 

Exhibit 10.1

OFFICE LEASE
Executed 02/06/07

by and between

ALLEGANY RESEARCH PROPERTIES, LLC, as Landlord

and

INFOSPHERIX INCORPORATED, as Tenant

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1:

 

Basic Definitions and Provisions

 

 

1.1

 

Definitions

 

 

1.2

 

Special Provisions

Section 2.

 

Premises

 

 

2.1

 

Premises

 

 

2.2

 

Square Foot Determination

 

 

2.3

 

Common Areas

Section 3:

 

Term

 

 

 

 

3.1

 

Commencement and Expiration Dates

 

 

3.2

 

Adjustments to Commencement Date

 

 

3.3

 

Delivery of Possession

 

 

3.4

 

Adjustment of Expiration Date

 

 

3.5

 

Right to Occupy

 

 

3.6

 

Commencement Letter

Section 4:

 

Use

 

 

 

 

4.1

 

Permitted Use

 

 

4.2

 

Prohibited Uses

 

 

4.3

 

Prohibited Equipment in Premises

Section 5:

 

Rent

 

 

 

 

5.1

 

Payment Obligations

 

 

5.2

 

Base Rent

 

 

5.3

 

Additional Rent

 

 

5.4

 

Operating Expenses

Section 6:

 

Security Deposit

 

 

6.1

 

Amount of Deposit

 

 

6.2

 

Application of Deposit

 

 

6.3

 

Refund of Deposit

Section 7:

 

Services by Landlord

 

 

7.1

 

Base Services

 

 

7.2

 

Landlord’s Maintenance

 

 

7.3

 

No Abatement

 

 

7.4

 

Tenant’s Obligation to Report Defects

Section 8:

 

Tenant’s Acceptance and Maintenance of Premises

 

 

8.1

 

Acceptance of Premises

 

 

8.2

 

Move-in Obligations

 

 

8.3

 

Tenant’s Maintenance

 

 

8.4

 

Alterations to Premises

 

 

8.5

 

Restoration of Premises

 

 

8.6

 

Landlord’s Performance of Tenant’s Obligations

 

 

8.7

 

Construction Liens

i


--------------------------------------------------------------------------------


 

Section 9:

 

Property of Tenant

 

 

9.1

 

Property Taxes

 

 

9.2

 

Removal

Section 10:

 

Signs

 

 

Section 11:

 

Access to Premises

 

 

11.1

 

Tenant’s Access

 

 

11.2

 

Landlord’s Access

 

 

11.3

 

Emergency Access

Section 12:

 

Tenant’s Compliance

 

 

12.1

 

Laws

 

 

12.2

 

Rules and Regulations

Section 13:

 

ADA Compliance

 

 

13.1

 

Tenant’s Compliance

 

 

13.2

 

Landlord’s Compliance

 

 

13.3

 

ADA Notices

Section 14:

 

Insurance Requirements

 

 

14.1

 

Tenant’s Liability Insurance

 

 

14.2

 

Tenant’s Property Insurance

 

 

14.3

 

Certificates of Insurance

 

 

14.4

 

Insurance Policy Requirements

 

 

14.5

 

Landlord’s Property Insurance

 

 

14.6

 

Tenants Obligation for Payment of Property Insurance

 

 

14.7

 

Mutual Waiver of Subrogation

Section 15:

 

Indemnity

 

 

15.1

 

Tenant Indemnity

 

 

15.2

 

Landlord Indemnity

 

 

15.3

 

Defense Obligation

 

 

15.4

 

Survival

Section 16:

 

Quiet Enjoyment

Section 17:

 

Subordination; Attornment; Non-Disturbance; and Estoppel Certificate

 

 

17.1

 

Subordination

 

 

17.2

 

Attornment

 

 

17.3

 

Non-Disturbance

 

 

17.4

 

Estoppel Certificates

Section 18:

 

Assignment — Sublease

 

 

18.1

 

Landlord Consent

 

 

18.2

 

Definition of Assignment

 

 

18.3

 

Permitted Assignments/Subleases

 

 

18.4

 

Prohibited Assignments/Sublease

ii


--------------------------------------------------------------------------------


 

 

18.5

 

Limitation on Rights of Assignee/Sublessee

 

 

18.6

 

Tenant Not Released

 

 

18.7

 

Landlord’s Right to Collect Sublease Rents Upon Tenant Default

 

 

18.8

 

Excess Rents

 

 

18.9

 

Landlord’s Fees

 

 

18.10

 

Unauthorized Assignment or Sublease

 

 

18.11

 

Limitation

Section 19:

 

Damages to Premises

 

 

19.1

 

Landlord’s Restoration Obligations

 

 

19.2

 

Termination of Lease by Landlord

 

 

19.3

 

Termination of Lease by Tenant

 

 

19.4

 

Tenant’s Restoration Obligations

 

 

19.5

 

Rent Abatement

 

 

19.6

 

Waiver of Claims

Section 20:

 

Eminent Domain

 

 

20.1

 

Effect on Lease

 

 

20.2

 

Right to Condemnation Award

Section 21:

 

Environmental Compliance

 

 

21.1

 

Environmental Laws

 

 

21.2

 

Tenant’s Responsibility

 

 

21.3

 

Tenant’s Liability

 

 

21.4

 

Limitation on Tenant’s Liability

 

 

21.5

 

Inspections by Landlord

 

 

21.6

 

Property

 

 

21.7

 

Tenant’s Liability after Termination of Lease

Section 22:

 

Default

 

 

 

 

22.1

 

Tenant’s Default

 

 

22.2

 

Landlord’s Remedies

 

 

22.3

 

Landlord’s Expenses

 

 

22.4

 

Remedies Cumulative

 

 

22.5

 

No Accord and Satisfaction

 

 

22.6

 

No Reinstatement

 

 

22.7

 

Summary Ejectment

 

 

22.8

 

Landlord’s Default

 

 

22.9

 

Tenant’s Remedies

Section 23:

 

Multiple Defaults

 

 

23.1

 

Increased Security Deposit

 

 

23.2

 

Effect on Notice Rights and Cure Periods

Section 24:

 

Bankruptcy

 

 

24.1

 

Trustee’s Rights

 

 

24.2

 

Adequate Assurance

 

 

24.3

 

Assumption of Lease Obligations

iii


--------------------------------------------------------------------------------


 

Section 25:

 

Notices

 

 

 

 

25.1

 

Addresses

 

 

25.2

 

Form; Delivery; Receipt

 

 

25.3

 

Address Changes

 

 

25.4

 

Notice by Legal Counsel

Section 26:

 

Holding Over

Section 27:

 

Right to Relocate

Section 28:

 

Broker’s Commissions

 

 

28.1

 

Broker

 

 

28.2

 

Landlord’s Obligation

 

 

28.3

 

Indemnity

Section 29:

 

Miscellaneous

 

 

29.1

 

No Agency

 

 

29.2

 

Force Majeure

 

 

29.3

 

Limitation on Damages

 

 

29.4

 

Satisfaction of Judgments Against Landlord

 

 

29.5

 

Interest

 

 

29.6

 

Legal Costs

 

 

29.7

 

Sale of Premises or Building

 

 

29.8

 

Time of the Essence

 

 

29.9

 

Transfer of Security Deposit

 

 

29.10

 

Tender of Premises

 

 

29.11

 

Tenant’s Financial Statements

 

 

29.12

 

Recordation

 

 

29.13

 

Partial Invalidity

 

 

29.14

 

Binding Effect

 

 

29.15

 

Entire Agreement

 

 

29.16

 

Good Standing

 

 

29.17

 

Terminology

 

 

29.18

 

Headings

 

 

29.19

 

Choice of Law

 

 

29.20

 

Execution

Section 30:

 

Addenda and Exhibits

 

 

Lease Addendum #1 — “Workletter”

 

 

Exhibit A — Building and Premises

 

 

Exhibit B — Rules and Regulations

 

 

Exhibit C — Janitorial Specifications

 

 

Exhibit D —Monthly Rents and Expiration Dates

 

 

Exhibit E—Annual Anticipated Property Tax and Insurance Table

 

 

Exhibit F — Common Area

 

 

Exhibit G — Business Support Area

 

 

Exhibit H — Building Standard Improvements

 

 

Exhibit I — Restrictive Covenants

 

iv


--------------------------------------------------------------------------------


 

STATE OF MARYLAND
COUNTY OF ALLEGANY

OFFICE LEASE

THIS LEASE (“Lease”), effective as of this    6       day of    February   ,
2007, (“Effective Date”) by and between ALLEGANY RESEARCH PROPERTIES, LLC, a
Maryland limited liability company (“Landlord”), and INFOSPHERIX INCORPORATED, a
Delaware corporation (“Tenant”), provides as follows:

1.             DEFINITIONS AND SPECIAL PROVISIONS.  The following basic
definitions and provisions apply to this Lease:

1.1.          Definitions.  The italicized terms shall have the following
meanings.

Base Rent.

 

The minimum Base Rent for the Term shall be payable in monthly installments on
the 1st day of each month, in advance, as follows:

 

 

 

 

 

$15.88 per year per square foot beginning on the Commencement Date and
continuing at an annual increase of 3% per the chart in Exhibit D.

 

 

 

Base Year.

 

1 December 2007 through 30 November 2008.

 

 

 

Fiscal Year.

 

1 December through 30 November. However if the Commencement Date occurs on a
date other than December 1, 2007, the Fiscal Year shall begin on the
Commencement Date.

 

 

 

Short Year.

 

For Purposes of Common Area Operating Expenses, the short year shall run from
the Commencement Date to 31 December, 2007.

 

 

 

Brokers.

 

Tenant’s Representative — None.
Landlord’s Representative — None.

 

 

 

Building.

 

Research and Office Building located in Allegany Business Park containing
approximately 50,000 square feet (to be constructed).
Address:
                Midlothian Road
                Frostburg, MD 21532

 

 

 

Building Standard Improvements.

 

“Building Standard Improvements” means the standards for normal construction of
general office space within the Building as specified by Landlord, including
design and construction standards, electrical load factors, materials, fixtures
and finishes.

 

 

 

City.

 

Frostburg, Maryland

 

1


--------------------------------------------------------------------------------


 

Commencement Date.

 

1 December 2007. The Commencement Date may be adjusted in accordance with
Section 3.2 of this Lease

 

 

 

Common Area

 

The common areas generally include space that is not included in portions of the
Building set aside for leasing to tenants or reserved for Landlord’s exclusive
use, including entrances, dining area, hallways, lobbies, elevator, restrooms.
Common Area also includes sidewalks, walkways, parking, plazas, and all other
parts of this site.

 

 

 

Electrical Service.

 

Six (6) watts per useable square foot for convenience outlets.

 

 

 

Expiration Date.

 

Expiration Date for Areas 1 and 2 shall be 30 November, 2017;

Expiration Date for Area 3 shall be 30 November, 2014;

Expiration Date for Area 4 shall be 30 November, 2011; per Exhibit D.

 

 

 

Guarantors.

 

None.

 

 

 

Holidays.

 

New Year’s Day;

Memorial Day;

Independence Day;

Labor Day;

Thanksgiving Day; and

Christmas Day.

 

 

 

If one of the Holidays set forth above is observed by the national banks in
Allegany County, Maryland on a day other than the normal day for such
observance, then the day of observance by the banks shall constitute that
Holiday under this Lease.

 

 

 

HVAC After Hours Rate.

 

N/A

 

 

 

Non-Standard Improvements.

 

“Non-Standard Improvements” means such items as (i) High Demand Equipment (as
defined in this Lease), (ii) all wiring and cabling from the point of origin to
the termination point, (iii) raised floors for computer or communications
systems, (iv) telephone equipment, security systems, and UPS systems, (iv)
equipment racks, (v) alterations installed by or at the request of Tenant after
the Commencement Date, and (vi) any other improvements that are not part of the
Building Standard Improvements.

 

 

 

Normal Building Operating Hours.

 

6 a.m. to midnight, Monday through Friday, excluding Holidays.

 

2


--------------------------------------------------------------------------------


 

Notice Addresses.

 

Landlord:

 

Allegany Research Properties, LLC

11521 Milnor Avenue

Upper Potomac Industrial Park

P. O. Box 1210

Cumberland, MD 21501-1210

 

Attn: Carl Belt, Managing Member

 

Facsimile Number: 301-729-0163

 

Academic Privatization of Maryland, LLC

3361 Fieldwood Drive

Smyrna, GA 30080

Attn: Glenn Weaver, Property Manager

 

Facsimile Number: 800-859-7444

 

 

 

 

 

 

 

 

Tenant:

 

InfoSpherix Incorporated

12051 Indian Creek Court

Beltsville, Maryland 20705

 

Attn: Mr. Steve Wade

 

Facsimile Number:

 

 

 

 

 

Parking.

 

Ten (10) unreserved parking spaces per each 1,000 rentable square feet in the
Premises.

 

 

 

Permitted Use.

 

General office, research related activities, and related uses.

 

 

 

Premises.

 

Rentable Square Feet:

Defined per Exhibit A and Exhibit D, for Areas 1-4, and subject

to measurement as set forth in this Lease.

 

 

 

Suite: 1000

 

Premises and Rentable Area are defined Per Exhibit A and Exhibit D.

 

 

 

 

 

Property Manager.

 

Academic Privatization of Maryland, LLC

3361 Fieldwood Drive

Smyrna, GA 30080

 

Attn: Glenn Weaver, Property Manager

 

Phone: 919-414-0739

 

 

 

Rent Payment Address.

 

Allegany Research Properties, LLC

11521 Milnor Avenue

Upper Potomac Industrial Park

P. O. Box 1210

Cumberland, MD 21501-1210

 

3


--------------------------------------------------------------------------------


 

Restrictive Covenants

 

The following Restrictive Covenants apply to the Premises: Any and all
restrictions, reservations, conditions or limitations imposed by the terms of
the Master Ground Lease entered into between the State of Maryland for the use
of the University System of Maryland and on behalf of its constituent
institution, Frostburg State University and Allegany County, dated January 10,
2001, and recorded in Deeds Liber 690, Folio 516, among the Land Records of
Allegany County, Maryland and the Ground Sublease Agreement between the Board of
County Commissioners of Allegany County, Maryland, and Allegany Research
Properties, LLC, a copy of which is attached hereto, incorporated herein, and
marked as Exhibit I

 

 

 

Allegany Business Center

 

The business and research park development community in which the Building is
located.

 

 

 

Security Deposit.

 

None.

 

 

 

State.

 

Maryland

 

 

 

Tenant Improvement Allowance.

 

$1.43 per rentable square foot which is intended to cover the costs of
architectural and engineering design for the Premises.

 

 

 

Tenant Plan Delivery Date.

 

15 January 2007.

 

 

 

Tenant’s Proportionate Share.

 

Tenant’s Proportionate Share of the Building is 66.95%, which is calculated by
dividing the approximately 32,429 square feet of the Premises by the
approximately 48,435 rentable square feet of the Building. If the Building is
expanded all formula shall be adjusted pro rata to take such expansion into
consideration.

 

 

 

Term.

 

As Shown in Exhibit D.

 

1.2.          Special Provisions.  The following special provisions, if any,
shall apply, and where in conflict with other provisions in this Lease, these
special provisions shall control:  None.

2.             PREMISES.

2.1.          Premises.  Landlord leases to Tenant and Tenant leases from
Landlord the Premises.

2.2.          Square Foot Determinations.  The Building has not been
constructed. The Building and Premises shall generally be as described in
Exhibit A but minor adjustments may be determined by an Architect selected by
Landlord. Landlord shall provide to Tenant the Architect’s determination and
calculations. Upon the determination of the measurements of the

4


--------------------------------------------------------------------------------


Building and Premises as set forth above, the parties shall amend this Lease to
correct all applicable provisions affected by the measurement. Rentable Area is
outlined in Red on Exhibit A; any revisions are to be computed using consistent
methodology.

2.3.          Common Areas.  Tenant shall have non-exclusive access to the
common areas of the Building.  Landlord has the exclusive right to (i) designate
the Common Areas, (ii) change the designation of any Common Area and otherwise
modify the Common Areas, and (iii) permit special use of the Common Areas,
including temporary exclusive use for special occasions.  Tenant shall not
interfere with the rights of others to use the Common Areas.  All use of the
Common Areas shall be subject to any rules and regulations promulgated by
Landlord.

2.4.          Portions of Common Area inside the building are shown on Exhibit
F.

3.             TERM.

3.1.          Commencement and Expiration Dates.  The Lease Term commences on
the Commencement Date and expires on the Expiration Date of Expiration Year, as
set forth in Section 1.1 and shown on Exhibit D.

3.2.          Adjustments to Commencement Date.  The Commencement Date shall be
adjusted as follows:

3.2.1.                                             If Tenant requests possession
of the Premises prior to the Commencement Date, and Landlord consents, the
Commencement Date shall be the date of possession.  All Rent and other
obligations under this Lease shall begin on the date of possession, but the
Expiration Date shall remain the same.

3.2.2.                                             If Landlord, for any reason,
cannot deliver possession of the Premises to Tenant on the Commencement Date,
the Commencement Date, Expiration Date, and all other dates that may be affected
by their change, shall be revised to conform to the date of Landlord’s delivery
of possession of the Premises to Tenant. Any such delay shall not relieve Tenant
of its obligations under this Lease, and neither Landlord nor Landlord’s agents
shall be liable to Tenant for any loss or damage resulting from the delay in
delivery of possession except as set forth in Section 3.4 below

3.3.          Delivery of Possession.  Unless otherwise specified in Lease
Addendum #1 or Section 3.2.1 of this Lease, “delivery of possession” of the
Premises shall mean 1 December 2007 or if delayed the earlier of: (i) the date
Landlord has the Premises ready for occupancy by Tenant as evidenced by a
permanent or temporary certificate of occupancy, or its equivalent, issued by
proper governmental authority, or (ii) the date Landlord could have had the
Premises ready had there been no delays attributable to Tenant.

3.4.          Delayed Delivery of Possession. In the event that the Landlord
delays delivery of the Premises to the Tenant and that such late delivery is not
the fault of the Tenant or Force Majeure then the Landlord shall allow Tenant
three months free of all Rents for each month, or part thereof, of such delay.
However such free rent shall not affect the Expiration Date of the Lease.

3.5.          Adjustment of Expiration Date.  If the Expiration Date does not
occur on the last day of a month, Landlord, at its option, may extend the Term
by the number of days necessary to cause the Expiration Date to occur on the
last day of the last month of the Term.  Tenant shall

5


--------------------------------------------------------------------------------


pay Base Rent and Additional Rent for such additional days at the same rate
payable for the portion of the last month immediately preceding such extension.

3.6.          Right to Occupy.  Tenant shall not occupy the Premises until
Tenant has complied with all of the following requirements to the extent
applicable under the terms of this Lease: (i) delivery of all certificates of
insurance, (ii) if applicable, payment of any required Security Deposit, (iii)
execution and delivery of any required Guaranty, and (iv) if Tenant is an
entity, receipt of a good standing certificate from the State where it was
organized and a certificate of authority to do business in the State of Maryland
(if different). Tenant’s failure to comply with these (or any other conditions
precedent to occupancy under the terms of this Lease) shall not delay the
Commencement Date.

3.7.          Commencement Letter.  Landlord may send a commencement letter
(“Commencement Letter”) to Tenant confirming the Commencement Date. The
Commencement Date set forth in the Commencement Letter shall be conclusive and
binding on the parties unless Tenant objects to the date in writing within ten
(10) business days after delivery of the Commencement Letter.

4.             USE.

4.1.          Permitted Use.  The Premises may be used only for the Permitted
Use set forth in Section 1.1, unless otherwise approved by Landlord in writing.

4.2.          Prohibited Uses.  Tenant shall not use the Premises:

4.2.1.                                             In violation of any
Restrictive Covenants applicable to the Premises;

4.2.2.                                             In any manner that
constitutes a nuisance or trespass;

4.2.3.                                             In any manner which increases
any premiums for insurance on the Building, or makes such insurance unavailable
to Landlord; provided that, if an increase in Landlord’s insurance premiums
results from Tenant’s use of the Premises, Landlord may elect to permit the use
and charge Tenant for the increase in premiums, and Tenant’s failure to pay
Landlord, on demand, the amount of such increase shall be a default; or

4.2.4.                                             In any manner that creates
unusual demands for electricity, heating or air conditioning without Landlord’s
prior written consent.

4.3.          Prohibited Equipment in Premises.  Tenant shall not install any
equipment in the Premises that places unusual demands on the electrical, heating
or air conditioning systems (“High Demand Equipment”) without Landlord’s prior
written consent.  No such consent will be given if Landlord determines, in its
opinion, that such equipment may not be safely used in the Premises or that
Electrical Service is not adequate to support the equipment.  Landlord’s consent
may be conditioned, without limitation, upon separate metering of the High
Demand Equipment and Tenant’s payment of all engineering, equipment,
installation, maintenance, removal and restoration costs and utility charges
associated with the High Demand Equipment and the separate meter.  If High
Demand Equipment used in the Premises by Tenant affects the temperature
otherwise maintained by the heating and air conditioning system, Landlord shall
have the right to install supplemental air conditioning units in the Premises
with the cost of engineering, installation, operation and maintenance of the
units to be paid by Tenant.  All costs and expenses relating to High Demand
Equipment and Landlord’s administrative costs (such as reading meters and
calculating invoices) shall be Additional Rent, payable by Tenant upon demand.

6


--------------------------------------------------------------------------------


5.             RENT.

5.1.          Payment Obligations.  Tenant shall pay Base Rent and Additional
Rent (collectively, “Rent”) on or before the first day of each calendar month
during the Term, as follows:

5.1.1.                                             Rent payments shall be sent
to the Rent Payment Address set forth in Section 1.1.

5.1.2.                                             Rent shall be paid without
previous demand or notice.

5.1.3.                                             If the Term commences on a
day other than the first day of a month, then Rent for such month shall be (1)
prorated for the period between the Commencement Date and the last day of the
month in which the Commencement Date falls, and (2) due and payable on the
Commencement Date.

5.1.4.                                             For each Base Rent payment
Landlord receives after the fifth (5th) day of the month, Landlord shall be
entitled to all default remedies provided under the terms of this Lease, and a
late charge in the amount of five percent (5%) of all Base Rent due for such
month.  Notwithstanding the foregoing, if Tenant fails to pay rent when due (a
“Late Payment”), no more than twice during any calendar year such Late Payment
shall not be considered an event of Default if, within five (5) business days
after written notice from Landlord (the “Grace Period”), Tenant submits the rent
due, including the late charge of five percent (5%) for such month

5.1.5.                                             If Landlord presents Tenant’s
check to any bank and Tenant has insufficient funds to pay for such check, then
Landlord shall be entitled to the maximum lawful bad check fee or five percent
(5%) of the amount of such check, whichever is less. Twice during any Calendar
year, such insufficient funds shall not be considered an event of Default. If
more than twice in any Calendar year Landlord presents Tenant’s check to any
bank and Tenant has insufficient funds, then all Default remedies provided under
the terms of this Lease shall apply.

5.2.          Base Rent.  Tenant shall pay Base Rent as set forth in Section 1.1
and Exhibit D.

5.3.          Additional Rent.  In addition to Base Rent, Tenant shall pay as
rent all sums and charges due and payable by Tenant under this Lease
(“Additional Rent”), including, but not limited to, the following:

5.3.1.                                             Tenant’s Proportionate Share
of Landlord’s Operating Expenses as described below and in all other portions of
Section 5 of this Lease;

5.3.2.                                             Any sales or use tax imposed
on rents collected by Landlord or any tax on rents in lieu of ad valorem taxes
on the Building shall have no effect on this lease.

7


--------------------------------------------------------------------------------


5.3.3.                                             Property Taxes differing from
those per square foot costs for the building shown in Exhibit E.

5.3.4.                                             Insurance operating costs
differing from those per square foot costs for the building shown in Exhibit E.

5.3.5.                                             Tenant’s Proportionate Share
of Common Area Operating Expenses.

5.4.          Common Area Operating Expenses.  For each Short Year, Tenant shall
pay as Additional Rent its pro rata share of the estimated Common Area Operating
Expenses each month with payment of Tenant’s Base Rent. If the Short Year begins
on 1 December, 2007, Tenant’s monthly pro rata payment shall be one third (1/3)
of Tenant’s Proportionate share for the year. If the Short Year commences on a
date other than 1 December 2007, payments shall be adjusted proportionately. For
each calendar year after the Base Year, Tenant shall pay to Landlord, as
Additional Rent, Tenant’s Proportionate Share of Operating Expenses incurred by
Landlord’s operation and maintenance of the Common Area. In no event shall these
expenses increase by more than 10% per year.

5.4.1.                                             For purposes of calculating
real property taxes for the Base Year, and for the purposes of calculating
insurance, Landlord shall use the projections shown on Exhibit E.

5.4.2.                                             For each calendar year after
the Short Year, Landlord shall estimate the amount of Common Area Operating
Expenses for the next Calendar Year.  Landlord shall send Tenant a written
statement showing the amount of Tenant’s Proportionate Share of  estimated
Operating Expenses.  Tenant shall pay one-twelfth (1/12th) of Tenant’s
Proportionate Share of such Operating Expenses each month with the payment of
Tenant’s Base Rent.

5.4.3.                                             Within ninety (90) days after
the end of each Calendar year, or as soon as reasonably possible thereafter,
Landlord shall send Tenant a report showing the actual Common Area Operating
Expenses for the previous Calendar year (or Short Year, as applicable) with a
reconciliation of the Tenant’s Proportionate Share of Operating Expenses for
that Calendar Year (the “Annual Statement”).  Tenant shall pay to Landlord any
Additional Rent owed; or alternatively, Landlord shall adjust Tenant’s Rent
payments if Landlord owes Tenant a credit.  After the Expiration Date, Landlord
shall send Tenant the final Annual Statement for the Term, and Tenant shall pay
to Landlord Additional Rent as owed, or if Landlord owes Tenant a credit, then
Landlord shall pay Tenant a refund.  If this Lease expires or terminates on a
day other than November 30, then Additional Rent shall be prorated on a 365-day
calendar year (or 366 if a leap year).  All payments or adjustments for
Additional Rent shall be made within fifteen (15) days after the applicable
Annual Statement is delivered to Tenant.

5.4.4.                                             The Common Area Operating
Expenses shall be accounted for and reported on a cash basis, but the
determination of whether an item is an expense or a capital expenditure shall be
determined in accordance with Generally Accepted Accounting Principles (“GAAP”).

5.4.5.                                             The term “Common Area
Operating Expenses” shall mean all expenses and costs (but excluding charges
separately paid by other tenants of the Building or third parties) of every kind
and nature which Landlord shall pay or become

8


--------------------------------------------------------------------------------


                                                                       
obligated to pay because of or in connection with the ownership, maintenance and
operation of the Common Area, including but not limited to, the following:

5.4.5.1.                                                            Wages,
salaries and related expenses (including taxes, insurance and benefits) of
obtaining, training and employing all on-site and off-site personnel engaged in
the operation, maintenance and access control of the Building;

5.4.5.2.                                                            Cost of all
supplies, tools, equipment and materials, whether purchased or leased, used in
the operation and maintenance of the Building;

5.4.5.3.                                                            Cost of
utilities for the Common Area , including but not limited to, water, steam, gas,
sewer and electricity, and power for heating, lighting, air conditioning and
ventilating the Building (including all Common Areas and service areas) except
as separately metered and billed;

5.4.5.4.                                                            Cost of all
maintenance and service agreements for the Common Area  and the equipment
therein, including but not limited to, access control service, window cleaning,
janitorial service, landscape maintenance, HVAC maintenance, and elevator
maintenance;

5.4.5.5.                                                            Cost of all
insurance, including but not limited to, fire, casualty, liability and rental
abatement insurance applicable to the Common Area and Landlord’s personal
property used in connection therewith, plus the cost of all deductible payments
made by Landlord in connection therewith;

5.4.5.6.                                                            Cost of
repairs, replacements and general maintenance of the Common Areas or the
Building (excluding the Premises), including those costs related to parking,
sidewalks, walkways and landscaping in any portion of the property of which the
Building is a part (excluding repairs, replacements and general maintenance paid
by proceeds of insurance or by Tenant or other third parties);

5.4.5.7.                                                            Any and all
Common Area maintenance costs related to public areas, including parking,
sidewalks, walkways and landscaping in any portion of the property of which the
Building is a part;

5.4.5.8.                                                            Any
assessments for repairs, replacements and general maintenance of common areas in
Allegany Business Center  levied by any owner’s association or sub-association
of which the Owner is a member by virtue of its ownership of the Building;

5.4.5.9.                                                            All taxes,
assessments and governmental charges, whether or not directly paid by Landlord,
whether federal, state, county or municipal, and whether they be by taxing
districts or governmental authorities presently taxing the Building or by

9


--------------------------------------------------------------------------------


                                                                                               
others subsequently created, attributable to the Building or its operation,
excluding, however, taxes and assessments attributable to the personal property
of tenants, federal and state taxes on income, death taxes, franchise taxes, and
taxes imposed or measured on or by the income of Landlord from the operation of
the Building. Consultation, accounting and legal fees and other fees and costs
resulting from any challenge of tax assessments also shall be included in
Operating Expenses.  Tenant will separately pay the ad valorem taxes on its
personal property and, if Landlord elects, on the value of the leasehold
improvements in the Premises (and if the taxing authorities do not separately
assess Tenant’s leasehold improvements, Landlord may make a reasonable
allocation of the ad valorem taxes allocated to the Building to give effect to
this sentence).  All taxes, assessments, and governmental charges shall be
included in Operating Expenses in the calendar year in which such taxes,
assessments or governmental charges are paid;

5.4.5.10.                                                      Amortization of
the cost, together with reasonable financing charges, of furnishing and
installing capital investment items which (i) are primarily for the purpose of
(1) reducing Operating Expenses, or (2) promoting safety; or (ii) may be
required by any governmental authority (“Permitted Capital Operating
Expenses”).  In the case of Permitted Capital Operating Expenses made for the
purpose of reducing Operating Expenses, such costs shall be amortized over such
reasonable period as Landlord shall determine, but in any event the amount of
the costs for any Calendar Year shall not exceed the savings in Operating
Expenses for that Calendar Year.  In the case of Permitted Capital Operating
Expenses made for purposes of promoting safety or complying with the
requirements of governmental authorities, such costs shall be amortized over the
useful life of the improvements as determined in accordance with generally
accepted accounting principles (but in no event to extend beyond the remaining
useful life of the Building); and

5.4.5.11.                                                      Cost of an office
in the Building maintained for the Property Manager.

5.4.6.                                             Notwithstanding the foregoing
provisions, Common Area Operating Expenses shall not include the following:

5.4.6.1.                                                            Leasing
commissions, attorneys’ fees, costs, disbursements and other expenses incurred
in connection with negotiations for leases with tenants, prospective tenants or
other occupants of the Building, or similar costs incurred in connection with
disputes with tenants, prospective tenants or other occupants of the Building,
or similar costs and expenses incurred in connection with negotiations or
disputes with consultants, management agents, purchasers or mortgagees of the
Building;

10


--------------------------------------------------------------------------------


5.4.6.2.                                                            Non-cash
items, such as deductions for depreciation or obsolescence of the Building and
the Building equipment, or interest on capital invested (except for Permitted
Capital Operating Expenses);

5.4.6.3.                                                            Payments of
principal and interest or other finance charges made on any debt (except for
Permitted Capital Operating Expenses), and rental payments made under any ground
or underlying lease or leases, except to the extent that a portion of such
payments is expressly for ad valorem/real estate taxes or insurance premiums on
the Building;

5.4.6.4.                                                            Costs
incurred by Landlord in the sale, financing, refinancing, mortgaging, selling or
change of ownership of the Building, including brokerage commissions, management
fee’s, attorneys’ fees and accountants’ fees, closing costs, title insurance
premiums, sales taxes, transfer taxes and interest charges; and

5.4.6.5.                                                            Costs which
are required to be capitalized in accordance with generally accepted accounting
principles (except for Permitted Capital Operating Expenses).

5.4.7.                                             If Tenant disputes the amount
of Common Area Operating Expenses as set forth in the Annual Statement from the
Landlord, then Tenant shall be provided with copies of Landlord’s books and
records relating to Operating Expenses audited by a qualified professional
selected by Tenant in accordance with Section 5.4.7.2 of this Lease or by Tenant
itself, provided (i) Tenant gives written notice of the audit within forty-five
(45) days of Tenant’s receipt of the Annual Statement, and (ii) Tenant is not in
default under the Lease.  No subtenant shall have any right to conduct an audit
and no assigns shall conduct an audit for any period during which such assignee
was not in possession of the Premises.

5.4.7.1.                                                            Books and
records necessary to accomplish any audit permitted under this Section shall be
retained for twelve months after the end of each calendar year, and on receipt
of notice of Tenant’s dispute of the operating expenses shall be made available
to Tenant to conduct the audit, which (at Landlord’s option) may be either at
the Premises, at the Landlord’s division office for the area in which the
Premises are located, or at Landlord’s home office in Frostburg, Maryland.  If
Tenant and Landlord dispute the amount of operating expenses after Tenant’s
Audit, then Landlord’s independent certified public accountant shall consult
with Tenant’s professional to reconcile any discrepancies.

5.4.7.2.                                                            In the event
that the Tenant elects to have a professional audit of  Landlord’s Operating
Expenses as provided in this Lease, such audit must be conducted by an
independent nationally or regionally recognized accounting firm that is not
being compensated by Tenant on a contingency fee basis.  All

11


--------------------------------------------------------------------------------


                                                                                               
information obtained through such audit as well as any compromise, settlement or
adjustment reached as a result of such audit shall be held in strict confidence
by Tenant and its officers, agents, and employees and as a condition to such
audit, the Tenant’s auditor shall execute a written agreement agreeing that the
auditor is not being compensated on a contingency fee basis and that all
information obtained through such audit as well as any compromise, settlement or
adjustment reached as a result of such audit, shall be held in strict confidence
and shall not be revealed in any manner to any person except upon the prior
written consent of the Landlord, which consent may be withheld in Landlord’s
sole discretion, or if required pursuant to any litigation between Landlord and
Tenant materially related to the facts disclosed by such audit, or if required
by law.

5.4.7.3.                                                            If Common
Area Operating Expenses were overstated by ten percent (10%) or more, then
Landlord shall reimburse Tenant for its reasonable Audit costs; otherwise,
Tenant shall pay its own costs.

6.             SECURITY DEPOSIT. [Deleted]

7.             SERVICES BY LANDLORD.

7.1.          Base Services.  At Tenant’s sole costs, Tenant shall provide the
services to the Premises to include all utilities including Data, repairs,
replacement and maintenance and janitorial services to the Premises. Where
appropriate the Landlord will install metering or sub-metering to enable
accurate measurements of the Tenant’s obligations for payment of these basic
services. Tenant’s Proportionate Share of Common Area Operating Expenses shall
be billed to the Tenant as Additional Rent. Provided that Tenant is not then in
default, Landlord shall cause the following Common Area services to be furnished
to the Building, or (as applicable) the Premises:

7.1.1.                                             Common Area Water (if
available from city mains) for drinking, lavatory and toilet purposes;

7.1.2.                                             Common Area Electricity (if
available from the utility supplier) for the building standard fluorescent
lighting and for the operation of general office machines, such as electric
typewriters, desk top computers, dictating equipment, adding machines and
calculators, and general service non-production type office copy machines;
provided that Landlord shall have no obligation to provide more than the amount
of power for convenience outlets as set forth in Section 1.1;

7.1.3.                                             All Operatorless elevator
maintenance and repair service;

7.1.4.                                             Common Area Building standard
fluorescent lighting composed of 2’ x 4’ fixtures; Tenant shall service, replace
and maintain at its own expense any incandescent fixtures, table lamps, or
lighting other than the building standard fluorescent light, and any dimmers or
lighting controls other than controls for the building standard fluorescent
lighting;

12


--------------------------------------------------------------------------------


7.1.5.                                             Common Area Heating and air
conditioning for the reasonably comfortable use and occupancy of the Premises as
follows:

7.1.5.1.                                                            Common Area
heating and cooling conforming to any governmental regulation prescribing
limitations thereon shall be deemed to comply with this service;

7.1.6.                                             Common Area Janitorial
services five (5) days a week, excluding Holidays, per the specifications set
forth in Exhibit C; and

7.1.7.                                             Common Area Unreserved
parking spaces, not to exceed the number specified in Section 1.1, for use by
Tenant’s employees and invitees in common with the other tenants of the Building
and their employees and invitees.

7.1.8.                                             Common Area. Parking and
Hardscape janitorial, repairs, replacement, maintenance snow removal and
lighting.

7.1.9.                                             Common Area. Landscaping.

7.2.          Landlord’s Maintenance.  Landlord shall make all repairs and
replacements to the Building Common Areas and warranty repairs to the Building
Standard Improvements in the Premises, except for repairs and replacements that
Tenant must make under the provisions of this Lease.  Landlord’s maintenance
shall include the roof, foundation, exterior walls, interior structural walls,
all structural components, and all Building systems not specifically located in
the Tenants Premises, such as mechanical, electrical, HVAC, and plumbing. 
Repairs or replacements shall be made within a reasonable time (depending on the
nature of the repair or replacement needed) after receiving notice from Tenant
or Landlord having actual knowledge of the need for a repair or replacement. 
All such costs which qualify as Common Area Operating Expenses may be passed
through as Additional Rent pursuant to the terms of this Lease. If Landlord does
not perform its maintenance, repair or replacement obligations in a timely
manner, commencing the same within five (5) days after receipt of notice from
Tenant specifying the work needed, and thereafter diligently and continuously
pursuing the work until completion, then Tenant shall have the right, but not
the obligation, to perform such work.  Any reasonable amounts expended by Tenant
on such maintenance, repair or replacement shall be paid by Landlord to Tenant
upon demand. The cost of repairs or replacements needed because of Tenant’s
misuse or neglect shall be charged directly to Tenant as Additional Rent.

7.2.2        Moved to Section 8.3.

7.3.          Limitation on Landlord’s Liability. Only in the event of
Landlord’s negligence shall Landlord be liable to Tenant for any damage caused
to Tenant’s Property or any interruption in Tenant’s use of the Premises due to
(i) the Building (including the roof, foundation, exterior walls, interior
structural walls, and structural components) or any Building System (including
any HVAC, plumbing or electrical system) being improperly constructed or being
or becoming out of repair, or (ii) arising from any leaking, clogged,
overflowing or ruptured gas, water, sewer, steam or refrigerant lines.

7.4.          No Abatement.  There shall be no abatement or reduction of Rent by
reason of any of the foregoing services not being continuously provided to
Tenant.  Landlord shall have the right to shut down the Building systems
(including electricity and HVAC systems) for required maintenance and safety
inspections, and in cases of emergency. Unless an emergency occurs Landlord
shall provide Tenant with 30 days prior written notification of any such
shutdown.

13


--------------------------------------------------------------------------------


7.5.          Tenant’s Obligation to Report Defects.  Tenant shall report to
Landlord immediately any defective condition in or about the Premises known to
Tenant.

8.             TENANT’S ACCEPTANCE AND MAINTENANCE OF PREMISES.

8.1.          Acceptance of Premises.  Subject to the terms of the attached
Lease Addendum #1 — Workletter, (the “Workletter”) and a Tenant generated
“Punchlist”, if any, Tenant’s occupancy of the Premises is Tenant’s
representation to Landlord that (i) Tenant has examined and inspected the
Premises as can reasonably be performed, (ii) finds the Premises to be as
represented by Landlord and satisfactory for Tenant’s Permitted Use, and (iii)
constitutes Tenant’s acceptance of the Premises “as is”.  Landlord makes no
representation or warranty as to the condition of the Premises except as may be
specifically set forth in the Workletter.

8.2.          Move-In Obligations.  Tenant shall schedule its move-in with the
Property Manager.  Unless otherwise approved by the Property Manager, move-in
shall take place at a mutually agreeable time.  During Tenant’s move-in, a
representative of Tenant must be on-site with Tenant’s moving company to insure
proper treatment of the Building and the Premises.  If Tenant’s move-in occurs
during Normal Building Operating Hours, all elevators, entrances, hallways and
other Common Areas must remain in use for the general public.  If desired by
Tenant in connection with its move-in, any specialized use of elevators or other
Common Areas must be coordinated with and approved by the Property Manager. 
Tenant must properly dispose of all packing material and refuse in accordance
with the Rules and Regulations.  Any damage or destruction to the Building or
the Premises due to moving will be the sole responsibility of Tenant.

8.3.          Tenant’s Maintenance.  Tenant shall make all repairs and
replacements to the Premises other than as provided in Section 7.2. Tenant’s
obligations shall include but are not limited to maintenance, repairs and
replacement of fixtures, furniture, finishes and equipment including interior
walls, all Building systems specifically located in the Premises, including
mechanical, electrical, HVAC heat pumps, piping and ducting, and plumbing.
Repairs and replacement shall be made within a reasonable time to assure that
the space is in good working order and repair. Tenant shall: (i) keep the
Premises and fixtures in good order; (ii) make repairs and replacements to the
Premises ; (iii) repair and replace all improvements, including any special
equipment or decorative treatments, installed by or at Tenant’s request that
serve the Premises (unless the Lease is ended because of casualty loss or
condemnation); and (iv) not commit waste.

8.4.          Alterations to Premises.  Tenant shall make no structural or
interior alterations to the Premises.  If Tenant desires alterations, then
Tenant shall provide Landlord’s Property Manager with a complete set of
construction drawings.  Any such alterations are subject to the prior written
approval of Landlord which shall not be unreasonably withheld.  If Landlord
consents to the alterations, then the Property Manager shall determine the
actual cost of the work to be done (to include the Construction Supervision
Fee).  Tenant may then either authorize Landlord to have the work done at
Tenant’s expense or withdraw its request for the alterations.

8.5.          Restoration of Premises.  At the expiration or earlier termination
of this Lease, Tenant shall (i) deliver each and every part of the Premises in
good repair and condition, ordinary wear and tear and damage by insured casualty
excepted, and (ii) restore the Premises at Tenant’s sole expense to the same
condition as existed at the Commencement Date, ordinary wear and tear and damage
by insured casualty excepted.  If Tenant has required or installed Non-Standard
Improvements, such improvements shall be removed as part of Tenant’s restoration
obligation.  Landlord, however, may elect to require Tenant to leave any
Non-Standard

14


--------------------------------------------------------------------------------


Improvements in the Premises unless at the time that such Non-Standard
Improvements were installed, Landlord agreed in writing that Tenant could remove
such improvements.  Tenant shall repair any damage caused by the removal of any
Non-Standard Improvements.

8.6.          Landlord’s Performance of Tenant’s Obligations.  If Tenant does
not perform its maintenance or restoration obligations in a timely manner,
commencing the same within five (5) days after receipt of notice from Landlord
specifying the work needed, and thereafter diligently and continuously pursuing
the work until completion, then Landlord shall have the right, but not the
obligation, to perform such work.  Any amounts expended by Landlord on such
maintenance or restoration shall be Additional Rent to be paid by Tenant to
Landlord upon demand.

8.7.          Construction Liens.  Tenant shall have no power to do any act or
make any contract that may create or be the foundation of any lien, mortgage or
other encumbrance upon the reversionary or other estate of Landlord, or any
interest of Landlord in the Premises.  NO CONSTRUCTION LIENS OR OTHER LIENS FOR
ANY LABOR, SERVICES OR MATERIALS FURNISHED TO THE PREMISES SHALL ATTACH TO OR
AFFECT THE INTEREST OF LANDLORD IN AND TO THE PREMISES OR THE BUILDING.  Tenant
shall keep the Premises and the Building free from any liens arising out of any
work performed, materials furnished, or obligations incurred by or on behalf of
Tenant.  Should any lien or claim of lien be filed against the Premises or the
Building by reason of any act or omission of Tenant or any of Tenant’s agents,
employees, contractors or representatives, then Tenant shall cause the same to
be canceled and discharged of record by bond or otherwise within ten (10) days. 
Should Tenant fail to discharge the lien within ten (10) days, then Landlord may
discharge the lien.  The amount paid by Landlord to discharge the lien (whether
directly or by bond), plus all administrative and legal costs incurred by
Landlord, shall be Additional Rent payable on demand.  These remedies shall be
in addition to all other remedies available to Landlord under this Lease or
otherwise.

9.             PROPERTY OF TENANT.

9.1.          Property Taxes.  Tenant shall pay when due all taxes levied or
assessed upon Tenant’s equipment, fixtures, furniture, leasehold improvements
and personal property located in the Premises.  Tenant shall pay as Additional
Rent its pro rata share of any increases in assessed taxes above the annual
taxes shown in the Annual Anticipated Property Tax and Insurance Table in
Exhibit E.

9.2.          Generator and Satellite Antennae.  Subject to local ordinances and
regulations Tenant, at its expense, shall have the right to install a back up
generator on a concrete pad that has been suitably prepared by the Landlord as
part of Tenant Improvements adjacent to the Premises and shall be allowed to
cable such generator to the Premises. Tenant shall have the right to mount no
more than five (5) small aperture satellite antennae on the roof of the building
and cable same to the Premises. Tenant shall have the option to have the costs
associated with the installation of this equipment paid out of Tenant
Improvement Allowance. All such installations shall be in subject to and in
compliance with all State or Local ordinances and regulations or standards that
may apply.

9.3.          Removal.  Tenant may remove all non-standard equipment, fixtures
and equipment which it has placed in the Premises; provided, however, that such
removal is not overly intrusive as determined in the sole opinion of the
Landlord, and Tenant must repair all damages caused by such removal. If Tenant
does not remove its property from the Premises upon the expiration or earlier
termination (for whatever cause) of this Lease, such property shall be deemed
abandoned by Tenant. Landlord shall provide Tenant 30 days written notice of
removal

15


--------------------------------------------------------------------------------


of any items the Landlord requires and if not removed by Tenant then the
Landlord may dispose of the same in whatever manner Landlord may elect without
any liability to Tenant. Examples of overly intrusive removal of fixtures and
equipment include but are not limited to removal of wiring in the walls,
security locks in doors and door frames, plumbing, HVAC systems that are not
free standing, cabinets, etc.

10.           SIGNS.  Tenant may not erect, install or display any sign or
advertising material upon the exterior of the Building or Premises (including
any exterior doors, walls or windows) without the prior written consent of
Landlord, which consent may be withheld in Landlord’s sole discretion.  Door and
directory signage shall be provided and installed by the Landlord in accordance
with building standards at Tenant’s expense, unless otherwise provided in the
Workletter. Except that the Tenant shall have the right to erect an illuminated
or non illuminated sign on the upper eastern façade of building of such design
and construction that is mutually agreeable to both Parties. The location and
design shall be mutually planned as part of the Work Letter.

11.           ACCESS TO PREMISES.

11.1.        Tenant’s Access.  Tenant and its agents, employees, contract
employees and invitees, shall have access to the Premises and reasonable ingress
and egress to common and public areas of the Building twenty-four hours a day,
seven days a week; provided, however, Landlord by reasonable regulation may
control such access for the comfort, convenience, safety and protection of all
tenants in the Building, or as needed for making repairs and alterations. 
Tenant shall be responsible for granting its agents, employees, invitees and
guests access to the Premises after Normal Building Operating Hours and on
weekends and Holidays, and in no event shall Tenant compromise the security of
the Building in granting such access. Tenant’s access to the Business Support
Areas defined and marked in Exhibit G is limited to Normal Business Hours as
determined in section 1.1 and such areas are intended for the use by employees
only to the extent that such use is necessary and customary for the support of
Tenants primary business and not for the personal use of the Tenant’s employees
unrelated to the Tenant’s primary business.

11.2.        Landlord’s Access.  Landlord shall have the right, at all
reasonable times and upon reasonable and written notice, either itself or
through its authorized agents, to enter the Premises (i) to make repairs,
alterations or changes as Landlord deems necessary, (ii) to inspect the
Premises, mechanical systems and electrical devices, and (iii) to show the
Premises to prospective mortgagees and purchasers.  Within one hundred eighty
(180) days prior to the Expiration Date, Landlord shall have the right, either
itself or through its authorized agents, to enter the Premises at all reasonable
times to show prospective tenants; provided, however that Landlord will not
enter the Premises with prospective tenants without arranging for an escort by
the Tenant and shall provide Tenant with prior written notice.

11.3.        Emergency Access.  Landlord shall have the right to enter the
Premises at any time without notice in the event of an emergency.  If Landlord
exercises this right, it shall notify Tenant as soon as is reasonably possible.

 

16


--------------------------------------------------------------------------------


 

12.           TENANT’S COMPLIANCE.

12.1.        Laws.  Tenant shall comply with all applicable laws, ordinances and
regulations affecting the Premises, whether now existing or hereafter enacted.

12.2.        Rules and Regulations.  Tenant shall comply with the Rules and
Regulations attached as Exhibit B.  The Rules and Regulations may be modified
from time to time by Landlord, effective as of the date delivered to Tenant or
posted on the Premises, provided such rules are uniformly applicable to all
tenants in the Building.  The terms of this Lease shall supersede any
conflicting Rules and Regulations.

13.           ADA COMPLIANCE.

13.1.        Tenant’s Compliance.  Tenant, at Tenant’s sole expense, shall
comply with all laws, rules, orders, ordinances, directions, regulations and
requirements of federal, state, county and municipal authorities now in force,
which shall impose any duty upon Landlord or Tenant with respect to the use or
occupation of the Premises or alteration of the Premises to accommodate persons
with special needs, including using all reasonable efforts to comply with The
Americans With Disabilities Act (the “ADA”).

13.2.        Landlord’s Compliance.  At the Commencement date of this Lease the
Landlord, at Landlord’s sole expense, shall comply with the requirements of the
ADA as it applies to the Premises (excluding Furniture, Fixtures, and Equipment
not provided or installed by Landlord), the Common Areas and restrooms of the
Building. Landlord shall not be required to make changes to the Common Areas or
restrooms of the Building to comply with ADA standards adopted after
construction of the Building unless specifically required to do so by law.

13.3.        ADA Notices.  If Tenant receives any notices alleging a violation
of ADA relating to any portion of the Building or Premises (including any
governmental or regulatory actions or investigations regarding non-compliance
with ADA), then Tenant shall notify Landlord in writing within ten (10) days
after receipt of such notice and shall provide Landlord with copies of any such
notice.

14.           INSURANCE REQUIREMENTS.

14.1.        Tenant’s Liability Insurance.  Throughout the Term, Tenant, at its
sole cost and expense, shall keep or cause to be kept for the mutual benefit of
Landlord, Landlord’s Property Manager, and Tenant, Commercial General Liability
Insurance (1986 ISO Form or its equivalent) with a combined single limit of ONE
MILLION DOLLARS ($1,000,000.00) for each Occurrence, and General Aggregate of at
least THREE MILLION DOLLARS ($3,000,000.00), which policy shall insure against
liability of Tenant, arising out of and in connection with Tenant’s use of the
Premises, and which shall insure the indemnity provisions contained in this
Lease. Landlord shall be an Additional Named Insured on Tenant’s Liability
Insurance Policy.

14.2.        Tenant’s Property Insurance; Limitation on Landlord Liability.
 Throughout the Term, Tenant shall carry the equivalent of ISO Special Form
Property Insurance on Tenant’s Property for full replacement value and including
sprinkler leakage coverage, and with coinsurance waived.  For purposes of this
provision, “Tenant’s Property” shall mean Tenant’s personal property and
fixtures, and any Non-Standard Improvements to the Premises.

14.3.        Certificates of Insurance.  Prior to taking possession of the
Premises, and annually thereafter, Tenant shall deliver to Landlord certificates
or other evidence of insurance satisfactory to Landlord.  If Tenant fails to
provide Landlord with such certificates or other evidence of insurance coverage,
Landlord may obtain such coverage and the cost of such coverage shall be
Additional Rent payable by Tenant upon demand.

14.4.        Insurance Policy Requirements.  Tenant’s insurance policies
required by this Lease shall: (i) be issued by insurance companies licensed to
do business in the state in which the Premises are located with a general
policyholder’s ratings of at least A- and a financial rating of

17


--------------------------------------------------------------------------------


at least VI in the most current Best’s Insurance Reports available on the
Commencement Date, or if the Best’s ratings are changed or discontinued, the
parties shall agree to a comparable method of rating insurance companies; (ii)
name Landlord and Landlord’s Property Manager as additional named insureds as
their interest may appear [other landlords or tenants may be added as additional
insureds in a blanket policy]; (iii) provide that the insurance not be canceled,
non-renewed or coverage materially reduced unless thirty (30) days advance
notice is given to Landlord; (iv) be non-assessable primary policies, and
non-contributing with any insurance that Landlord may carry; (v) provide that
any loss shall be payable notwithstanding any negligence of Landlord or Tenant
which might result in a forfeiture of such insurance or the amount of proceeds
payable; and (vi) have no deductible exceeding TEN THOUSAND DOLLARS ($10,000),
unless approved in writing by Landlord.

14.5.        Landlord’s Property Insurance.  Landlord shall keep the Building,
including the improvements (but excluding Tenant’s Property), insured against
damage and destruction by perils insured by the equivalent of ISO Special Form
Property Insurance in the amount of the full replacement value of the Building.

14.6.        Tenant’s Obligation for payment of Property Insurance.  Tenant
shall pay as Additional Rent its pro rata share of any increases in Property
Insurance above the annual insurance shown in the Annual Anticipated Property
Tax and Insurance Table in Exhibit E.

14.7.        Mutual Waiver of Claims and Subrogation.  Notwithstanding any other
provisions in this Lease, Landlord hereby releases and waives unto Tenant
(including all of its partners, stockholders, officers, directors, employees and
agents), its successors and assigns, and Tenant hereby releases and waives unto
Landlord (including all of its partners, stockholders, officers, directors,
employees and agents), its successors and assigns, all rights to claim damages
for any injury, loss, cost or damage to persons or to the Premises or any other
casualty insured under the terms of any property, general liability, or other
policy of insurance maintained by Landlord or Tenant, or required to be
maintained by Landlord or Tenant under the terms of this Lease.  As respects all
policies of insurance carried or maintained pursuant to this Lease, Tenant and
Landlord each waive the insurance carriers’ rights of subrogation.

15.           INDEMNITY.  Subject to the insurance requirements, releases and
mutual waivers of subrogation set forth in this Lease, Tenant agrees as follows:

15.1.        Tenant Indemnity.  Tenant shall indemnify and hold Landlord
harmless from and against any and all claims, damages, losses, liabilities,
lawsuits, costs and expenses (including attorneys’ fees at all tribunal levels)
arising out of or related to (i) any activity, work, or other thing done,
permitted or suffered by Tenant in or about the Premises or the Building, (ii)
any breach or default by Tenant in the performance of any of its obligations
under this Lease, or (iii) any act or neglect of Tenant, or any officer, agent,
employee, contractor, servant, invitee or guest of Tenant.

15.2.        Landlord Indemnity.  Landlord shall indemnify and hold Tenant
harmless from and against any and all claims, damages, losses, liabilities,
lawsuits, costs and expenses (including attorneys’ fees at all tribunal levels)
arising out of or related to (i) any activity, work, or other thing done,
permitted or suffered by Landlord in or about the Premises or the Building, or
(ii) any breach or default by Landlord in the performance of any of its
obligation under this Lease (iii) any act or neglect of Landlord, or any
officer, employee, or contractor of Landlord.  Tenant’s failure to obtain any
insurance coverage required under the terms of this Lease shall void Landlord’s
indemnity obligation to the extent such insurance would have provided coverage
for the claim.

18


--------------------------------------------------------------------------------


15.3.        Defense Obligation.  If any such action is brought against either
party, then the other party, upon notice from the indemnified party, shall
defend the same through counsel selected by the indemnified party’s insurer, or
other counsel acceptable to the indemnified party.

15.4.        Survival.  The indemnity and defense obligation provisions of this
Section shall survive the expiration or termination of this Lease.

16.           QUIET ENJOYMENT.  Tenant shall have quiet enjoyment and possession
of the Premises provided Tenant promptly and fully complies with all of its
obligations under this Lease.  No action of Landlord or other tenants working in
other space in the Building, or in repairing or restoring the Premises, shall be
deemed a breach of this covenant if reasonable access to the Premises is
provided to Tenant.

17.           SUBORDINATION; ATTORNMENT; NON-DISTURBANCE; AND ESTOPPEL
CERTIFICATE.

17.1.        Subordination.  This Lease is subject and subordinate to each
mortgage or ground lease which may now or hereafter cover all or any part of the
property of which the Premises is a part.  This subordination shall be
self-operative and no further instrument of subordination is required.  Tenant,
however, within ten (10) days after Landlord’s request, shall execute any
appropriate certificate or instrument to confirm such subordination. 
Notwithstanding the foregoing, the mortgagee or ground lessor may elect at any
time to cause their interest in the property to be subordinate and junior to
Tenant’s interest under this Lease by filing an instrument in the real property
records of Allegany County, Maryland, effecting such election and providing
Tenant with notice of such election.

17.2.        Attornment.  In the event of the enforcement of its rights by any
mortgagee under a mortgage, or by any lessor under any ground lease, Tenant,
upon request of any person or party succeeding to the interest of Landlord as a
result of such enforcement (“Successor”), automatically will become the tenant
of such Successor without change in the terms or other provisions of this Lease;
provided, however, that such Successor shall not be (i) bound by any payment of
the Rent for more than one month in advance except prepayments in the nature of
security for the performance by Tenant of its obligations under this Lease; (ii)
bound by any amendment or modification of this Lease made without the consent of
any such mortgagee or ground lessor, as applicable, (iii) liable for any act,
warranty, neglect, default or omission of the prior Landlord under this Lease;
(iv) subject to the offsets, deductions or defenses which Tenant might have
arising out of acts or omissions of any prior Landlord under this Lease; (v)
liable for the breach of any warranties or obligations relating to construction
of improvements for the property of which the Premises is a part or leasehold
improvements in the Premises performed or to have been performed by Landlord, or
(vi) liable for the return of any security deposit not delivered to such
successor in interest or ground lessor, as the case may be.

17.3.        Non-Disturbance.  Tenant’s obligation to subordinate its interests
to any mortgage or ground lease, and to attorn to any Successor, is conditioned
upon the mortgagee, ground lessor, or Successor agreeing to not disturb Tenant’s
quiet enjoyment of the Premises during the Term so long as Tenant is not in
default under the terms of this Lease.

17.4.        Estoppel Certificates.  Tenant agrees to execute within ten (10)
business days after request, and as often as requested, estoppel certificates
confirming any factual matter requested by Landlord which is true and is within
Tenant’s knowledge regarding this Lease, and the Premises, including but not
limited to: (i) the Commencement Date and (if different) the date of occupancy,
(ii) Expiration Date, (iii) the amount of Rent due and date to which Rent has
been paid, (iii) whether Tenant has any defense or offsets to the enforcement of
this Lease or the Rent

19


--------------------------------------------------------------------------------


payable, (iv) any default or breach by Landlord, and (v) whether this Lease,
together with any modifications or amendments, is in full force and effect.
Tenant shall attach to such estoppel certificate copies of any modifications or
amendments to the Lease.

18.           ASSIGNMENT — SUBLEASE.

18.1.        Landlord Consent.  Tenant may not assign or encumber this Lease or
its interest in the Premises arising under this Lease, and may not sublet all or
any part of the Premises without first obtaining the written consent of
Landlord, which consent shall not be withheld unreasonably.  Factors which
Landlord may consider in deciding whether to consent to an assignment or
sublease include (without limitation), (i) the creditworthiness of the assignee
or sublessee, (ii) the proposed use of the Premises (iii) any renovations to the
Premises or special services required by the assignee or sublessee, and (iv)
business interest of Landlord. Landlord will not consent to an assignment or
sublease that might result in a use that conflicts with the rights of any
existing tenant.  One consent shall not be the basis for any further consent.

18.2.        Definition of Assignment.  The term “assignment” includes the
following: (i) if Tenant is a partnership, the withdrawal or change, whether
voluntary, involuntary or by operation of law, of partners owning thirty percent
(30%) or more of the partnership, or the dissolution of the partnership; (ii) if
Tenant consists of more than one person, an assignment, whether voluntary,
involuntary, or by operation of law, by one person to one of the other persons
that is a Tenant; (iii) if Tenant is a corporation, any dissolution or
reorganization of Tenant, or the sale or other transfer of a controlling
percentage (hereafter defined) of capital stock of Tenant other than to an
affiliate or subsidiary or the sale of more than fifty percent (50%) in value of
the assets of Tenant; (iv) if Tenant is a limited liability company, the change
of members whose interest in the company is more than fifty percent (50%).  The
phrase “controlling percentage” means the ownership of, and the right to vote,
stock possessing more than fifty percent (50%) of the total combined voting
power of all classes of Tenant’s capital stock issued, outstanding and entitled
to vote for the election of directors, or such lesser percentage as is required
to provide actual control over the affairs of the corporation; except that, if
the Tenant is a publicly traded company, public trades or sales of the Tenant’s
stock in the normal course of business on a national stock exchange shall not be
considered an assignment hereunder even if the aggregate of the trades of sales
exceeds fifty percent (50%) of the capital stock of the company.

18.3.        Permitted Assignments/Subleases.  Notwithstanding the foregoing,
Tenant may assign this Lease or sublease part or all of the Premises without
Landlord’s consent to: (i) any corporation, limited liability company, or
partnership that controls, is controlled by, or is under common control with,
Tenant at the Commencement Date; or (ii) any corporation or limited liability
company resulting from the merger or consolidation with Tenant or to any entity
that acquires all of Tenant’s assets as a going concern of the business that is
being conducted on the Premises; provided however, the assignor remains liable
under the Lease and the assignee or sublessee is a bona fide entity and assumes
the obligations of Tenant, is as creditworthy as the Tenant, and continues the
same Permitted Use.  Tenant shall give Landlord notice of all permitted
assignments and subleases.

18.4.        Prohibited Assignments/Subleases.  Notwithstanding any provision in
this Lease to the contrary, Tenant shall not be permitted to assign this Lease
or to sublet all or any part of the Premises to any then current tenant in the
Building. In no event shall this Lease be assignable by operation of any law,
and Tenant’s rights hereunder may not become, and shall not be listed by Tenant
as an asset under any bankruptcy, insolvency or reorganization proceedings. 
Acceptance of Rent by Landlord after any non-permitted assignment or sublease
shall not constitute approval thereof by Landlord.

20


--------------------------------------------------------------------------------


18.5.        Limitation on Rights of Assignee/Sublessee.  Any assignment or
sublease for which Landlord’s consent is required shall not include the right to
exercise any options to renew the Lease Term, expand the Premises, or similar
options, unless specifically provided for in the consent.

18.6.        Tenant Not Released.  No assignment or sublease shall release
Tenant of any of its obligations under this Lease.

18.7.        Landlord’s Right to Collect Sublease Rents upon Tenant Default.  If
the Premises (or any portion) is sublet and Tenant defaults under its
obligations to Landlord, then Landlord is authorized, at its option, to collect
all sublease rents directly from the Sublessee.  Tenant hereby assigns the right
to collect the sublease rents to Landlord in the event of Tenant default.  The
collection of sublease rents by Landlord shall not relieve Tenant of its
obligations under this Lease, nor shall it create a contractual relationship
between Sublessee and Landlord or give Sublessee any greater estate or right to
the Premises than contained in its Sublease.

18.8.        Excess Rents.  [Deleted]

18.9.        Landlord’s Fees.  Tenant shall pay Landlord an administration fee
of $1,000.00 per assignment or sublease transaction for which consent is
required.

18.10.      Unauthorized Assignment or Sublease.  Any unauthorized assignment or
sublease shall constitute a default under the terms of this Lease.

18.11.      Limitation.  Notwithstanding anything contained in this Lease, no
proposed assignment or sublease shall provide for a rental or other payment for
the leasing, use, occupancy or utilization of all or any portion of the Premises
based, in whole or in part, on the income or profits derived by any person from
the property so leased, used, occupied or utilized other than an amount based on
a fixed percentage or percentages of gross receipts or sales.  No proposed
assignment of this Lease or sublease of the Premises shall, in the sole opinion
of Landlord, (a) cause a violation of the Employee Retirement Income Security
Act of 1974 or the regulations promulgated thereunder, as amended from time to
time, by such proposed assignee or subtenant, by Landlord, or by any person
which, directly or indirectly, controls, is controlled by, or is under common
control with, Landlord or any person who controls Landlord or (b) result in
Landlord, or any person which, directly or indirectly, controls Landlord,
receiving “unrelated business taxable income” as defined in the Internal Revenue
Code, as amended.

19.           DAMAGES TO PREMISES.

19.1.        Landlord’s Restoration Obligations.  If the Building or Premises
are damaged by fire or other casualty (“Casualty”), then Landlord shall repair
and restore the Premises to substantially the same condition of the Premises
immediately prior to such Casualty, subject to the following terms and
conditions:

19.1.1.                                       Landlord’s duty to repair and
restore the Premises shall begin as expeditiously as possible after cessation of
such casualty.

19.1.2.                                       Landlord shall have no obligation
to repair and restore Tenant’s trade fixtures, personal or business property,
decorations, signs, contents, or any Non-Standard Improvements to the Premises
except that such Casualty is caused by Landlords gross negligence.

21


--------------------------------------------------------------------------------


19.2.        Termination of Lease by Landlord.  Landlord shall have the option
of terminating the Lease if: (i) the Premises is rendered wholly untenantable.
If Landlord elects to terminate this Lease, then it shall give notice of the
cancellation to Tenant within sixty (60) days after the date of the Casualty. 
Tenant shall vacate and surrender the Premises to Landlord as expeditiously as
possible after receipt of the notice of termination.

19.3.        Termination of Lease by Tenant.  Tenant shall have the option of
terminating the Lease if: (i) Landlord has failed to substantially restore the
damaged Building or Premises within one hundred eighty (180) days of the
Casualty (“Restoration Period”); (ii) the Restoration Period has not been
delayed by force majeure; and (iii) Tenant gives Landlord notice of the
termination within fifteen (15) days after the end of the Restoration Period (as
extended by any force majeure delays). If Landlord is delayed by force majeure,
then Landlord must provide Tenant with notice of the delays within fifteen (15)
days of the force majeure event stating the reason for the delays and a good
faith estimate of the length of the delays.

19.4.        Tenant’s Restoration Obligations.  Unless terminated, the Lease
shall remain in full force and effect and the proceeds of all insurance carried
by Tenant on its property shall be held in trust by Tenant for the purposes of
such repair, restoration, or replacement.

19.5.        Rent Abatement.  If Premises is rendered wholly untenantable by the
Casualty, then the Rent payable by Tenant shall be fully abated.  If the
Premises is only partially damaged, then Tenant shall continue the operation of
Tenant’s business in any part not damaged to the extent reasonably practicable
from the standpoint of prudent business management, and Rent and other charges
shall be abated proportionately to the portion of the Premises rendered
untenantable.  The abatement shall be from the date of the Casualty until the
Premises have been substantially repaired and restored, or until Tenant’s
business operations are restored in the entire Premises, whichever shall first
occur.  However, if the Casualty is caused by the negligence or other wrongful
conduct of Tenant or of Tenant’s subtenants, licensees, contractors, or
invitees, or their respective agents or employees, there shall be no abatement
of Rent.

19.6.        Waiver of Claims.  The abatement of the Rent set forth above is
Tenant’s exclusive remedy against Landlord in the event of a Casualty.  Tenant
hereby waives all claims against Landlord for any compensation or damage for
loss of use of the whole or any part of the Premises and/or for any
inconvenience or annoyance occasioned by any Casualty and any resulting damage,
destruction, repair, or restoration.

20.           EMINENT DOMAIN.

20.1.        Effect on Lease.  If all of the Premises are taken under the power
of eminent domain (or by conveyance in lieu thereof), then this Lease shall
terminate as of the date possession is taken by the condemnor, and Rent shall be
adjusted between Landlord and Tenant as of such date.  If only a portion of the
Premises is taken and Tenant can continue use of the remainder, then Tenant
shall continue the operation of Tenant’s business in any part not taken under
the power of eminent domain to the extent reasonably practicable under prudent
business management, and Rent and other charges shall be abated proportionately
to the portion of the Premises rendered untenantable.

20.2.        Right to Condemnation Award.  Landlord shall be entitled to receive
and retain the entire condemnation award for the taking of the Building and
Premises.  Tenant shall have no right or claim against Landlord for any part of
any award received by Landlord for the taking.  Tenant shall have no right or
claim for any alleged value of the unexpired portion of this Lease, or its
leasehold estate, or for costs of removal, relocation, business interruption
expense or any other damages arising out of such taking.  Tenant, however, shall
not be prevented from making

22


--------------------------------------------------------------------------------


a claim against the condemning party (but not against Landlord) for any moving
expenses, loss of profits, or taking of Tenant’s personal property (other than
its leasehold estate) to which Tenant may be entitled; provided that any such
award shall not reduce the amount of the award otherwise payable to Landlord for
the taking of the Building and Premises.

21.           ENVIRONMENTAL COMPLIANCE.

21.1.        Environmental Laws.  The term “Environmental Laws” shall mean all
now existing or hereafter enacted or issued statutes, laws, rules, ordinances,
orders, permits and regulations of all state, federal, local and other
governmental and regulatory authorities, agencies and bodies applicable to the
Premises, pertaining to environmental matters or regulating, prohibiting or
otherwise having to do with asbestos and all other toxic, radioactive, or
hazardous wastes or materials including, but not limited to, the Federal Clean
Air Act, the Federal Water Pollution Control Act, and the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as from time to
time amended.

21.2.        Tenant’s Responsibility.  Tenant covenants and agrees that it will
keep and maintain the Premises at all times in compliance with Environmental
Laws.  Tenant shall not (either with or without negligence) cause or permit the
escape, disposal or release of any biologically active or other hazardous
substances, or materials on the Property.  Tenant shall not allow the storage or
use of such substances or materials in any manner not sanctioned by law or in
compliance with the highest standards prevailing in the industry for the storage
and use of such substances or materials, nor allow to be brought onto the
Property any such materials or substances except to use in the ordinary course
of Tenant’s business, and then only after notice is given to Landlord of the
identity of such substances or materials.  No such notice shall be required,
however, for commercially reasonable amounts of ordinary office supplies and
janitorial supplies.  Tenant shall execute affidavits, representations and the
like, from time to time, at Landlord’s request, concerning Tenant’s best
knowledge and belief regarding the presence of hazardous substances or materials
on the Premises.  Tenant’s obligations under this Section are collectively the
“Tenant’s Environmental Responsibilities.”

21.3.        Tenant’s Liability.  Tenant shall hold Landlord free, harmless, and
indemnified from any penalty, fine, claim, demand, liability, cost, or charge
whatsoever which Landlord shall incur, or which Landlord would otherwise incur,
by reason of Tenant’s failure to comply with Tenant’s Environmental
Responsibilities, including but not limited to: (i) the cost of full remediation
of any contamination to bring the Property into the same condition as prior to
the Commencement Date and into full compliance with all Environmental Laws; (ii)
the reasonable cost of all appropriate tests and examinations of the Premises to
confirm that the Premises and any other contaminated areas have been remediated
and brought into compliance with all Environmental Laws; and (iii) the
reasonable fees and expenses of Landlord’s attorneys, engineers, and consultants
incurred by Landlord in enforcing and confirming compliance with Tenant’s
Environmental Responsibilities.

21.4.        Limitation on Tenant’s Liability.  Tenant’s Environmental
Responsibilities shall not apply to any condition or matter constituting a
violation of any Environmental Laws: (i) which existed prior to the commencement
of Tenant’s use or occupancy of the Premises; (ii) which was not caused, in
whole or in part, by Tenant or Tenant’s subtenants or any of their agents,
employees, contract employee, officers, partners, contractors or invitees; or
(iii) to the extent such violation is caused by, or results from the acts or
neglects of Landlord or Landlord’s agents, employees, officers, partners,
contractors, guests, or invitees.

23


--------------------------------------------------------------------------------


21.5.        Inspections by Landlord.  Landlord and its engineers, technicians,
and consultants (collectively the “Auditors”) may, from time to time as Landlord
deems appropriate, conduct periodic tests and examinations (“Audits”) of the
Premises to confirm and monitor Tenant’s Environmental Responsibilities.  Such
Audits shall be conducted in such a manner as to minimize the interference with
Tenant’s use of the Premises; however, in all cases, the Audits shall be of such
nature and scope as shall be reasonably required by then existing technology to
confirm Tenant’s compliance with Tenant’s Environmental Responsibilities. 
Tenant shall fully cooperate with Landlord and its Auditors in the conduct of
such Audits.  The cost of such Audits shall be paid by Landlord unless an Audit
shall disclose a material failure of Tenant to comply with Tenant’s
Environmental Responsibilities, in which case the cost of such Audit, and the
cost of all subsequent Audits made during the Term and within thirty (30) days
thereafter (not to exceed two (2) such Audits per calendar year), shall be paid
by Tenant, on demand.

21.6.        Property.  For the purposes of Tenant’s Environmental
Responsibilities, the term “Property” shall include the Premises, Building, all
Common Areas, the real estate upon which the Building is located; all personal
property (including that owned by Tenant); and the soil, ground water, and
surface water of the real estate upon which the Building is located.

21.7.        Tenant’s Liability After Termination of Lease.  Tenant’s indemnity
obligations and liability with respect to any of the Tenant’s Environmental
Responsibilities shall survive the expiration or termination of this Lease, and
shall continue for so long as Landlord and its successors and assigns may be
subject to any expense, liability, charge, penalty, or obligation against which
Tenant has agreed to indemnify Landlord.

21.8.        Landlord’s Liability.  Landlord shall hold Tenant free, harmless,
and indemnified from any penalty, fine, claim, demand, liability, cost, or
charge whatsoever which Tenant shall incur, or which Tenant would otherwise
incur, by reason of Landlord’s failure to comply with Landlord’s Environmental
Responsibilities prior to the Commencement Date, including but not limited to:
(i) the cost of full remediation of any contamination and into full compliance
with all Environmental Laws; (ii) the reasonable cost of all appropriate tests
and examinations of the Premises to confirm that the Premises and any other
contaminated areas have been remediated and brought into compliance with all
Environmental Laws; and (iii) if any, the reasonable fees and expenses of
Tenant’s attorneys, engineers, and consultants incurred by Tenant in enforcing
and confirming compliance with Tenant’s Environmental Responsibilities.

22.           MOLD.

22.1.        Presence of Mold.  Tenant acknowledges that (i) mold, mildew, and
similar organisms (collectively “mold”) can grow in almost any moist location,
especially where excessively humid or moist conditions exist, (ii) some forms of
Mold are considered to be toxic or dangerous to human health, (iii) Mold emits
airborne spoors that may be disbursed through the HVAC system, and (iv) Mold may
cause certain individuals to experience allergic reactions or other medical
conditions, including respiratory distress and eye irritation. The presence and
consequences of any Mold in the Premises is referred to in this Section as “Mold
Conditions”.

22.2.        Mold Prevention Practices.  Tenant agrees, at its own expense, to
do the following for the prevention and control of Mold Conditions within the
Premises (“Mold Prevention Practices”):

22.2.1.     Adopt and enforce good housekeeping practices and vigilant moisture
control within the Premises, and particularly in kitchen areas, janitorial
closets, bathrooms, in and around water fountains and other plumbing facilities
and fixtures, break rooms, in and around outside walls, and in and around HVAC
systems and associated drains;

24


--------------------------------------------------------------------------------


22.2.2.     Regularly monitor the Premises for the presence of Mold and any
conditions that reasonably can be expected to give rise to or be attributed to
Mold including, but not limited to, observed or suspected instances of water
damage, condensation, seepage, leaks, or any other water collection or
penetration (from any source, internal or external), Mold growth (including
mildew), repeated complaints of respiratory ailments or eye irritation by
Tenant’s employees or any other occupants of the Premises, or any notice from a
governmental agency of complaints regarding substandard indoor air quality at
the Premises; and

22.2.3.     Immediately notify Landlord in writing if Tenant observes, suspects,
or has been notified that any Mold Conditions are present in, at, or about the
Premises.

22.3.        Remediation.  If any Mold Conditions are discovered, Landlord shall
have the right to investigate and remediate the Mold Conditions and to impose
additional Mold Prevention Practices on the Tenant at Tenant’s expense. 
However, provided Tenant is in compliance with 22.2 then all remediation will be
at Landlords expense.

22.4.        Tenant Indemnity.  Tenant shall indemnify and hold Landlord
harmless from any and all liability, claims or damages incurred by Landlord in
connection with any Mold Conditions, including without limitation any third
party claims and all costs incurred by Landlord to investigate and remediate any
Mold Conditions, unless caused or contributed to by Landlords negligence.

22.5.        Release. [Deleted]

22.6.        Survival.  The Tenant’s indemnity obligations and release with
respect to Mold Conditions shall survive the expiration or earlier termination
of this Lease.

23.           DEFAULT.

23.1.        Tenant’s Default . Tenant shall be in default under this Lease if
Tenant:

23.1.1.                                       Fails to pay when due any (subject
to any applicable Grace Period) Base Rent, Additional Rent, or any other sum of
money which Tenant is obligated to pay, as provided in this Lease;

23.1.2.                                       Breaches any other agreement,
covenant or obligation in this Lease and such breach is not remedied within
Thirty (30) days after Landlord gives Tenant notice specifying the breach, or if
such breach cannot, with due diligence, be cured within Thirty (30) days, Tenant
does not commence curing within Thirty (30) days and with reasonable diligence
completely cure the breach within a reasonable period of time after the notice;

23.1.3.                                       Files any petition or action for
relief under any creditor’s law (including bankruptcy, reorganization, or
similar action), either in state or federal court, or has such a petition or
action filed against it which is not stayed or vacated within sixty (60) days
after filing; or

25


--------------------------------------------------------------------------------


23.1.4.                                       Makes any transfer in fraud of
creditors as defined in Section 548 of the United States Bankruptcy Code (11
U.S.C. 548, as amended or replaced), has a receiver appointed for its assets
(and the appointment is not stayed or vacated within thirty (30) days), or makes
an assignment for benefit of creditors.

23.2.        Landlord’s Remedies.  In the event of a Tenant default, Landlord at
its option may do one or more of the following:

23.2.1.                                       Terminate this Lease and recover
all damages caused by Tenant’s breach, including consequential damages for lost
future rent that would have been due from Tenant;

23.2.2.                                       Repossess the Premises, after
terminating, and relet the Premises at the then applicable market rates;

23.2.3.                                       Bring action for recovery of all
amounts due from Tenant; or

23.2.4.                                       Pursue any other remedy available
in law or equity.

23.3.        Landlord’s Expenses; Attorneys Fees.  All reasonable expenses of
Landlord in repairing, restoring, or altering the Premises for re-letting as
general office or basic research space, together with leasing fees and all other
expenses in seeking and obtaining a new Tenant, shall be charged to and be a
liability of Tenant.  Landlord’s reasonable attorneys’ fees in pursuing any of
the foregoing remedies, or in collecting any Rent or Additional Rent due by
Tenant hereunder, shall be paid by Tenant. Landlord shall use reasonable efforts
to mitigate its damages.

23.4.        Should any re-letting result in Landlord receiving rents in access
to the amounts payable under this lease then such amounts shall be offset
against the provisions of this clause.

23.5.        Remedies Cumulative.  All rights and remedies of Landlord are
cumulative, and the exercise of any one shall not be an election excluding
Landlord at any other time from exercise of a different or inconsistent remedy. 
No exercise by Landlord of any right or remedy granted herein shall constitute
or effect a termination of this Lease unless Landlord shall so elect by notice
delivered to Tenant.  The failure of Landlord to exercise its rights in
connection with this Lease or any breach or violation of any term, or any
subsequent breach of the same or any other term, covenant or condition shall not
be a waiver of such term, covenant or condition or any subsequent breach of the
same or any other covenant or condition.

23.6.        No Accord and Satisfaction.  No acceptance by Landlord of a lesser
sum than the Rent and other sums then due shall be deemed to be other than on
account of the earliest installment of such payments due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed as accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other remedy provided in this Lease.

23.7.        No Reinstatement.  No payment of money by Tenant to Landlord after
the expiration or termination of this Lease shall reinstate or extend the Term,
or make ineffective any notice of termination given to Tenant prior to the
payment of such money.  After the service of notice or the commencement of a
suit, or after final judgment granting Landlord possession of the Premises,
Landlord may receive and collect any sums due under this Lease, and the payment
thereof shall not make ineffective any notice or in any manner affect any
pending suit or any judgment previously obtained.

26


--------------------------------------------------------------------------------


 

23.8.        Summary Ejectment.  Tenant agrees that in addition to all other
rights and remedies, Landlord may obtain an order for summary ejectment from any
court of competent jurisdiction without prejudice to Landlord’s rights to
otherwise collect rents or breach of contract damages from Tenant.

23.9.        Landlord’s Default.  Landlord shall be in default under this Lease
if Landlord breaches any agreement, covenant or obligation in this Lease and
such breach is not remedied within fifteen (15) days after Tenant gives Landlord
written notice specifying the breach, or if such breach cannot, with due
diligence, be cured within fifteen (15) days, Landlord does not commence curing
within fifteen (15) days and with reasonable diligence completely cure the
breach within a reasonable period of time after the notice.

23.10.      Tenant’s Remedies.  In the event of a Landlord default, Tenant may,
in addition to any remedies available to it at law, cure the default on behalf
of Landlord, and the reasonable costs of such cure shall be paid to Tenant by
Landlord upon written demand

24.           MULTIPLE DEFAULTS.

24.1.        Effect on Notice Rights and Cure Periods.  Except in the case of
late payment of Rent, including Additional Rent, should Tenant default under
this Lease on two (2) or more occasions during any twelve (12) month period, in
addition to all other remedies available to Landlord, any notice requirements or
cure periods otherwise set forth in this Lease with respect to a default by
Tenant shall not apply.

25.           BANKRUPTCY.

25.1.        Trustee’s Rights.  Landlord and Tenant understand that,
notwithstanding contrary terms in this Lease, a trustee or debtor in possession
under the United States Bankruptcy Code, as amended, (the “Code”) may have
certain rights to assume or assign this Lease.  This Lease shall not be
construed to give the trustee or debtor in possession any rights greater than
the minimum rights granted under the Code.

25.2.        Adequate Assurance.  Landlord and Tenant acknowledge that, pursuant
to the Code, Landlord is entitled to adequate assurances of future performance
of the provisions of this Lease.

25.3.        Assumption of Lease Obligations.  Any proposed assignee of this
Lease must assume and agree to be personally bound by the provisions of this
Lease.

26.           NOTICES.

26.1.        Addresses.  All notices, demands and requests by Landlord or Tenant
shall be sent to the Notice Addresses set forth in Section 1.1, or to such other
address as a party may specify by duly given notice.

26.2.        Form; Delivery; Receipt.  ALL NOTICES, DEMANDS AND REQUESTS WHICH
MAY BE GIVEN OR WHICH ARE REQUIRED TO BE GIVEN BY EITHER PARTY TO THE OTHER MUST
BE IN WRITING UNLESS OTHERWISE SPECIFIED.  Notices, demands or requests shall be
deemed to have been properly given for all purposes if (i) delivered against a
written receipt of delivery, (ii) mailed by express, registered or certified
mail of the United States Postal Service, return receipt requested, postage
prepaid, or (iii) delivered to

27


--------------------------------------------------------------------------------


a nationally recognized overnight courier service for next business day delivery
to the receiving party’s address as set forth above.  Each such notice, demand
or request shall be deemed to have been received upon the earlier of the actual
receipt or refusal by the addressee or three (3) business days after deposit
thereof at any main or branch United States post office if sent in accordance
with subsection (ii) above, and the next business day after deposit thereof with
the courier if sent pursuant to subsection (iii) above.

26.3.        Address Changes.  The parties shall notify the other of any change
in address, which notification must be at least fifteen (15) days in advance of
it being effective.

26.4.        Notice by Legal Counsel.  Notices may be given on behalf of any
party by such party’s legal counsel.

27.           HOLDING OVER.  If Tenant holds over after the Expiration Date or
other termination of this Lease, such holding over shall not be a renewal of
this Lease but shall create a tenancy-at-sufferance.  Tenant shall continue to
be bound by all of the terms and conditions of this Lease, except that during
such tenancy-at-sufferance Tenant shall pay to Landlord (i) Base Rent at the
rate equal to one hundred and ten percent (110%) of that provided for as of the
expiration or termination date, and (ii) any and all Operating Expenses and
other forms of Additional Rent payable under this Lease.  The increased Rent
during such holding over is intended to compensate Landlord partially for
losses, damages and expenses, including frustrating and delaying Landlord’s
ability to secure a replacement tenant. If Landlord loses a prospective tenant
because Tenant fails to vacate the Premises on the Expiration Date or any
termination of the Lease after notice to do so, then Tenant will be liable for
such damages as Landlord can prove because of Tenant’s wrongful failure to
vacate. In the case that the Tenant has given Landlord 60 days prior written
notice of a Hold Over and the Landlord agrees to such Hold Over then the damages
and increased Rent of this section shall not apply.

28.           RIGHT TO RELOCATE.  [Deleted.]

29.           BROKER’S COMMISSIONS.

29.1.        Broker.  Each party represents and warrants to the other that it
has not dealt with any real estate broker, finder or other person with respect
to this Lease in any manner, except the Brokers identified in Section 1.1.

29.2.        Landlord’s Obligation.  Landlord shall pay any commissions or fees
that are payable to the Brokers with respect to this Lease pursuant to
Landlord’s separate agreement with the Brokers.

29.3.        Indemnity.  Each party shall indemnify and hold the other party
harmless from any and all damages resulting from claims that may be asserted
against the other party by any broker, finder or other person (including,
without limitation, any substitute or replacement broker claiming to have been
engaged by indemnifying party in the future) other than the Brokers identified
in Section 1.1 claiming to have dealt with the indemnifying party in connection
with this Lease or any amendment or extension hereto, or which may result in
Tenant leasing other or enlarged space from Landlord.  The provisions of this
Section shall survive the termination of this Lease.

28


--------------------------------------------------------------------------------


30.           MISCELLANEOUS.

30.1.        No Agency.  Tenant is not, may not become, and shall never
represent itself to be an agent of Landlord, and Tenant acknowledges that
Landlord’s title to the Building is paramount, and that it can do nothing to
affect or impair Landlord’s title.

30.2.        Force Majeure.  Landlord shall be excused for the period of any
delay and shall not be deemed in default with respect to the performance of any
of the terms, covenants and conditions of this Lease when prevented from so
doing by force majeure.  The term “force majeure” means:  fire, flood, extreme
weather, labor disputes, strike, lock-out, riot, acts or threats of terrorism,
government interference (including regulation, appropriation or rationing),
unusual delay in governmental permitting, unusual delay in deliveries or
unavailability of materials, unavoidable casualties, Act of God, or other causes
beyond the Landlord’s reasonable control.

30.3.        Limitation on Damages.  Notwithstanding any other provisions in
this Lease, Landlord shall not be liable to Tenant for any special,
consequential, incidental or punitive damages.

30.4.        Satisfaction of Judgments Against Landlord  [Deleted].

30.5.        Interest.  [Deleted].

30.6.        Legal Costs.  Should either party prevail in any legal proceedings
against the other for breach of any provision in this Lease, then non-prevailing
party shall be liable for the costs and expenses of the prevailing party,
including its reasonable attorneys’ fees (at all tribunal levels).

30.7.        Sale of Premises or Building.  Landlord may sell the Building
without affecting the obligations of Tenant hereunder; upon the sale of the
Building, Landlord shall be relieved of all responsibility for the Premises and
shall be released from any liability thereafter accruing under this Lease.

30.8.        Time of the Essence.  Time is of the essence in the performance of
all obligations under the terms of this Lease

30.9.        Transfer of Payments.  If Tenant has paid any Security Deposit or
prepaid any Rent, Landlord may transfer the Security Deposit or prepaid Rent to
Landlord’s successor and upon such transfer, Landlord shall be released from any
liability for return of the Security Deposit or prepaid Rent.

30.10.      Tender of Premises.  The delivery of a key or other such tender of
possession of the Premises to Landlord or to an employee of Landlord shall not
operate as a termination of this Lease or a surrender of the Premises unless
requested in writing by Landlord.

30.11.      Tenant’s Financial Statements.  Upon request of Landlord, Tenant
agrees to furnish to Landlord copies of Tenant’s most recent annual, quarterly
and monthly financial statements, audited if available.  The financial
statements shall be prepared in accordance with generally accepted accounting
principles, consistently applied.  The financial statements shall include a
balance sheet and a statement of profit and loss, and the annual financial
statement shall also include a statement of changes in financial position and
appropriate explanatory notes.  Landlord may deliver the financial statements to
any prospective or existing mortgagee or purchaser of the Building.

29


--------------------------------------------------------------------------------


30.12.      Recordation.  This Lease may not be recorded without Landlord’s
prior written consent.  Landlord, upon request of Tenant, agrees to execute a
memorandum of this Lease in recordable form, and Tenant may record such
memorandum at its cost.  The form of the memorandum shall be subject to
Landlord’s reasonable approval.

30.13.      Partial Invalidity.  The invalidity of any portion of this Lease
shall not invalidate the remaining portions of the Lease.

30.14.      Binding Effect.  This Lease shall be binding upon the respective
parties hereto, and upon their heirs, executors, successors and assigns.

30.15.      Entire Agreement.  This Lease supersedes and cancels all prior
negotiations between the parties, and no changes shall be effective unless in
writing signed by both parties.  Tenant acknowledges and agrees that it has not
relied upon any statements, representations, agreements or warranties except
those expressed in this Lease, and that this Lease contains the entire agreement
of the parties hereto with respect to the subject matter hereof.

30.16.      Good Standing.  If requested by Landlord, Tenant shall furnish
appropriate legal documentation evidencing the valid existence in good standing
of Tenant, and the authority of any person signing this Lease to act for the
Tenant.  If Tenant signs as a corporation, each of the persons executing this
Lease on behalf of Tenant does hereby covenant and warrant that Tenant is a duly
authorized and existing corporation, that Tenant has and is qualified to do
business in the State in which the Premises are located, that the corporation
has a full right and authority to enter into this Lease and that each of the
persons signing on behalf of the corporation is authorized to do so.  If Tenant
is a corporation, partnership or other entity, each of the persons signing on
behalf of Tenant warrants that all consents or approvals required of any parties
(including but not limited to its Board of Directors or partners) for the
execution, delivery and performance of this Lease have been obtained and that
Tenant has the right and authority to enter into and perform its covenants
contained in this Lease.

30.17.      Terminology.  The singular shall include the plural, and the
masculine, feminine or neuter includes the other.

30.18.      Headings.  Headings of sections are for convenience only and shall
not be considered in construing the meaning of the contents of such section.

30.19.      Choice of Law.  This Lease shall be interpreted and enforced in
accordance with the laws of Maryland.

30.20.      Execution.  The submission of this Lease to Tenant for review does
not constitute a reservation of or option for the Premises, and this Lease shall
become effective as a contract only upon the execution and delivery by both
Landlord and Tenant.

30.21.      Approval by Lender and United States Economic Development Agency. 
Tenant acknowledges that the financing on the Property has not been concluded
and that Lender and or EDA may require material changes in the Lease before
making a Loan Commitment or granting necessary approval. If changes are required
by Lender or EDA, Tenant agrees to work in good faith with the Landlord to make
necessary modifications in this Lease.

31.           ADDENDA AND EXHIBITS.  The addenda and exhibits listed below are
incorporated into this Lease.

31.1.        Lease Addendum #1 — “Workletter”

30


--------------------------------------------------------------------------------


31.2.        Exhibit A — Building and Premises

31.3.        Exhibit B — Rules and Regulations

31.4.        Exhibit C — Janitorial Specifications

31.5.        Exhibit D — Monthly Rents and Expiration Date

31.6.        Exhibit E — Annual Anticipated Property Tax and Insurance Table

31.7.        Exhibit F — Common Area

31.8.        Exhibit G— Business Support Area

31.9.        Exhibit H — Building Standard Improvements

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE BLOCKS ON NEXT PAGE]

31


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
Effective Date.

 

LANDLORD:

 

 

 

 

 

 

 

 

 

 

 

 

ALLEGANY RESEARCH PROPETIES, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Executed by Carl Belt, Jr

 

 

Name:

 

Dated 020607

 

 

Title:

 

 

 

STATE OF MARYLAND             )

                          _____________    )  TO WIT:

COUNTY/CITY OF _________    )

       I HEREBY CERTIFY that on this __th day of ______________, 2006, before
me, the subscriber, a Notary Public of the State of Maryland and County/City of
________________, personally appeared before me _________________,
_____________________________, of Allegany Research Properties, LLC, and

acknowledged the foregoing Lease to be the act and deed of said Limited
Liability Company.

       WITNESS my hand and notarial seal.

 

 

 

 

Notary Public

My Commission Expires ______________________.

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

INFOSPHERIX INCORPORATED

 

 

 

 

 

 

 

By:

 

Executed by Richard Levin

 

 

Name:

 

Dated 020607

 

 

Title:

 

 

 

STATE OF MARYLAND             )

                          _____________    )  TO WIT:

COUNTY/CITY OF _________    )

I HEREBY CERTIFY that on this __th day of ______________, 2006, before me, the
subscriber, a Notary Public of the State of Maryland and County/City of
________________, personally appeared before me _________________,
_____________________________, of InfoSpherix Incorporated, and acknowledged the
foregoing Lease to be the act and deed of said corporation

       WITNESS my hand and notarial seal.

 

 

 

 

Notary Public

My Commission Expires ______________________.

 

 

 

 

 

32


--------------------------------------------------------------------------------



 


LEASE ADDENDUM #1


WORKLETTER


THIS LEASE ADDENDUM #1 (THE “FIRST ADDENDUM” OR “WORKLETTER”) SETS FORTH THE
RIGHTS AND OBLIGATIONS OF LANDLORD AND TENANT WITH RESPECT TO SPACE PLANNING AND
PREPARING FINAL CONSTRUCTION DRAWINGS, AND THE CONSTRUCTION AND INSTALLATION OF
ANY IMPROVEMENTS TO THE PREMISES (NOT INCLUDED IN THE BASE BUILDING FINISHES) TO
BE COMPLETED BEFORE THE COMMENCEMENT DATE (“TENANT IMPROVEMENTS”).


LANDLORD AND TENANT MUTUALLY AGREE TO THE FOLLOWING:

1.     Allowance.  Landlord agrees to provide Tenant with the allowance
identified in Section 1.1 of the Lease (“Allowance”) to design, and construct
the Tenant Improvements.  Tenant shall be fully responsible for all Tenant
Improvement costs that exceed the Allowance.

2.     Base Building.  Landlord’s base Building finishes (“Base Building
Finishes”) will consist of:

a.     An energy efficient HVAC system similar to those associated with typical
Class A buildings in the region,

b.     One (1) VAV per 1,000 square feet wired with DDC controls,

c.     Six (6) watts/square foot low voltage throughout the space,

d.     Parabolic lights at one per 80 square feet,

e.     Reveal edge tiles and ceiling grid.

Tenant may elect not to receive the Landlord’s Base Building Finishes in the
Premises, in which case the cost of such finishes will be added to the
Allowance.

3.     Plans.

a.     On Tenant’s behalf, Landlord shall select architects and engineers
(collectively “Architect”), who will do the following at Tenant’s expense (which
expense shall be deducted from the Allowance):

i.              Attend a reasonable number of meetings with Tenant and
Landlord’s agent to define Tenant’s requirements for the Tenant Improvements.

ii.             Provide a space plan (“Space Plan”) for Tenant’s review and
approval.

iii.            Complete construction drawings for Tenant’s partition layout,
reflected ceiling grid, telephone and electrical outlets, keying, and finish
schedule (“Construction Drawings”) based on the Space Plan.

33


--------------------------------------------------------------------------------


iv.            Complete building standard mechanical plans where necessary (for
installation of air conditioning system and duct work, and heating and
electrical facilities) for the work to be done in the Premises (“Mechanical
Drawings”) (the Space Plan, Construction Drawings and Mechanical Drawings are
collectively referred to as the “Plans”).

b.     Tenant shall review and provide comments to or approve the Space Plan, in
writing, within five (5) business days after receipt.  Any Tenant delay in
reviewing the Space Plan shall not delay the Commencement Date under the Lease.

c.     Tenant also review and provide comments or approve the Construction
Drawings and Mechanical Drawings within five (5) business days after receipt. 
Failure to provide any comments to the Construction Drawings or Mechanical
Drawings within five (5) business days after receipt shall constitute Tenant’s
approval of such Construction Drawings or Mechanical Drawings.

d.     All Plans (and any modifications to the Plans) shall be subject to
Landlord’s prior written approval.  Landlord agrees that it will not
unreasonably withhold its approval of the Plans, or modifications to the Plans;
provided, however, Landlord shall have sole and absolute discretion to approve
or disapprove any Tenant Improvements that will be visible to the exterior of
the Premises, or which may affect the structural integrity of the Building.  Any
approval of the Plans by Landlord shall not constitute approval of any delays
caused by Tenant and shall not be deemed a waiver of any rights or remedies that
may arise as a result of such delays.  Landlord may condition its approval of
the Plans on Tenant paying rent prior to completion of the Tenant Improvements
if the Plans require special design elements or materials that would cause
Landlord to deliver possession of the Premises to Tenant after the scheduled
Commencement Date.

4.     Tenant Responsibility for Plans and Plan Delivery Date.

a.     Tenant acknowledges that the Architect is acting on behalf of the Tenant
with respect to the Plans for the Tenant Improvements, and that Tenant (not
Landlord) is responsible for the content of the Plans and the timely completion
of the Plans.

b.     Tenant covenants and agrees to deliver to Landlord final Plans approved
by Tenant on or before the Tenant Plan Delivery Date identified in Section 1.1
of the Lease.  Time is of the essence in the delivery of the final Plans.  It is
vital that the final Plans be delivered to Landlord by the Tenant Plan Delivery
Date in order to allow Landlord sufficient time to review such Plans, to discuss
with Tenant any changes therein which Landlord believes to be necessary or
desirable, to enable the Contractor to prepare an estimate of the cost of the
Tenant Improvements, to obtain required permits, and to substantially complete
the Tenant Improvements within the time frame provided in the Lease.

5.     Construction of Tenant Improvements.  On Tenant’s behalf, Landlord shall
select a licensed general contractor or contractors (the “Contractor”) to
construct and install the Tenant Improvements in accordance with the Plans (the
“Work”) at Tenant’s expense (which expense shall be deducted from the
Allowance).  The Contractor shall be subject to the reasonable approval of the
Tenant.  Landlord shall coordinate and facilitate all communications between
Tenant and the Contractor.

34


--------------------------------------------------------------------------------


a.     Prior to commencing Work, Landlord shall submit to Tenant in writing the
cost of the Work, which shall include (i) the Contractor’s cost for completing
the Work (including the Contractor’s general conditions, overhead and profit)
and (ii) a Construction Supervision Fee in the amount set forth in Section 1.1
of the Lease to be paid to Landlord to manage and oversee the work to be done on
Tenant’s behalf.  Tenant shall have five (5) business days to review and approve
the cost of the Work.  Landlord shall not authorize the Contractor to proceed
with the work until the cost is mutually agreed upon and approved in writing and
delivered to Landlord.

b.     Any changes in the approved cost of the Work shall be by written change
order signed by the Tenant.  Tenant agrees to process change orders in a timely
fashion.  Tenant acknowledges that the following items may result in change
orders:

i.              Municipal or other governmental inspectors that require changes
to the Premises such as additional exit lights, fire damper or whatever other
changes they may require.  In such event, Landlord will notify the Tenant of the
required changes, but the cost of such changes and any delay associated with
such changes shall be the responsibility of the Tenant.

ii.             Tenant makes changes to the Plans or requests additional work. 
Tenant will be notified of the cost and any delays that would result from the
change by a change order signed by Tenant before the changes are implemented.

iii.            Any errors or omissions in the Plans or specifications which
require changes.  Landlord will notify the Tenant of the required changes, but
the cost of such changes and any delay associated with such changes shall be the
responsibility of the Tenant.

iv.            Materials are not readily available, require quick ship charges,
or require substitution.

v.             The Tenant Improvement schedule requires Express Review to get
permits, which will increase the costs of the permitting process.

6.     Signage and Keys.  Landlord shall provide the following in accordance
with building standards at Tenant’s Expense (which expense may be deducted from
the Allowance): (i) door and directory signage; (ii) two (2) keys to entrance
door; and (iii) enough access cards to accommodate Tenant and Tenant’s employees
on the Commencement Date.  Additional access cards will be charged to Tenant,
whether for new employees or for loss or replacement.  Access cards are $25.00
each and subject to increase based on cost.

7.     Commencement Date.

a.     The Commencement Date shall be the date when the Work has been
substantially completed (excluding items of work and adjustment of equipment and
fixtures that can be completed after the Premises are occupied without causing
material interference with Tenant’s use of the Premises — i.e., “punch list
items”), and the Landlord delivers possession of the Premises to Tenant in
accordance with the terms of the Lease.

b.     Notwithstanding the foregoing, if Landlord shall be delayed in delivering
possession of the Premises as a result of:

35


--------------------------------------------------------------------------------


i.              Tenant’s failure to approve the Space Plan within the time
specified;

ii.             Tenant’s failure to furnish to Landlord the final Plans on or
before the Tenant Plan Delivery Date;

iii.            Tenant’s failure to approve Landlord’s cost estimates within the
time specified;

iv.            Tenant’s failure to timely respond to change orders;

v.             Tenant’s request for changes in or modifications to the Plans
subsequent to the Tenant Plan Delivery Date (regardless whether such requests
are approved or implemented);

vi.            Tenant’s changes in the Plans or Work (notwithstanding Landlord’s
approval of any such changes);

vii.           Inability to obtain materials, finishes or installations
requested by Tenant that are not part of the Building Standard Improvements;

viii.          The performance of any work by any person, firm or corporation
employed or retained by Tenant; or

ix.            Any other act or omission by Tenant or its agents,
representatives, and/or employees;


THEN, IN ANY SUCH EVENT, FOR PURPOSES OF DETERMINING THE COMMENCEMENT DATE, THE
PREMISES SHALL BE DEEMED TO HAVE BEEN DELIVERED TO TENANT ON THE DATE THAT THE
ARCHITECT DETERMINES THAT THE PREMISES WOULD HAVE BEEN SUBSTANTIALLY COMPLETED
AND READY FOR DELIVERY IF SUCH DELAY OR DELAYS HAD NOT OCCURRED.

8.     Tenant Improvement Expenses in Excess of the Allowance.  Tenant agrees to
pay to Landlord all costs and expenses incurred in connection with the Tenant
Improvements in excess of the Allowance within ten (10) days after receipt of
Landlord’s invoice.

9.     Warranties.

a.     Landlord shall select a Contractor who will agree (i) that all Work shall
be performed in a good and workmanlike manner and in accordance with all
applicable laws and regulations and with the final approved Plans, and (ii) to
provide Tenant a one-year warranty from the date of delivery of the Premises,
transferable to Tenant, for defective workmanship and materials.

b.     All manufacturers’ and builders’ warranties with respect to the Work
shall be issued to or transferred to Tenant, without recourse to the Landlord.

c.     Landlord shall not be liable to Tenant for any defects in the Plans or
construction of the Tenant Improvements.

36


--------------------------------------------------------------------------------


d.     Tenant shall repair or correct any defective work or materials installed
by Tenant or any person, firm or corporation employed or retained by Tenant, or
any work or materials that prove defective as a result of any act or omission of
Tenant or any of its employees, agents, invitees, licensees, subtenants,
customers, clients, or guests.

10.   Inspection of Premises; Possession by Tenant.  Prior to taking possession
of the Premises, Tenant and Landlord shall inspect the Premises and Tenant shall
give Landlord notice of any defects or incomplete work (“Punchlist”).  Tenant’s
possession of the Premises constitutes acknowledgment by Tenant that the
Premises are in good condition, as can be reasonably inspected, and that all
work and materials provided by Contractor are satisfactory as of such date of
occupancy, except as to (i) any defects or incomplete work set forth in the
Punchlist, (ii) latent defects, and (iii) any equipment that is used seasonally
if Tenant takes possession of the Premises during a season when such equipment
is not in use.

11.   Access During Construction.  During construction of the Tenant
Improvements and with prior approval of Landlord, Tenant shall be permitted
reasonable access to the Premises for the purposes of taking measurements,
making plans, installing trade fixtures, and doing such other work as may be
appropriate or desirable to enable Tenant to assume possession of and operate in
the Premises; provided, however, that such access does not interfere with or
delay construction work on the Premises and does not include moving furniture or
similar items into the Premises. Prior to any such entry, Tenant shall comply
with all insurance provisions of the Lease.  All waiver and indemnity provisions
of the Lease shall apply upon Tenant’s entry of the Premises.

37


--------------------------------------------------------------------------------


 

EXHIBIT A

BUILDING AND PREMISES

[g96051kmi001.gif]

Exhibit A Premises Page 1

[g96051kmi002.gif]

Exhibit A Premises Page 2

38


--------------------------------------------------------------------------------


Exhibit A Page 3 Building and Grounds

[g96051kmi003.gif]

 

39


--------------------------------------------------------------------------------


 

EXHIBIT B
RULES AND REGULATIONS

1.               Access to Building.  On Saturdays, Sundays, Holidays and
weekdays between the hours of 6:00 P.M. and 7:00 A.M., access to the Building
and/or to the halls, corridors, elevators or stairways in the Building may be
restricted and access shall be gained by use of a key or electronic card to the
outside doors of the Buildings.  Landlord may from time to time establish
security controls for the purpose of regulating access to the Building.  Tenant
shall be responsible for providing access to the Premises for its agents,
employees, contract employees, invitees and guests at times access is
restricted, and shall comply with all such security regulations so established.

2.               Protecting Premises.  The last member of Tenant to leave the
Premises shall close and securely lock all doors or other means of entry to the
Premises and shut off all lights and equipment in the Premises.

3.               Building Directories.  The directories for the Building in the
form selected by Landlord shall be used exclusively for the display of the name
and location of tenants.  Any additional names and/or name change requested by
Tenant to be displayed in the directories must be approved by Landlord and, if
approved, will be provided at the sole expense of Tenant.

4.               Large Articles.  Furniture, freight and other large or heavy
articles may be brought into the Building only at times and in the manner
designated by Landlord and always at Tenant’s sole responsibility.  All damage
done to the Building, its furnishings, fixtures or equipment by moving or
maintaining such furniture, freight or articles shall be repaired at Tenant’s
expense.

5.               Signs.  Except as permitted by Section 10 of the attached
Lease, Tenant shall not paint, display, inscribe, maintain or affix any sign,
placard, picture, advertisement, name, notice, lettering or direction on any
part of the outside or inside of the Building, or on any part of the inside of
the Premises which can be seen from the outside of the Premises, including
windows and doors, without the written consent of Landlord, and then only such
name or names or matter and in such color, size, style, character and material
as shall be first approved by Landlord in writing.  Landlord, without notice to
Tenant, reserves the right to remove, at Tenant’s expense, all matters other
than that provided for above.

6.               Compliance with Laws.  Tenant shall comply with all applicable
laws, ordinances, governmental orders or regulations and applicable orders or
directions from any public office or body having jurisdiction, whether now
existing or hereinafter enacted with respect to the Premises and the use or
occupancy thereof.  Tenant shall not make or permit any use of the Premises
which directly or indirectly is forbidden by law, ordinance, governmental
regulations or order or direction of applicable public authority, which may be
dangerous to persons or property or which may constitute a nuisance to other
tenants.

7.               Hazardous Materials.  Tenant shall not use or permit to be
brought into the Premises or the Building any flammable oils or fluids, or any
explosive or other articles deemed hazardous to persons or property, or do or
permit to be done any act or thing which will invalidate, or which, if brought
in, would be in conflict with any insurance policy covering the Building or its
operation, or the Premises, or any part of either, and will not

40


--------------------------------------------------------------------------------


                                do or permit to be done anything in or upon the
Premises, or bring or keep anything therein, which shall not comply with all
rules, orders, regulations or requirements of any organization, bureau,
department or body having jurisdiction with respect thereto (and Tenant shall at
all times comply with all such rules, orders, regulations or requirements), or
which shall increase the rate of insurance on the Building, its appurtenances,
contents or operation.

8.               Defacing Premises and Overloading.  Tenant shall not place
anything or allow anything to be placed in the Premises near the glass of any
door, partition, wall or window that may be unsightly from outside the
Premises.  Tenant shall not do any painting or decorating in the Premises or
install any floor cover­ings in the Premises or make, paint, cut or drill into,
or in any way deface any part of the Premises or Building without in each
instance obtaining the prior written consent of Landlord.  Tenant shall not
overload any floor or part thereof in the Premises, or any facility in the
Building or any public corridors or elevators therein by bringing in or removing
any large or heavy articles and Landlord may direct and control the location of
safes, files, and all other heavy articles and, if considered necessary by
Landlord may require Tenant at its expense to supply whatever supplementary
supports necessary to properly distribute the weight.

9.               Obstruction of Public Areas.  Tenant shall not, whether
temporarily or otherwise, allow anything to remain in, place or store anything
in, or obstruct in any way, any sidewalk, court, hall, passageway, entrance, or
shipping area.  Tenant shall lend its full cooperation to keep such areas free
from all obstruction and in a clean and sightly condition, and move all
supplies, furniture and equipment as soon as received directly to the Premises,
and shall move all such items and waste (other than waste customarily removed by
Building employees) that are at any time being taken from the Premises directly
to the areas designated for disposal.  All courts, passageways, entrances,
exits, elevators, escalators, stairways, corridors, halls and roofs are not for
the use of the general public and Landlord shall in all cases retain the right
to control and prevent access thereto by all persons whose presence, in the
judgment of Landlord, shall be prejudicial to the safety, character, reputation
and interest of the Building and its tenants; provided, however, that nothing
herein contained shall be construed to prevent such access to persons with whom
Tenant deals within the normal course of Tenant’s business so long as such
persons are not engaged in illegal activities.

10.         Additional Locks.  Tenant shall not attach, or permit to be
attached, additional locks or similar devices to any door or window, change
existing locks or the mechanism thereof, or make or permit to be made any keys
for any door other than those provided by Landlord.  Upon termination of this
Lease or of Tenant’s posses­sion, Tenant shall immediately surrender all keys to
the Premises.

11.         Communications or Utility Connections.  If Tenant desires signal,
alarm or other utility or similar service connections installed or changed, then
Tenant shall not install or change the same without the approval of Landlord,
and then only under direction of Landlord and at Tenant’s expense.  Tenant shall
not install in the Premises any equipment which requires a greater than normal
amount of electrical current for the permitted use without the advance written
consent of Landlord.  Tenant shall ascertain from Landlord the maximum amount of
load or demand for or use of electrical current which can safely be permitted in
the Premises, taking into account the capacity of the electric wiring in the
Building and the Premises and the needs of other tenants in the Building, and
Tenant shall not in any event connect a greater load than that which is safe.

41


--------------------------------------------------------------------------------


12.         Office of the Building.  Service requirements of Tenant will be
attended to only upon application at the office of the Property Manager. 
Employees of Landlord shall not perform, and Tenant shall not engage them to do
any work outside of their duties unless specifically authorized by Landlord.

13.         Restrooms.  The restrooms, toilets, urinals, vanities and the other
apparatus shall not be used for any purpose other than that for which they were
constructed, and no foreign substance of any kind whatsoever shall be thrown
therein.  The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the Tenant whom, or whose employees or
invitees, shall have caused it.

14.         Intoxication.  Landlord reserves the right to exclude or expel from
the Building any person who, in the judgment of Landlord, is intoxicated, or
under the influence of liquor or drugs, or who in any way violates any of the
Rules and Regulations of the Building.

15.         Nuisances and Certain Other Prohibited Uses.  Tenant shall not (a)
install or operate any internal combus­tion engine, boiler, machinery,
refrigerating, heating or air conditioning apparatus in or about the Premises;
(b) engage in any mechanical business, or in any service in or about the
Premises or Building, except those ordinarily embraced within the Permitted Use;
(c) use the Premises for housing, lodging, or sleep­ing purposes; (d) Place a
musical or sound producing instrument or device inside or outside the Premises
which may be heard outside the Premises; (e) use any power source for the
operation of any equipment or device other than batteries or electricity; (f)
operate any electrical device from which may emanate waves that could interfere
with or impair radio or television broadcasting or reception from or in the
Building or elsewhere; (g) bring or permit to be in the Building any bicycle,
other vehicle, dog (except in the company of a blind person), other animal or
bird; (h) make or permit any objectionable noise or odor to emanate from the
Premises; (i) disturb, harass, solicit or canvass any occupant of the Building;
(j) do anything in or about the Premises which could be a nuisance or tend to
injure the reputation of the Building; (k) allow any firearms in the Building or
the Premises.

16.         Solicitation.  Deleted.

17.         Energy Conservation.  Tenant shall not waste electricity, water,
heat or air conditioning and agrees to cooperate fully with Landlord to insure
the most effective operation of the Building’s heating and air conditioning, and
shall not allow the adjustment (except by Landlord’s authorized Building
personnel) of any controls.

18.         Building Security.  At all times other than Normal Building
Operating Hours the exterior Building doors and suite entry door(s) must be kept
locked to assist in security.  Problems in Building and suite security should be
directed to the Property Manager.

19.         Parking.  Parking is in designated parking areas only.  There shall
be no vehicles in “no parking” zones or at curbs.  Handicapped spaces are for
handicapped persons only and the Police Department will ticket unauthor­ized
(unidentified) cars in handicapped spaces.  Landlord reserves the right to
remove vehicles that do not comply with the Lease or these Rules and Regulations
and Tenant shall indemnify and hold harmless Landlord from its reasonable
exercise of these rights with respect to the vehicles of Tenant and its
employees, agents and invitees.

20.         Janitorial Service.  The janitorial staff will remove all trash from
trashcans in the Common Areas.  Any container or boxes left in hallways or
apparently discarded unless clearly and

42


--------------------------------------------------------------------------------


                                conspicuously labeled DO NOT REMOVE may be
removed without liability to Tenant.  Any large volume of trash resulting from
delivery of furniture, equipment, etc., should be removed by the delivery
company or Tenant.  Janitorial service will be provided by Landlord for the
Common Areas after hours five (5) days a week.  Tenant shall provide comparable
service for the Remises.

21.         Construction.  Tenant shall make no structural or interior
alterations of the Premises.  All structural and nonstructural alterations and
modifications to the Premises shall be coordinated through Landlord as outlined
in the Lease.  Completed construction drawings of the requested changes are to
be submitted to Landlord or its designated agent for pricing and construction
supervision.

22.         After Hours HVAC.  All requests for non-Normal Building Operating
Hours air conditioning or heating must be submitted in writing by Tenant’s
authorized representative to Landlord or its Property Manager.  A list of
persons authorized to request non-Normal Building Operating Hours air
conditioning and heating services (and any amendments to such list) will be
furnished by Tenant to Landlord and Landlord shall be entitled to rely on such
list.  Any such request must be made by 3:00 p.m. on the day desired for weekday
requests, by 3:00 p.m. on Friday for weekend requests and by 3:00 p.m. on the
preceding business day for Holiday requests.  Requests made after that time
shall result in an additional charge to Tenant specified in Section 1.1 of the
Lease, but Landlord is in no event obligated to act on untimely requests.

23.         After Hours Access Authorization.  An “After Hours Access
Authorization” form (to be supplied by Landlord or Landlord’s property) is
required for the following: (a) access to Building mechanical, telephone or
electrical rooms; (b) non-Normal Building Operating Hours service elevator use;
and (c) non-Normal Building Operating Hours Building access by Tenant’s
contractors (please note that Tenant is responsible for contacting Landlord’s
Property Manager in advance for clearance of any such contractors).

24.         After Hours Access Card.  On weekends, Holidays and during
non-Normal Building Operating Hours, the Building is accessible only by
electronic access card readers.  Tenant is responsible for requesting from
Landlord or Landlord’s Property Manager access cards for its employees.  On or
before the Commencement Date, Landlord or its Property Manager will provide
Tenant with a card for each employee of Tenant.  Any replacement cards requested
by Tenant shall be invoiced to Tenant at Landlords cost per card, subject to
adjustment based on the cost to Landlord.

43


--------------------------------------------------------------------------------


 

EXHIBIT C
JANITORIAL SPECIFICATIONS

RESTROOMS

Services performed nightly:

-                                            Empty and clean (when necessary)
all waste receptacles, transport waste paper and rubbish to the designated
area.  Replace all liners nightly.

-                                            Wash and disinfect all basins,
urinals and bowls using nonabrasive cleaners to remove stains and clean
undersides of rim on urinals and bowls.  Wash both sides of toilet seats.

-                                            Clean all mirrors, bright work, and
enameled surfaces.

-                                            Spot clean all partitions, tile
walls, doors and outside surfaces of all dispensers and receptacles.  Damp wipe
all lavatory tops and remove water spots from wall surfaces next to
dispensers/receptacles.  Spot clean around light fixtures.

-                                            Clean flushometers, piping and
other metal.  Do not leave oily finish.

-                                            Fill toilet tissue, soap, towel and
sanitary napkin dispensers.  Do not place any extra supplies on top of dispenser
or counter top.  Do not install adjacent rolls of toilet paper in opposite
direction.

-                                            Sweep, wet mop, and thoroughly
rinse floor.  Clean all corners and edges to prevent dirt buildup.  Do not leave
standing water on the floor. Spot clean door frames as necessary.

-                                            Clean and sanitize mouths of all
trash cans and sanitary dispensers.

-                                            Dust all doors.

Services performed as necessary or in the frequency stated:

-                                            Scrub all floors at least monthly -
intent is to prevent buildup of dirt in grout.

-                                            Thoroughly wash all partitions at
least monthly.

-                                            Dust all walls at least quarterly.

-                                            Wash all walls at least annually.

-                                            Clean light fixtures at least
annually.

-                                            Clean air vent grills at least
quarterly.

-                                            Clean soap dispensers at least
quarterly.

It is the intention to keep the restrooms thoroughly clean and not to use a
disinfectant or deodorant to kill odor.  Disinfectants must be odorless.  Use of
abrasive cleaners or products that may damage any surface are not permitted.

ELEVATORS

Services performed nightly:

-                 Spot clean walls taking care not to damage surfaces.

-                 Dust or damp wipe metal finishes and return panels.

-                 Clean and polish all thresholds.

-                 Carpet floors; clean edges and vacuum.

-                 Tiles surfaces:  sweep & damp mop.  Do not use excessive
water.

-                 Spot clean hall side of doors, frame and hall call stations.

-                 Service elevators — sweep and damp mop floors.

44


--------------------------------------------------------------------------------


Services performed, as necessary:

-                                            Dust ceiling.

-                                            Wash hall side of doors and frame.

-                                            Dust woodwork.

LOBBY

Services performed nightly:

-                                            Damp mop tile surfaces.  Do not use
excessive water.

-                                            Clean all edges and corners.

-                                            Clean glass doors.

-                                            Clean and polish all transoms,
metal doors, door frames, etc.

-                                            Dust fixtures, furnishings and
other horizontal surfaces.

-                                            Spot clean fingerprints off
directory board.  Dust interior panels.

-                                            Clean surfaces of security console.

-                                            Spot clean all walls.

Services performed as necessary or in the frequency stated:

-                                            Dust or wash wall surfaces as
appropriate.

-                                            Dust woodwork.

-                                            Clean all air diffusers/grills.

COMMON AREAS (including back retail hallway, smoking lounge and mailroom)

Services performed nightly:

-                                            Sweep/vacuum/damp mop as indicated
by type of flooring.

-                                            Spot clean carpet

-                                            Spot clean walls

-                                            Remove any clearly marked trash and
debris

-                                            Clean and sanitize drinking
fountains, follow with stainless steel cleaner, as needed, taking care not to
leave any oily residue.

-                                            Spray wipe exterior finish of
elevator call fixtures.

Services performed as necessary or in the frequency stated:

-                                            Dust all suite entrance doors;
apply appropriate oil to wood doors no less than annually.

 FREIGHT ELEVATOR VESTIBULES

Services performed nightly:

-                                            Sweep and damp mop nightly.

-                                            Clean/wash transoms high and low.

-                                            Clean prints and marks from doors.

-                                            Spray wipe exterior finish of
elevator call fixtures.

-                                            Spot clean walls.

-                                            Clean elevator entrance frames.

45


--------------------------------------------------------------------------------


JANITORIAL STAGING AREAS

Services performed as necessary or in the frequency stated:

-                                            Maintain all janitorial areas in a
clean, neat and orderly condition at all times.

-                                            Maintain office and staging area in
same fashion as tenant office areas

-                                            Keep all paper supplies elevated
off the floor.

-                                            Utilize shelving for chemicals.

-                                            Re-stage brooms, mops and other
equipment on a wall hanger at the end of a shift.

LOADING DOCK

Services performed nightly:

-                                          Remove all trash and debris and bring
it to designated area.

-                                          Sweep dock area.  Spot clean spills. 
Damp mop dock area weekly.

-                                          Clean and polish ash urn - replace
sand as necessary.

SIDEWALKS

Service performed nightly:

-                                            Police for trash - all areas
including planting beds and along curb.

-                                            Straighten furniture.

-                                            Remove gum

ALL COMMON AREAS

Upon completion of nightly duties, the floor supervisors will ensure that all
common areas have been cleaned and left in a neat and orderly condition, all
lights have been turned off, and all areas properly secured.  Supervisors will
be responsible for completing a Nightly Supervisor Checklist which details any
problems encountered during the course of cleaning either the tenant space or
public areas.

 DAY STAFF RESPONSIBILITIES WILL INCLUDE, BUT ARE NOT LIMITED TO

-                                            Re-stock men’s and women’s
restrooms twice daily.  Wipe down and clean all lavatory tops and fixtures. 
Patrol restrooms, removing paper/trash on floor.  Report problems to the
Property Manager.

-                                            Vacuum elevator cab at least two
(2) times daily.  Remove all smudges and fingerprints from metal surfaces of
interior cab.

-                                            Constantly survey the lobby, common
areas and sidewalk to ensure cleanliness. Clean up spills.  Spot mop as
required.  Remove fingerprints from door glass and metal surfaces at least three
(3) times daily.  Clean trash from tree grates and planters.

46


--------------------------------------------------------------------------------


-                                            Clean exterior entrance glass and
entrance doors at least three (3) times daily.

-                                            Patrol loading dock hallway,
loading dock area and other backstage areas for trash at least (2) times daily.

-                                            Perform all special cleaning needs
of individual tenants as authorized by the Property Manager.

-                                            Perform all specific duties as
detailed in the job description and any others as requested, from time to time,
by the Property Manager.

-                                            Maintain paper supply inventory for
submittal to Property Manager.

-                                            Patrol smoking areas for trash. 
Empty ash urns.  Vacuum as necessary throughout the day.

-                                            Utility person will be responsible
for replacing all building standard lamps as needed.

All duties noted above may be performed at any time regardless of frequency
schedule if determined necessary by Property Manager.

47


--------------------------------------------------------------------------------


 

EXHIBIT D

MONTHLY RENTS AND TERMS

[g96051kpi001.gif]

48


--------------------------------------------------------------------------------


 

[g96051kpi002.gif]

[g96051kpi003.gif]

Exhibit D Monthly Rent and Terms - Page 2

 

49


--------------------------------------------------------------------------------


 

EXHIBIT E
ANNUAL ANTICIPATED PROPERTY TAX AND INSURANCE TABLE

[g96051kqi001.gif]

 

50


--------------------------------------------------------------------------------


 

EXHIBIT F
COMMON AREA

[g96051kri001.gif]

 

51


--------------------------------------------------------------------------------


 

EXHIBIT G
BUSINESS SUPPORT AREA

[g96051ksi001.gif]

 

52


--------------------------------------------------------------------------------


 

EXHIBIT H
BUILDING STANDARD IMPROVEMENTS


DIVISION 1:  GENERAL CONDITIONS

Provide all supervision and temporary facilities required to complete the
project as outlined in the specifications and drawings.  Provide insurance as
required by Frostburg State University, Allegany County and the developer. 
One-year warranty shall be provided for all construction.


DIVISION 2:  SITEWORK

Earthwork:  This work shall include all tree protection, clearing, and grubbing
as well as the installation, protection, and modification of utilities during
Earthwork and Sitework construction, including any necessary staging of work. 
The work shall also include scarifying, compacting and testing of any previously
graded sites or Sitework to ensure proper preparation, excavation, and placement
of soils to the required dimension and subgrade elevations, including placement
of top soils throughout the site.  The work shall also include rock or boulder
excavation as required.

Subsurface Compaction Grouting:  Provide a grouting system that utilizes
compaction grouted columns to both stabilize the rock mass over the Pittsburgh
mine seam, and provide a series of concrete columns to support the existing rock
mass above the mine seam through either existing voids or the collapsed rubble.
Utilize high pressure (600-700 psi) grouting pressures. Refer to separate
section detailing grouting concept within this submittal.

Termite Treatment:  This work of treating the buildings and the Sitework around
the buildings shall be performed by a contractor who is licensed and registered
by the State of Maryland in accordance with the regulation of the appropriate
governing authority.

Water and Sewer Systems:  This work shall include furnishing labor, materials,
services, equipment, and other necessary items required for accomplishing the
construction and installation of the sanitary sewer system, the potable water
lines and system, and all necessary permits.  All required excavation, backfill,
and compaction for the utility system is described in a related specification
section.  Water piping shall be PVC or ductile iron.  Sewer piping shall be PVC
or cast iron.

Storm Drainage System:  The work shall include furnishing labor, materials, and
accessories of the Storm Drainage system, including detention structures,
outfall structures, inlets, manholes and all necessary appurtenances in
accordance with all the regulations and requirements of the (MDE) Maryland
Department of the Environment.  Storm drain piping shall be HDPE, RCP, or CMP
(steel).  Downspouts will be tied into the drainage system.

Asphalt and Concrete Paving, Sidewalks, Curbs and Gutters:  All material shall
be as listed on the Drawings and in the Specifications, including the paving
base course, asphalt concrete paving, Portland cement concrete paving, curbing,
curb and gutters, and all pavement markings with signage.  Parking will consist
of a minimum of 300 spaces.  Pedestrian paths to be decorative concrete, broom
finish, or concrete pavers consistent with University standards.

Landscape Work:  This work includes the requirements for furnishing all
materials, labor, and equipment for the installation and establishing of
landscaped and grassed areas that

53


--------------------------------------------------------------------------------


are not covered by pavement, buildings, and other permanent construction. 
Install all materials at locations indicated on the Drawings.  All landscaping
materials to be compatible with Frostburg State University standards.


DIVISION 3:  CONCRETE

Cast-in-Place Concrete:  This work includes the entire layout, forming,
materials, reinforcing finishing and curing of all building and site concrete. 
All reinforcing related to this section is described in a related Specification
section.  Provide slab on grade as shown on drawings.  Provide 3000 psi concrete
for slabs on grade and elevated concrete decks.  Reinforcing shall consist of 6”
x 6” W2.9 welded wire fabric.  Provide miscellaneous stoops, housekeeping pads
and stair pan fill.


DIVISION 4:  MASONRY

Concrete Block Masonry:  This work includes all materials, labor, equipment,
mortar, and masonry accessories, including all horizontal and vertical joint
reinforcing and all expansion joint conditions, to complete the concrete block
masonry work as indicated on the Drawings and in the Specifications.  A concrete
masonry sample panel is required for owner approval before the installation of
the masonry work begins.  The concrete masonry block shall conform to one of the
following standards:  ASTM C 55, ASTM C 73, ASTM C 90, and ASTM C 744 as
indicated in the latest edition of the Standard Building Code.  All mortar and
grout for the masonry construction shall comply with ASTM C 270 per the latest
edition of the Standard Building Code.  All load bearing walls shall be 3800 psi
CMU below the second floor level and 1900 psi CMU above the second floor level.
Reinforce and grout CMU bearing walls at piers and shear walls per the
structural drawings. Exterior walls are to be load bearing block with brick and
split-face architectural concrete block veneer, glass or metal panels.

Exterior Brick:  This work includes providing and installing all materials,
labor, and accessories and shall comply with the application requirements of
ASTM C 926.  The installation of the framing shall comply with ASTM C 1063.  The
Portland Cement shall comply.  Brick shall be continuous to the underside of
soffits or the top of parapets.  Include through wall flashing and brick ties. 
Brick sample panel shall be approved prior to construction.  Over-sized brick
shall be nominally 4” x 12” x 4”.


DIVISION 5:  METALS

Metal Fabrications:  The work on this section defines the furnishing and
installation of all structural steel components and sections as indicated on the
Drawings and in the Specifications.  This section also includes the materials,
labor, and installation of all light-gauge steel framing as indicated on the
Drawings and in the Specifications.  This section also includes the fabrication
and installation of all handrails, guardrails and railings, which are to meet
the latest State of Maryland ADA Accessibility Code requirements.  Either primed
or painted steel components shall be specified as part of this section. All
structural steel designs shall be signed and sealed by a State of Maryland
registered engineer.

Atas Belvedere Series Wall Panel Systems:  This work includes a Metal Wall Panel
System with exposed fasteners and separate interior insulation. The panels will
be installed horizontally with no defined joints. The panels will be installed
over plywood or other open framing. The panels will carry a 20-year Finish
Warranty.

54


--------------------------------------------------------------------------------



DIVISION 6:  WOOD AND PLASTICS

Rough Carpentry:  The work in this section includes all blocking lumber and
framing lumber including plates, anchors, bolts, screws, and all accessories. 
All rough carpentry is to have no greater than a 19% moisture content.

Finish Carpentry:  As a part of this Specification, this section related only to
the interior standing and running trim in the apartment units.  Wood door casing
and window stools are included.

Exterior Trim:  This work in this section is for wood trim to be utilized at
covered locations.  all trim exposed to the elements shall either be aluminum
clad or composite material equal to a cement fiber trim.  All wood used on the
exterior and as roof blocking, whether to be covered or not, shall be pressure
treated.


DIVISION 7:  THERMAL AND MOISTURE PROTECTION

Waterproofing/Water Repellant/Joint Sealants:  Furnish and install all related
items for the complete application of the waterproofing, Water Repellant, and
the Joint Sealants as indicated on the Drawings.  All exterior sealants to be
high quality and commercial grade.  Provide membrane waterproofing at elevator
pits.

Insulation:  Thermal Insulation shall be installed as follows:

1. Exterior Walls:

 

R-15

2. Roof Deck:

 

R-24.2

 

Sound insulation shall be installed as follows:

3. Floor Construction:

 

Min. STC 50

4. Partitions between Conference Rooms:

 

Min. STC 50

 

Exterior cavity wall insulation shall be rigid polystyrene board.

Roofing and Accessories:  Provide a single-ply, fully-adhered membrane roof with
4” Polyiso insulation over a sloped structural deck. EPDM roof shall be 60
mils., complying with ASTM D 4637, Type 1. Roof shall have a twenty year
warranty.


DIVISION 8:  DOORS AND WINDOWS

Metal Doors:  All exterior doors shall be hollow-metal doors with an insulated
core or thermal pane insulated glass.  All exterior doors to be heavy-duty
institutional grade.  The doors shall be delivered to the jobsite primed and
prepared to receive the hardware as specified. Hollow Metal Doors are
galvanized. Metal frames are 16 ga. Galvanized, primed, w/ anchors.

Aluminum Doors, Frames & Hardware:  All aluminum doors shall be butt hung with
three butt hinges per door leaf, 10” bottom rails, with standard manufacturer
pull handles, thresholds and weatherstripping. Von Duprin 98 rim exit devices
will be installed with removable mullions at pairs. Overhead door closers shall
be Norton #1604 and shall be surface mounted. All hardware will be office grade
2 commercial, US26D satin Chrome finish with Yale lever locks, Norton1600 series
door closers, Monarch stainless steel exit devices and McKinney ball-bearing
hinges.

55


--------------------------------------------------------------------------------


Wood Doors:  All interior wood doors shall be pre-assembled units with hardwood
veneer.  All interior unit doors shall be solid wood jambs and solid core
doors.  Suite entry doors shall be solid core doors set in hollow metal frames. 
All interior doors shall be fitted in frames and fitted for the specified
hardware.  Wood veneer shall be factory-stained oak.  All wood doors to be
factory finished per AWI 6th Edition, Version 1.1, 1994.

Insulated Glass:  This work includes providing all materials, labor, anchorage,
and accessories for the tinted reflective units in full sun exposure areas. The
reflective coating is to be installed on #2. Glass not in full sun shall have
the same appearance, but will not be tinted.

Curtainwall & Storefront Framing:  This work includes providing all materials,
labor, anchorage, and accessories and shall be sized as required. All finishes
shall be anodized aluminum.


DIVISION 9:  FINISHES

Gypsum Board:  The work in this section includes providing and installing all
materials, labor, applications, joint treatments, and accessories for the
installation of all gypsum wallboard shall be as shown on drawings.  Gypsum
board work shall include all metal studs, tracks, furring channels and
appurtenances required to meet the requirements of the design.  All apartment
ceilings shall be gypsum board.  Board used for ceramic tile back up in toilets
and janitor’s closets shall be WR tile backer board.

Ceramic Tile: Four inch square glazed wall ceramic tile shall be provided at all
fixture surrounds and wainscoating shall be five (5) feet above the floor as
provided for in the Drawings.  Toilet floor tile shall be 8 x 8 inch ceramic
pavers or 2x2 inch mosaic tile with a marble threshold.

Resilient Flooring:  This work includes the furnishing and installing of all
materials, labor, accessories, and adhesives for vinyl composition tile.  Colors
shall be selected by the interior designer  Estimated useful life:  15 years.

Carpet:  Provide all labor and materials to furnish and install the carpet as
required in areas as designated on the drawings.  The carpet shall be 100% nylon
pile continuous filament fiber or equivalent and shall with a Carpet Allowance
of twenty ($20) dollars per square yard including sales taxes.  The carpet shall
have a direct glue application.

Painting:  All exterior metal railings and guardrails and accessories are to
receive a painted finish.  All interior paint is specified to be a multi-coat
high quality satin latex.  Interior trim shall have a semi-gloss finish enamel
paint of latex quality.  All public spaces to have washable latex paint finish.


DIVISION 10:  SPECIALTIES

Toilet and Bath Accessories:  All bathroom units will include a toilet, vanity
and mirror.  Toilet paper holders and towel bars will be provided.  This section
also addresses grab bars and other accessibility accessories.

56


--------------------------------------------------------------------------------



DIVISION 11:  EQUIPMENT

Appliances:  No appliances are to be included


DIVISION 12:  FURNISHINGS

Furniture:  Tenant will provide all furnishings.

Division 14:  Conveying Systems

Elevators:  Provide one (1) passenger hydraulic 3500 lb. elevators with interior
dimension of 5’ x 7’.  All shall be ADA compliant and equipped with a hands-free
emergency phone.

Division 15: Mechanical

General:   Work shall be in compliance with the Request for Proposal, National
Fire Protection Code, State Fire Marshal’s Office, ASHRAE and other applicable
codes.

Materials provided on project shall be new and where applicable, have a U.L.
Listing or other acceptable labeling.

HVAC:   Two completely separate systems are being proposed. The first and most
likely installation shall be as described in Section A below; the alternate
system in Section B is also being considered.

Section A — Geothermal Heat Pump Heating and Cooling: The base building will be
provided with multiple geothermal heating and cooling units mounted above the
ceilings. Condenser water piping and pump system will be provided to distribute
ground water to all heat pumps. Supply and diffusers will be added to
accommodate the occupant’s requirements. Where required, zone damper systems may
be provided to give additional zones of temperature control to the occupants.
Programmable temperature controls will be added per the occupant’s requirements.
Setpoints and schedules for the zone temperature control will be coordinated.

Section B — Rooftop Gas/Electric Heating & Cooling Units: The base building will
be provided with rooftop gas/electric heating and cooling units. The main supply
and return duct trunk lines will be provided into the space. Zone dampers will
be connected to the supply duct trunk lines. Each of these zone dampers will
include a duct mount control damper and a room temperature sensor as
appropriate. Branch ductwork (insulated metal or flex duct) will be added to
connect the zone damper to the main supply duct trunk line. : Lay-in style
supply air diffusers will be added per the occupant’s requirements. Return air
grilles will be added as needed. Setpoints and schedules for the zone
temperature controls will be coordinated.

Exhaust systems to utilize round rigid ductwork.

Plumbing Systems:   A complete plumbing system will be provided.  Work will
comply with local plumbing codes and the contractor shall pay permit fees. 
Street pressure is adequate to serve the building without the need for a booster
pump.

Piping types shall be as follows:

1.                                       H&C water - smaller than three inch
shall be type “M”.

2.                                       Sanitary - Above ground type DWV PVC
and below ground PVC.

57


--------------------------------------------------------------------------------


Fire Sprinkler System:   A combination standpipe/sprinkler system will be
installed that meets National Fire Protection Association and the State of
Maryland, all other applicable code requirements.  Piping will be installed in
concealed spaces in finished areas, however no piping will be installed in the
attic space or exterior walls.

The static pressure available to the site is estimated at 145 psi and should be
adequate to provide sprinkler protection without the need for a fire pump.  This
assumes that adequate flow is available.

The overhead system design will be based on Light Hazard, providing a density of
.10 GPM over the most remote 1,500 SF, except in the storage and mechanical
areas in which the density will be .15GPM over the most remote 1,500 SF.

Sprinkler piping will be concealed in areas with suspended ceiling but not
necessarily centered in the ceiling tile; all other piping will be exposed. All
common areas including restrooms and lobby areas will be considered finished
area. Tenant area sprinklers will be installed exposed with 1” X ½” bushings.

Division 16: Electrical

General:   Work shall be in compliance with the Request for Proposal, National
Electric Code, State Fire Marshal’s Office and other applicable codes.

Materials provided on project will be new and where applicable have a U.L.
Listing or other acceptable labeling.

Electrical Power Distribution:   Three (3) 208/120 volt, 4 wire services will be
obtained from the local power company—one serving the common areas and the other
two serving student apartments.

The InfoSpherix Wing shall have a common area service terminating into a 2,000
amp rated switchboard assembly containing a utility metering compartment, a main
fuse switch compartment and a distribution compartment containing branch feeder
breakers to serve satellite panelboards throughout the wing of the building’s
interior.

All wiring has been figured as Type MC cable and conduit (EMT or PVC) for power
runs to panels, HVAC equipment, transformers and elevator equipment. Interior
lighting is based on recessed lighting fixtures installed in lay-in acoustical
tile/ceiling grid system.

With the exception of the feeders to dwelling unit load centers, all other
interior building feeders shall be routed in metallic conduits.  Feeder
conductors shall be copper.  Panelboards shall have bolt-on breakers and copper
bussing.  Load centers shall have plug-in breakers and aluminum bussing.  Load
centers shall be main lug only type.

Basic Materials:   Grounding will be installed to meet the requirements of the
National Electrical Code.  A ground conductor shall be installed with each
branch circuits and feeders.  A grounding electrode system shall be installed at
each service switch and remote transformer in accordance with the minimum
requirements of the N.E.C.

58


--------------------------------------------------------------------------------


Wiring devices in units shall be office grade and rated at 15 amperes unless
otherwise required by code.  All other devices shall be commercial grade and
rated 20 amperes.  Switches within dwelling units shall be rated 120 volt. 
Switches within common building areas shall be dual rated 120/277V.  All devices
shall have an ivory finish.

Device plates within dwelling units shall be thermoplastic with ivory finish. 
Device plates in common interior spaces shall be satin finished stainless steel,
302 having round and beveled edges.  Exterior wiring devices shall be equipped
with weatherproof cover plates.  Lighting contactor and time clocks shall be
utilized to control common exterior lighting circuits.  Contactors shall be
electrically operated/mechanically held type.  Time clocks shall be electronic
type with self-adjustment for daylights savings time.

Safety disconnect switches will be heavy duty type and provided in accordance
with the requirements of the National Electrical Code.

Branch wiring will be copper with type THWN/THHN insulation.  Minimum size will
be #14 for 15 ampere rated circuits.  Minimum size will be #12 for 20 ampere
rated.  For dry concealed interior locations, branch circuit wiring shall be
accomplished using “MC” cable.

In general, conduit shall be used for installing branch circuits and feeders as
follows:

·                                          Rigid steel conduit - feeders and
branch circuits exposed in damp location.

·                                          EMT — feeders and branch circuits
exposed in interior locations.

·                                          Flexible conduit - short lengths for
connection to lighting fixtures, motors and other vibrating equipment.

·                                          Schedule 40 PVC - branch circuits in
direct contact with undisturbed earth.

Phenolic nameplates, fastened by screw or epoxy bonding material, will be
provided on safety switches, panelboards, and motor starters.

Lighting:   Lighting levels will be designed to meet the recommendation of the
IES Handbook and ASHRAE 90-75.

Interior lighting shall be accomplished by the use of both fluorescent and
incandescent lighting fixtures. The use of incandescent light fixtures will be
primarily within dwelling units.   Fluorescent fixtures shall utilize low
harmonic electronic ballasts with either T-8 or compact fluorescent lamps.  Exit
signs will utilize LED lamps.

Exterior site lighting shall be accomplished by the use of cut-off luminaries
with metal halide lamps.

Lightning Protection System:   A Class I lightning protection system will be
provided as an alternate.  The system shall be installed in accordance with the
requirements of NFPA 780 will be certified as a UL Master Labeled Lightning
Protection System.

Automatic Fire Alarm:   An addressable type fire alarm system will be provided
throughout the building.  Pull stations shall be provided at the exits to each
building level.  Additional pull stations shall be provided where travel
distances to pull stations exceed 200 feet.  Audible/visual appliances shall be
installed throughout the public spaces of the building.  Within non-handicap
designated dwelling units, only audible appliances shall be installed. 
Audible/visual appliances shall be installed within handicap designated dwelling
units.  A remote

59


--------------------------------------------------------------------------------


graphic type annunciator shall be installed within the building’s main lobby
entrance.  Single station smoke detectors shall be installed in accordance with
the requirements of BOCA and NFPA.  Duct type smoke detectors shall be installed
on mechanical equipment with capacities 2000 cfm or greater.  Area type smoke
detectors shall be installed within elevator lobbies, elevator machine rooms,
elevator shafts, elevator pit and in areas containing fire alarm system control
panels.  System will be installed to meet the requirements of NFPA and the State
Fire Marshal.

Wiring will be installed in a designated conduit raceway system.

Access Control System:   An access control system will be provided complete
with, exterior door contacts, electric exterior door strikes and main door
remote entry directory.  Release of door strike for entry into building. The
security systems will be reliable and easily controlled, maintained and
repaired.  Primary entrance doors shall have a key card for access.

60


--------------------------------------------------------------------------------


 

EXHIBIT I
Restrictive Covenants

 

 

 

 

 

 

 

 

GROUND SUBLEASE AGREEMENT

 

 

BOARD OF COUNTY COMMISSIONERS

OF ALLEGANY COUNTY, MARYLAND
Sublessor,

And

ALLEGANY RESEARCH PROPERTIES, LLC,
a Maryland limited liability,
Subtenant

 

61


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

ARTICLE I.

 

DEFINITIONS

ARTICLE II.

 

SUBLEASE OF PROPERTY; TERMS OF SUBLEASE

ARTICLE III.

 

RENT

ARTICLE IV.

 

PARKING

ARTICLE V.

 

USE OF PREMISES

ARTICLE VI.

 

ACCEPTANCE AND CONDITION OF PREMISES

ARTICLE VII.

 

DESIGN REVIEW AND INSPECTION

ARTICLE VIII.

 

CONSTRUCTION OF FACILITIES BY SUBTENANT

ARTICLE IX.

 

SUBLESSOR OBLIGATIONS

ARTICLE X.

 

ENCUMBRANCES

ARTICLE XI.

 

MAINTENANCE, REPAIR AND UTILITIES

ARTICLE XII.

 

CERTAIN LIENS PROHIBITED

ARTICLE XIII.

 

OPERATION AND MANAGEMENT OF FACILITIES

ARTICLE XIV.

 

INSURANCE AND INDEMNIFICATION

ARTICLE XV.

 

TERMINATION, DEFAULT AND REMEDIES

ARTICLE XVI.

 

IMPROVEMENTS

ARTICLE XVII.

 

FACILITIES PROMOTION

ARTICLE XVIII.

 

CONDEMNATION

ARTICLE XIX.

 

ASSIGNMENT, SUBLETTING AND TRANSFERS OF SUBTENANT’S INTEREST

ARTICLE XX.

 

COMPLIANCE CERTIFICATES

ARTICLE XXI.

 

TAXES AND FEES

ARTICLE XXII.

 

FORCE MAJEURE

ARTICLE XXIII.

 

HAZARDOUS MATERIALS

ARTICLE XXIV.

 

CONDITIONS TO EFFECTIVENESS OF SUBLEASE

ARTICLE XXV.

 

PHASE II

ARTICLE XXVI.

 

REPRESENTATIONS AND WARRANTIES

ARTICLE XXVII.

 

MISCELLANEOUS

 

EXHIBITS

A1 —

 

Site plan of Ground Sublease Premises (Phases I & II)

A2 —

 

Legal Description of Ground Sublease Premises

B1 —

 

Site Plan of Allegany Business Center

B2 —

 

Legal Description of Allegany Business Center

C —

 

Easements

D —

 

Design Guidelines

E —

 

Permitted Exceptions

F —

 

Prohibited Uses

G —

 

Permitted Uses

 

62


--------------------------------------------------------------------------------


 

ALLEGANY RESEARCH PROPERTIES, LLC

GROUND SUBLEASE AGREEMENT

This GROUND SUBLEASE AGREEMENT (“Sublease”), dated as of this        day of
                  , 2007, by and between the BOARD OF COUNTY COMMISSIONERS OF
ALLEGANY COUNTY, MARYLAND, a body politic and corporate and a political
subdivision of the State of Maryland, (“Sublessor”) and ALLEGANY RESEARCH
PROPERTIES, LLC, a Maryland limited liability company, having its principal
place of business at 11521 Milnor Avenue, Cumberland, Allegany County, Maryland
(“Subtenant”).

PRELIMINARY STATEMENTS

(1)           Sublessor is the Ground Tenant of a certain parcel of land to be
developed and operated as a business park (“Allegany Business Center” or
“Campus”), situated in the County of Allegany, Maryland, and more particularly
described on Exhibit B, attached hereto and made a part hereof (“Ground Sublease
Premises”).  Sublessor leased the Ground Lease Premises from the State of
Maryland for the use of the University System of Maryland on behalf of its
constituent institution, Frostburg State University (“Landlord”) under that
certain Ground Lease dated the 10th day of January, 2001.

(2)           In order to assist in the development of Research Buildings and
related facilities at Frostburg State University (“University”), Sublessor has
decided to sublease a portion of the Campus to Subtenant for the purpose of
developing, constructing, operating, and leasing such facilities which shall be
known as FSU Research Properties (the “Project”).

(3)           Subject to certain conditions precedent set forth in Article XXIV
below, Sublessor and Subtenant have determined to enter into this Sublease
whereby Sublessor will Sublease one (1) tract of Campus land to Subtenant:  of
approximately twelve (12) acres (the “Land”) as more particularly described on
Exhibits A-1 and A-2.  Subtenant will develop, construct, operate, and Sublease
Project improvements on such land subject to the terms of this Sublease.

(4)           Sublessor also desires to grant Subtenant the right to Sublease an
additional Campus tract containing approximately six (6) acres as more
particularly described on Exhibit B (the “Phase II Facilities Tract”) to develop
and construct a second Project Phase within a five (5) year period from the date
hereof.

In consideration of the mutual covenants, conditions and agreements which
follow, the parties hereby agree as follows:

ARTICLE I.  DEFINITIONS

SECTION 1.01.      Definitions.  In addition to such other defined terms as may
be set forth in this Sublease, the following terms have the following meanings:

“Additional Rent” has the meaning given to that term in Section 3.03.

“Adjacent Land” has the meaning given to that term in Section 2.01.

“Affiliate” when capitalized and with respect to a designated Person, means any
other Person that, directly or indirectly, controls, is controlled by, or is
under common control with such designated Person.  For purposes of this
definition, the term “control” (including the

63


--------------------------------------------------------------------------------


correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, means possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through ownership of voting securities or by
contract or otherwise.

“Assessed Value” means the assessed value of the Land (without consideration
given to the value of any improvements) determined July 1st of each year during
the Term by the Maryland State Department of Assessments and Taxation and is
based upon the pro rata assessment as applied to the acreage of the land at the
main campus and owned by the University in Frostburg, Maryland.

“Alterations” has the meaning given to that term in Section 11.03.

“Award” means any payment or other compensation received as a consequence of a
Taking, from or on behalf of any Governmental Authority or any other Person
vested with the power of eminent domain.

“Bankruptcy” shall mean, for any person, (a) that such Person (i) applies for or
consents to the appointment of a receiver, trustee or liquidation of such Person
of all or a substantial portion of its assets, (ii) files a voluntary petition
in bankruptcy or admits in writing its inability to pay its debts as they become
due, (iii) makes an assignment for the benefit of its creditors, (iv) files a
petition or an answer seeking a reorganization or an arrangement with its
creditors or seeks to take advantage of any insolvency law, (v) performs any
other act of bankruptcy, or (vi) files an answer admitting the material
allegations of a petition filed against such Person in any bankruptcy,
reorganization or insolvency proceedings; or (b) that an order, judgment or
decree is entered by any court having jurisdiction adjudicating such Person as
bankrupt or insolvent, approving a petition seeking such a reorganization or
appointing a receiver, trustee or liquidator of such Person or all of a
substantial part of its assets, or (c) that there is otherwise commenced with
respect to such Person or any of its assets, any proceeding under bankruptcy,
reorganization, arrangement, insolvency, readjustment, receivership, or similar
law, and if such order judgment, decree or proceeding continues stayed for a
period of sixty (60) consecutive days.

“Base Rental” has the meaning given to that term in Section 3.02.

“Base Yield” in connection with the calculation of Base Rent has the meaning
given to that term in Section 3.02.

“Business Day” means any day other than a Saturday, Sunday or Holiday.

“Campus” means the Allegany Business Center portion of the Frostburg State
University grounds.

“City” means the City of Frostburg, a municipality and political subdivision of
the State of  Maryland.

“Claims” has the meaning given to that term in Section 14.01.

“Commencement of Construction” means the date on which excavation or foundation
work is begun for the Facilities.

64


--------------------------------------------------------------------------------


“Conditions” mean those conditions precedent to the effectiveness of the terms
of this Sublease as set forth in Article XXIV hereof.

“Construction Contract” has the meaning given to that term in Section 8.03.

“Controversy” means any controversies, disputes, actions causes of action of
other claims arising out of or in connection with the provisions of this
Sublease.

“Design Review and Compliance Board” (“Board”) means a committee of the Landlord
and Sublessor, which shall receive Proposals in respect to the development of
the Land, review and evaluate the Proposal for technical compliance with the
Design Guidelines and satisfaction of the requirements for Proposals, and issue
an Advisory Report stating the Board’s recommendations formulated consistently
with the provisions of the Master Ground Lease. The Board’s review shall be in
accordance with Article VII of the Master Ground Lease.

“Design Guidelines” means the Design Guidelines of the Allegany Business Center
at Frostburg State University attached hereto as Exhibit D.

“Easements” are defined in Section 2.01 and more particularly depicted on
Exhibit C.

“Effective Date” means the date of Execution of this Agreement.

“Event of Default” means any event specified in Section 15.01.

“Expiration Date” means the expiration date of this Sublease.

“Facilities” mean all improvements constructed on the Land, including a two (2)
story building containing not less than 50,000 sq. ft. together with on-site and
off-site parking facilities.

“Force Majeure” means any (a) act of God, landslide, lightning, earthquake,
hurricane, tornado, blizzard and any other adverse and inclement weather, fire,
explosion, flood, act of a public enemy, war, blockade, insurrection, riot, or
civil disturbance; (b) labor dispute, strike, work slowdown, or work stoppage;
(c) order or judgment of any Governmental Authority, if not the result of
willful or grossly negligent action of Subtenant; (d) adoption of or change in
any Applicable Law after the date of execution of this Sublease; or (e) any
other similar cause of similar event beyond the reasonable control of Subtenant.

“Hazardous Material” has the meaning given to that term in Section 23.01.

“Impermissible Discrimination” has the meaning given to that term in Section
27.02.

“Improvements” shall mean collectively the Site Improvements and the
Infrastructure existing at any time, from time to time.

“Indemnified Parties” has the meaning given to that term in Section 14.01.

“Infrastructure” shall mean (a) any storm water management ponds which are
necessary, (b) the duct banks, and (c) all materials owned by Sublessor or
Subtenant and intended for the construction or repair or maintenance of the
Infrastructure, upon deliver to the Land; however, “Infrastructure” shall not
include any improvements, which are Site Improvements, regardless of location.

65


--------------------------------------------------------------------------------


“Land” means the one (1) tract of approximately twelve (12) acres (“Phase I
Facilities Tract”) located on the Allegany Business Center portion of the
University grounds as more particularly described in the attached Exhibits A-1
and A-2.

“Lease Year” means  (a) the period beginning on the Rental Commencement Date and
ending on the first June 30th after the Rental Commencement Date regardless of
the number of days in that year., and (b) each successive twelve month period
provided however, the last Lease Year shall end on the expiration of the term.

“Management Agreement” means any management agreement entered into by Subtenant
with any Person including itself for the management of the Premises or any part
thereof.

“Manager” has the meaning given to that term in Section 13.01.

“Market Rate Research” means On-campus research facilities Subleased to all
acceptable Persons without Impermissible Discrimination at rental rates in
accordance with the existing market for University research and as approved by
the University.

“Master Ground Lease” is that agreement entered into between the State of
Maryland for the use of the University System of Maryland and on behalf of its
constituent institution, Frostburg State University (Landlord), and Allegany
County (Tenant), dated January 10, 2001, and recorded in Deeds Liber 690, Folio
516, among the Land Records of Allegany County, Maryland.

“Mortgage” shall mean any mortgage or deed of trust or any other security
interest under any other form of security instrument or arrangement (including
any such other form or security arrangement) (including any such other form or
security arrangement arising under a deed of trust, sale Subleaseback, or
Sublease-Subleaseback documents, security deed, or conditional deed or any
financing statement, security agreement or other documentation used pursuant to
the provisions of the Uniform Commercial Code or any successor or similar
statute) saving and excepting as may be created under this Sublease, at any time
encumbering any or all of the Campus, or Subtenant’s Interest, or Revenues.

“Notice” means any notice, communication, request, reply or advice or duplicate
thereof in this Sublease provided or permitted to be given, made or accepted by
either party to any other party, in writing and given or served in accordance
with Section 27.21.

“Permitted Assignee” means (a) any Permitted Mortgagee, any purchaser at a
Foreclosure, any other Person selected by a Permitted Mortgagee (or its
successors or assigns) subsequent to a Foreclosure of a Permitted Mortgage; and
(b) any Affiliate of the foregoing and any Affiliate of Subtenant.

“Permitted Mortgage” means any contractual lien, deed of trust, mortgage,
assignment, security interest or similar instrument granted from time to time to
a Permitted Mortgagee in Subtenant’s Subleasehold estate in the Premises and
Subtenant’s other rights under this Sublease, or any portion thereof; provided,
however, that such instrument or document meets the requirements of a Permitted
Mortgage set out in Section 10.02 below.

“Permitted Mortgagee” means any lender, or any holder of a debt instrument,
which is secured by a Permitted Mortgage or is a beneficiary of any Permitted
Mortgage, and their successors and assigns and any purchaser at a Foreclosure of
any such Permitted Mortgage. 

66


--------------------------------------------------------------------------------


Such term includes, without limitation, any trustee pursuant to an indenture of
trust, or similar instrument, under which notes, bonds or other evidences of
debt or certificates of participation are issued which are secured by a
Permitted Mortgage or where such trustee is a beneficiary of a Permitted
Mortgage.

“Permitted Use” has the meaning given in Section Article V of this Sublease.

“Person” means a natural person, a trustee, a corporation, partnership, limited
partnership, and any other form of legal entity or a governmental agency.

“Phase II Facilities Tract” means that approximately 6 acre campus tract to be
subleased to Subtenant in accordance with the terms of Article XXV.

“Plans and Specifications” has the meaning given to that term in Section 8.03.

“Premises” means the Land and the Facilities and related improvements.

“Project Design Documents” has the meaning given to that term in Section 7.02.

“Rent” means Base Rent and Additional Rent pursuant to Article III.

“Rental Commencement Date” has the meaning given to that term in Section 3.01.

“Right to Sublease” means Subtenant’s automatic right to Sublease the Phase II
Facilities Tract from Sublessor subject to the terms of Article XXV.

“Space Subleases” mean all Subleases, Subleases, licenses or occupancy
agreements for rentable area within the Improvements entered into by Subtenant
as landlord, Sublessor, Sublessor, or licensor, as the case may be.

“Space Tenant” means any occupant under a Space Sublease.

“Stabilized Year” means any Sublease year in which the net operating income is
sufficient to equal or exceed 1.3 , which is the coverage ratio required by the
lender multiplied by the annualized mortgage payment.

“Sublessor’s Interest” means the leasehold estate title in the Land under that
Ground Sublease between the University and the Sublessor dated January 10th,
2001, Sublessor’s residual interest in the Facilities located on the Land after
the end of the Term and Sublessor’s interest under this Sublease and the Master
Ground Lease.

“Substantial Completion” has the meaning given to that term in Section 8.04.

“Taking” or “Taken” means the actual or constructive condemnation, or the actual
or constructive acquisition by condemnation, eminent domain or similar
proceeding by or at the direction of any Governmental Authority or other Person
with the power of eminent domain or other transfer in lieu of any such
proceeding.

“Term” has the meaning given the term in Section 2.03.

“Total Imputed Debt” means the total unpaid principal, accrued and unpaid
interest, reasonable foreclosure costs and reasonable legal fees secured by the
Permitted Mortgage, and

67


--------------------------------------------------------------------------------


other amounts which are related to the Facilities advanced by (or
indemnification payments owed to) any Permitted Mortgagee pursuant to the
Permitted Mortgage, together with interest accrued on such amounts (until such
amounts are repaid out of Net Cash Flow or sale and finance proceeds) at the per
annum rate of interest on the indebtedness secured by a Permitted Mortgage.

“University” means Frostburg State University, a constituent institution of the
University System of Maryland, as agency of the State of Maryland.

“Yield” in reference to the calculation of Base Rent has the meaning given to
that term in Section 3.02(b).

ARTICLE II.  SUBLEASE OF PROPERTY; TERMS OF SUBLEASE

SECTION 2.01.      Sublease of Premises.  In consideration of the rents,
covenants, agreements and conditions herein set forth, which Subtenant hereby
agrees to cause to be paid, kept and performed, Sublessor does hereby let,
demise and rent exclusively unto Subtenant, and Subtenant does hereby Sublease
and rent from Sublessor,  that certain tract of land owned by the State of
Maryland for its Constituent University Frostburg State University (the Owner)
and leased to Allegany County herein defined as the Sublessor and located in the
City of Frostburg, Allegany County, Maryland and more particularly described on
Exhibits A-1 and A-2, attached hereto and made a part hereof (the “Land”)
together with all easements and rights of access over and upon the Land and the
land of Sublessor located adjacent to the Land (“Adjacent Land”) for pedestrian
and vehicular ingress, egress and regress to and from the Subleased Premises and
to and from any entry and entrances located thereby and connecting with public
right of way as more particularly shown on Exhibit C, (collectively, the
“Easements”) attached hereto and made a part hereof.  Such rights of access
granted to Subtenant hereunder shall extend to all tenants of the Facilities and
all employees, licenses and invitees of Subtenant and/or Subtenant’s tenants.

By the execution of this Sublease, Subtenant accepts the Subleasehold estate
herein demised subject to all easements and other matters referred to in the
attached Exhibit E (“Permitted Exceptions”).

SECTION 2.02.      Habendum.  To have and to hold the Premises, together with
all and singular the rights, privileges, and appurtenances thereto attaching or
any wise belonging, exclusively unto Subtenant, its successors and assigns, for
the term and upon the conditions hereinafter set forth and subject to the terms
and conditions of the Master Ground Lease.  The terms and conditions of the
Master Ground Lease shall control and supersede any conflicting terms and
conditions set forth in this Sublease.  This Sublease shall be deemed to be
amended to incorporate herein the provisions in the Master Ground Lease.

SECTION 2.03.      Term.  Unless sooner terminated as herein provided, this
Sublease shall continue and remain in full force and effect for a term
commencing on the date hereof and ending at midnight on June 30, 2057 (“Term”)
and concurrent to the terms of the Sublessor’s Ground Lease.

SECTION 2.04.      Warranty of Quiet Enjoyment.  To the extent permitted by law,
Sublessor covenants that Subtenant, on paying the Rent and performing and
observing all of the covenants and agreements herein contained and provided to
be performed by Subtenant, shall and may peaceably and quietly have, hold,
occupy, use, and enjoy the Premises during the Term, and may exercise all of its
rights hereunder and Sublessor agrees to warrant and forever defend Subtenant’s
right to such occupancy, use, and enjoyment of the Premises against the claims
of

68


--------------------------------------------------------------------------------


any and all Persons whomsoever lawfully claiming the same, or any part thereof,
by, under, or through Sublessor, subject only to the provisions of this Sublease
and the Permitted Exceptions.

SECTION 2.05.      Option to Extend Term.  Subject to the terms and conditions
of the Master Ground Lease, for and in consideration of the sum of Ten Dollars
($10.00) cash in hand paid by Subtenant to Sublessor, the receipt and
sufficiency of which are acknowledged, Sublessor, for itself, its successors and
assigns, hereby grants to Subtenant and to any Permitted Mortgagee, as
applicable, one (1) option to renew and extend the Term for a period of twenty
(20) years, commencing upon the expiration of the Term and expiring on midnight
on June 30th, 2076, unless this Sublease is terminated earlier pursuant to the
provisions of this Sublease or unless there remains uncured any breach of any
covenant set forth in this Sublease which Sublessor has theretofore notified
Subtenant and any Permitted Mortgagees and as to which the applicable time to
cure such breach has finally expired.  Should Subtenant or a Permitted Mortgagee
desire to exercise its option to extend the Term, it shall do so by delivering
to Sublessor written notice of its intention to exercise such option on or
before one hundred eighty (180) days prior to the expiration of the Term.

In the event Subtenant fails to exercise its option to extend the Term,
Sublessor shall notify the senior most Permitted Mortgage in writing of such
fact and allow such mortgagee a period of thirty (30) days from the date of such
notice in which to its rights hereunder.

ARTICLE III.  RENT

SECTION 3.01.      Commencement of Rental Period and Lease Year.

(a)           The Term shall be divided into rental periods each of one (1)
year.  The first rental period shall commence on the date a Certificate of
Occupancy is issued for the Facilities (the “Rent Accrual Date”).  The First
“Lease Year” shall begin on the Rent Accrual Date.  It shall end on the first
June 30th after the Rent Accrual Date regardless of the number of days in that
year.

(b)           Each subsequent “Lease Year,” shall begin on July 1st after the
previous Lease Year and shall end on the first anniversary of the last day of
the previous Lease Year.

(c)           The last “Lease Year” shall begin on the day after the previous
Lease Year and shall end on the Expiration Date.

SECTION 3.02.      Base Rental.

(a)           During the Term, Subtenant shall pay Sublessor at the end of each
Lease Year an annual sum in an amount equal to twelve percent (12%) of the
Assessed Value.

(b)           Provided, however that for the purposes of any calculation
hereunder the Base Rental shall not increase more than four percent (4%) per
annum above Base Rental of the previous Lease Year.

(c)                                  Base Rental shall be due and payable in
arrears, forty-five (45) days after each subsequent Lease Year.

(d)                                 Provided, however that no Base Rental
payment shall be due for any year which is not a Stabilized Year.

69


--------------------------------------------------------------------------------


(e)                                  As the first rental period may consist of
less than three hundred sixty-five (365) days, the Base Rental for the first
rental period shall consist of the amount equal to twelve percent (12%) of the
Assessed Value multiplied by the amount reached when dividing the number of days
in the first Sublease Year by three hundred sixty-five (365).

SECTION 3.03.      Additional Rental - Property Taxes.  In addition to the Base
Rental, Subtenant shall annually pay to Sublessor, the City of Frostburg and the
State the property taxes assessed on the value of the improvements subject to
the exceptions as provided under all applicable Enterprise Zone or other
statutes which might entitle the Facilities to special tax abatements or
reductions.

ARTICLE IV.  PARKING

SECTION 4.01.      Compliance.  Subject to the terms and conditions of the
Master Ground Lease, and any requirements of the Design Review and Compliance
Board (the “Board”), Subtenant shall provide such number of parking spaces that
are not less than those that may be required by the regulations and ordinances
of the City.

ARTICLE V.  USE OF PREMISES

SECTION 5.01.      Purpose and Use of Sublease.  Subtenant is entering into this
Sublease for the purpose of developing, constructing and maintaining the Market
Rate Research Facility substantially in accordance with the Design Guidelines
and the Permitted Uses as follows:

(a)           Those uses listed in Exhibit G, attached (“Principal Uses).

(b)           With prior approval of the Board, any use which is permitted
unless under and to the extent permitted under any Zoning Ordinance as an
ancillary use to a Principal Use, whether or not the ancillary use is a
Prohibited Use.

(c)           Any use specifically approved by the Board.

SECTION 5.02.      Prohibited Uses.  Unless approved by the Board in writing, no
Land or Improvements shall be devoted to any of the following uses (each of
which is hereinafter referred to as a “Prohibited Use”):

(a)           Any use which violates the provisions of this Sublease, the Master
Ground Lease, any zoning ordinance, or any other applicable law, ordinance or
regulation.

(b)           Any use listed in a schedule attached hereto as Exhibit F.

(c)           Any other use whatsoever, except those uses explicitly permitted
under Section 5.01 of this Sublease (“Permitted Uses”).


SECTION 5.03.    OPEN SPACE.  OPEN SPACE MAY BE USED FOR ANY RECREATIONAL OR
ECOLOGICAL PURPOSE, OR AS PARK LAND, OR FOR ANY CULTURAL, EDUCATIONAL OR PASSIVE
PURPOSE OR FOR ANY OTHER PURPOSE FOR WHICH SUBTENANT OR SPACE TENANT IS
AUTHORIZED OR EMPOWERED UNDER APPLICABLE LAW TO USE SUCH OPEN SPACE. SUBTENANT
SHALL CAUSE THE SAME TO BE REGULARLY MAINTAINED IN A NEAT CONDITION AND IN GOOD
ORDER AND REPAIR, AND TO BE IMPROVED AND KEPT IN ACCORDANCE WITH THE DESIGN
GUIDELINES AND THE BUSINESS PARK PLAN.

70


--------------------------------------------------------------------------------


SECTION 5.04.      Further Restrictions on Use:

(a)          No more than thirty-three percent (33%) of the Net Assignable Area
of any Building shall be devoted to warehousing or distribution uses.

(b)         No more than ten percent (10%) of the Net Assignable Area of any
Building shall be devoted to activities which the U.S. Department of Health and
Human Services requires to be conducted in a Biosafety 3 facility.

(c)          Any laboratory setting in which there are infectious agents shall
be operated in accordance with a code of operation for microbiology
laboratories, confirming with practices, safety equipment and facilities as
categorized by the U.S. Department of Health and Human Services Center for
Disease Control and National Institutes of Health as Biosafety Levels 1, 2, or
3.

ARTICLE VI.  ACCEPTANCE AND CONDITION OF PREMISES

SECTION 6.01.      Subtenant’s Inspection.  Subtenant has had full opportunity
to inspect and examine the Land.  Except for the express representations and
warranties of Sublessor set forth in his Sublease inclusive of Section 6.02
below, Subtenant’s execution of this Sublease shall be conclusive evidence of
Subtenant’s acceptance of the Land in an “as is” condition and, subject to
Sublessor’s obligations set forth herein, Subtenant hereby accepts the Land in
its present condition.

SECTION 6.02.      Environmental Representations.  Except as disclosed by
Sublessor to Subtenant in writing, Sublessor represents and warrants, to the
extent permitted by law and to the best of its knowledge, information and
belief, there is no activity on the Land involving, directly or indirectly, the
use, generation, treatment, storage or disposal of any Hazardous Material as
defined in Section 23.01 (a) under, on or in the Land, whether contained in
soil, tanks, swamps, ponds, lagoons, barrels, cans or other containments,
structures or equipment, (b) incorporated in any structures or improvements to
the Land, including any building material containing asbestos, or (c) used in
connection with any operations on or in the Land. Sublessor has received no
written notice under applicable Federal, state or local law regarding any
Hazardous Materials in, on or under the Premises or requiring the removal of any
Hazardous Materials from the Premises; Sublessor has never knowingly used,
processed, released, discharged, generated, stored or disposed of any Hazardous
Materials on, under or about the Property and, to Sublessor’s actual knowledge
without independent investigation, no Hazardous Materials have been used,
processed, released, discharged, generated, stored or disposed of on the
Premises by any other person or entity.

ARTICLE VII.  DESIGN REVIEW AND INSPECTION

SECTION 7.01.      Design Review.

(a)           All Project Design Documents must be reviewed and approved in
writing by the University or the “Design Review and Compliance Board” (“Board”),
consisting of a committee of the Landlord and Sublessor.

(b)           Unless and until the Board has performed design review and has
given prior written approval in each instance, (a) no Structure may be
commenced, constructed, reconstructed, erected, reerected, placed, replaced,
maintained or permitted to remain on a lot; (b) no Structure existing on a Lot
may be altered in any way (including exterior painting, but excluding interior

71


--------------------------------------------------------------------------------


painting or other modifications which are not visible from the exterior of the
Structure); (c) the surface or grade of a Lot may not be altered by grading or
in any other manner; (d) no Use may be commenced upon a Lot.

SECTION 7.02.      Project Design Documents.   Design documents prepared in
accordance with the Design Guidelines to be submitted by the Board for
architectural review and prior written approval shall include the following
documentation, unless otherwise specifically waived in part by Board
(collectively the “Project Design Documents”):

(a)           Architectural renderings or model of the exterior elevations of
the Facilities.

(b)           Site Plan showing the location of all proposed improvements, all
applicable set back and/or buffer requirements and the footprint of all
buildings or other structures to be constructed, together with the finished
floor elevation thereof.

(c)           Schematic landscaping plan, inclusion of walkways, fences and
walls.

(d)           Schematic plan of parking areas (both on and off site), driveways,
loading and service areas.

(g)           General architectural renderings for representative exterior
graphics and signage.

(h)           Any other material reasonably requested by the Board of such
nature containing such information and in such form as are specified from time
to time by the Board or in the applicable Design Guidelines (collectively the
“Plans”).

Approval of Project Design Documents shall be final and such approval may not be
rescinded thereafter, provided that the Facilities are constructed and
maintained in substantial conformity with the approved design documents.

SECTION 7.03.      Approval Period.  Approval or disapproval of Project Design
Documents should be issued in writing by the Board  immediately after a review
is completed but in no event later than sixty (60) days from the date of
Subtenant’s delivery of the Design Documents to Sublessor.

SECTION 7.04.      Inspection.  Upon five (5) days notification to Subtenant and
as accompanied by Subtenant’s Representative, Sublessor shall have the right to
enter upon the Subleased Premises during construction for the purpose of
inspecting the ongoing construction of the Facilities and to determine that such
work is being performed in conformity with the approved Project Design Documents
and the Plans and Specifications referenced below.

SECTION 7.05.      Certificate.  After the completion of construction or
alteration of any Improvement, or the commencement of any use thereon, the
Board, upon written request of the Owner or Mortgagee thereof, shall issue a
certificate in a form which is suitable for recordation among the Land Records,
(a) identifying such Lot and such Improvement or use, (b) stating that the Board
has reviewed the Plans covering such Improvement or use, and (c) stating that
such Improvement or use is in compliance with the Master Ground Lease and this
Sublease to the extent and in the manner set forth in the provisions therein.

72


--------------------------------------------------------------------------------


ARTICLE VIII.  CONSTRUCTION OF FACILITIES BY SUBTENANT

SECTION 8.01.      Subtenant to Pay Costs.  Subtenant will develop and construct
the Facilities on the Land at its own cost and expense subject to specific
contributions from the State (“State Contributions”), which contributions may be
either direct or made through the Sublessor.  Sublessor shall have no financial
obligation or other obligation of any kind under this Sublease except as
specifically set forth herein.  Subtenant shall furnish all supervision, tools,
implements, machinery, labor, materials, and accessories as are necessary and
proper for the construction of the Facilities, shall pay for all permit and
license fees, and shall construct, build, and complete the Facilities in a good,
substantial and workmanlike manner, all substantially in accordance with this
Sublease, the Plans and Specifications, and all documents executed pursuant
hereto and thereto. State Contributions, which may include partial contributions
from or through Sublessor, are more specifically defined in the Pro Forma in
Exhibit E and are enumerated as follows:

(a)           Costs of constructing the site work.

(b)           Costs of grouting the coal mines beneath or in the Land.

(c)           Costs of constructing an operational field of approximately 160
Geo-thermal wells.

SECTION 8.02.      Subtenant Control.  Except as provided in Article VII hereof
Subtenant shall have the right to and shall provide for the location,
construction, erection, maintenance, and removal of improvements, in any lawful
manner, upon or in the Land for the purpose of carrying out any of the
activities provided for herein.

SECTION 8.03.      Delivery of Construction Documentation.  Prior to
Commencement of Construction, Subtenant shall deliver to Sublessor (i) a copy of
the signed contract between Subtenant and the general contractor for the
construction of the Facilities (“Construction Contract”) and (ii) two (2)
complete sets of the Project’s Plans and Specifications as prepared in
accordance with the approved Project Design Documents by architect and engineer
licensed in Maryland (the “Plans and Specifications”).

SECTION 8.04.      Substantial Completion.  Subject to Force Majeure, Subtenant
covenants that Substantial Completion shall occur within a reasonable time
commensurate with Subtenant’s due diligence and the construction time reasonably
necessary for projects of this type and size in the Frostburg, Allegany County,
Maryland area.  “Substantial Completion” means that construction of the
Facilities has been completed substantially in accordance with the Plans and
Specifications.

SECTION 8.05.      Construction Standards and Liens.  Any and all improvements
to the Premises shall be constructed, and any and all alteration, renovation,
repair, refurbishment, or other work with regard thereto shall be performed, in
accordance with the following construction standards:

(a)           All such construction or work shall be performed in a good and
workmanlike manner in accordance with good industry practice for the type of
work concerned and the Design Guidelines as delineated in the Project Design
Documents.

(b)           All such construction or work shall be done in compliance with all
applicable codes, regulations and ordinances of the City.

73


--------------------------------------------------------------------------------


(c)           No such construction or work shall be commenced until all
licenses, permits and authorizations required by City are obtained.

(d)           Subtenant shall have obtained and shall maintain in force and
effect the insurance coverage required in Section 14.03 with respect to the type
of construction or work concerned.

(e)           After commencement, such construction or work shall be prosecuted
with due diligence to its completion, subject to Force Majeure.

(f)            Subtenant represents and covenants that it shall construct the
Facilities and related improvements and shall conduct its occupancy and use of
the Subleased Premises in accordance with the provisions of Title III of the
Americans With Disabilities Act (the “ADA”) and any similar state law by
including, but not limited to, modifying its policies, practices and procedures
as may be necessary to comply therewith, and providing auxiliary aids and
services to disabled persons as required thereunder.

SECTION 8.06.      Further Construction and Building Restrictions:

(a)          All Buildings and Structures shall be constructed and machinery and
equipment installed and insulated so that the ground vibration inherently and
recurrently generated therefrom is not perceptible without instruments at any
point along any of the boundaries of a Building or Structure.

(b)         No windborne dust, spray, mist, smoke or other particulate matter
may be emitted (in the course of the disposal of trash or waste materials or
otherwise) outside of any Building, other than in accordance with applicable
law.

(c)          No fumes, odor, gas, vapor, acid or other substances shall be
permitted to escape or be discharged from any Building or structure or from the
Land into the atmosphere unless (a) it is in accordance with applicable law; and
(b) it can be demonstrated to the Board that doing so would not be detrimental
to the comfort, health, safety or welfare of any Person, or harmful to property
or vegetation.

(d)         Any operation upon the Land which produces intense glare or heat
shall be performed only within an enclosed or screened area, and then only in
such manner that the glare or heat emitted will not be discernible from any
boundaries.

(e)          No Noxious or Offensive Activities shall be done or carried on upon
the Land, and no condition shall be maintained thereon, so as to render any
portion of the Land unsanitary, unsightly, unreasonably offensive or
detrimental, or a nuisance to any of the Campus or any user thereof.

(f)            Subtenant shall keep or cause to be kept (a) the Land and all
improvements thereon in a safe, clean, neat and sanitary condition, (b) promptly
remove all snow and ice from the driveways, parking areas, sidewalks, and other
paved surfaces thereon, (c) all trash and rubbish on the Land in covered metal
containers, (d) all government, zoning, health, fire and police requirements,
and (e) to remove at its expense any rubbish of any character which may
accumulate on the Land. During construction of Improvements, the foregoing
obligations shall include keeping the construction site free of unsightly
accumulations of rubbish and scrap materials, and construction materials,
trailers, shacks and the like employed in connection with such construction.

74


--------------------------------------------------------------------------------


(g)         No livestock, poultry, or other animals shall be kept on the Land
except in compliance with those regulations, policies, and practices adopted by
FSU and the USM, and federal and state regulations promulgated by the USDA
governing the use and treatment of animals in such activities. FSU shall retain
the right of inspection to enforce industry standards as necessary.

(h)         Subtenant covenants that no dust sweepings, dirt or cinders may be
emitted from the Land, and no liquid, solid waste or other matter or substance
may be discharged onto the Land or from the Land into or onto any stream, river,
or other body of water or other portion of the Campus, or other land or body of
water outside the Campus, or into the air, if such action is contrary to
applicable law or in the opinion of the Board, such emission or discharge may
adversely affect the health, safety, comfort of, or intended property use by
Persons within or near the Campus. No waste or any substance or materials of any
kind shall be discharged into any public or private sewer serving any or all of
the Campus in violation of applicable law governing such discharge.

(i)             Except as the Board may otherwise approve expressly and in
writing, no road may be created, exist or be used or improved, and no Structure
may exist thereon, for any purpose or in any manner, other than in conformance
with the requirements of the City of Frostburg Development Standards and the
Design Guidelines.

(j)             Anything contained in the provisions of the Master Ground Lease
or this Sublease notwithstanding, if the Land is now or at any time hereafter
improved by any storm water management pond or other facility required by
applicable law, ordinance or regulation for the management of the drainage and
flow of storm water or for sediment control then unless and until Allegany
County or any other governmental entity undertakes to do so, Subtenant shall at
its expense cause such pond or other facility, and any landscaped area relating
to it, to be regularly maintained and kept in a state of good condition and
repair.

ARTICLE IX.  SUBLESSOR OBLIGATIONS

SECTION 9.01.      Landlord Covenants and Obligations.  Subject to Subtenant’s
performance of its obligations hereunder, Sublessor makes the following
assurances to Subtenant:

(a)           Sublessor shall act reasonably to cooperate with Subtenant in
executing such documents and instruments as shall be required by governmental
agencies to construct the Facilities and related improvements, and to obtain the
licenses and permits required by the City to operate the Subleased Premises in
accordance with the permitted use thereof under Article V.

(b)           All Campus common areas constructed by Sublessor shall comply with
the provisions of Title III of the Americans With Disabilities Act (the “ADA”)
and any similar Maryland state law.

SECTION 9.02.      Sublessor Defaults.  If Sublessor fails to perform any of its
respective obligations or covenants under this Sublease, Subtenant shall be
entitled to enforce any one or more of the following rights and remedies:

(a)           Subtenant shall be entitled to require Sublessor to specifically
perform its obligations under this Sublease or restrain or enjoin Sublessor from
continuing the activities that constitute the default of Sublessor.

75


--------------------------------------------------------------------------------


(b)           Subtenant shall be entitled to exercise all other rights and
remedies available to Subtenant under this Sublease or otherwise available to
Subtenant at law or in equity as a consequence of the Sublessor’s default.

ARTICLE X.  ENCUMBRANCES

SECTION 10.01.    Mortgage of Leasehold.  At any time and from time to time,
Subtenant may create a Permitted Mortgage without the prior consent of
Sublessor.

SECTION 10.02.    Permitted Mortgage Provisions.  To constitute a Permitted
Mortgage, any contractual lien, deed of trust, mortgage, assignment, security
interest or similar instrument must satisfy the terms and conditions of Article
XVII of Master Ground Lease, the terms and conditions of which are incorporated
by reference as if fully set forth herein, and shall meet the following
criteria:

(a)           Such contractual lien, deed of trust, mortgage, assignment,
security interest or similar instrument is second, inferior and subordinate to
the rights of Sublessor in and to the Land pursuant to the terms of this
Sublease.

(b)           The Permitted Mortgagee shall not exercise any of its remedies
thereunder, including acceleration of the maturity of the indebtedness
thereunder, for any default or defaults of Subtenant thereunder or in connection
with such indebtedness, without first advising Sublessor in the manner provided
in Section 27.21 hereof and permitting Sublessor to cure any such default which
is capable of being cured.

(c)           Such Permitted Mortgagee will accept a cure by the Sublessor of
any such default thereunder which is being cured, except that Sublessor shall
not be required to cure any such default and Sublessor shall have a cure period
which shall commence upon Notice to Sublessor of such default and shall be equal
in length to the applicable cure period, if any, as provided to Subtenant in
such loan documents.

(d)           All payments so made and all things so done or performed by
Sublessor shall be as effective to prevent an acceleration of the maturity of
the indebtedness, the foreclosure of any liens securing payment thereof or the
exercise of any other remedies by such Permitted Mortgagee upon default by
Subtenant thereunder as the same would have been is paid, done or performed by
Subtenant instead of by Sublessor.  Sublessor shall not be or become liable to
any such Permitted Mortgagee as a result of the right and option to cure any
such default or defaults by Subtenant.

SECTION 10.03.    Mortgagee Protective Provisions.  Sublessor hereby agrees to
the following for the benefit of any Permitted Mortgagee, provided that Notice
of such Permitted Mortgagee’s name and mailing address is set forth in Section
27.21 hereof or given to Sublessor by Subtenant:

(a)           A Mortgagee in Possession of the Improvements shall have, in
addition to its rights hereunder as a Mortgagee, all of the rights under the
provisions of this Sublease and the Master Ground Lease and applicable law which
would otherwise be held by any such Owner or other Responsible Person, subject
to the operation and effect of anything to the contrary contained in its
Mortgage, and Sublessor, Landlord, and the Board shall be entitled, in any
matter arising under the provisions of this Sublease or involving the exercise
of such rights, to deal with such Mortgagee in Possession as if it were the
Owner or Responsible Person.

76


--------------------------------------------------------------------------------


(b)           Sublessor shall not terminate this Sublease (or Subtenant’s rights
hereunder) for any Event of Default without first advising such Permitted
Mortgagee in writing, of such Event of Default and permitting such Permitted
Mortgagee to cure such Event of Default on behalf of Subtenant within sixty (60)
days after Sublessor has given Notice to such Permitted Mortgagee; provided,
however, that during such sixty (60) day period, Permitted Mortgagee takes
action to cure such Event of Default but is unable, by reason of the nature of
the remedial action involved, to cure such Event of Default within such period,
Sublessor shall not terminate this Sublease for so long as Permitted Mortgagee
continues in good faith with due diligence and without unnecessary delays to
cure such Event of Default.  Further, if any Event of Default is not cured
within such sixty (60) day period, or such longer period as provided in the
immediately preceding sentence, or any extension thereof agreed to by Sublessor,
and (1) the Permitted Mortgagee shall have given the Notices necessary to
commence Foreclosure of the liens of its Permitted Mortgage prior to the
expiration of such sixty (60) day period (unless the Permitted Mortgagee is
enjoined or stayed from giving such Notices or exercising its right of
Foreclosure, in which event such sixty (60) day period shall be extended by the
period of such injunction or stay, but such sixty (60) day period shall not be
extended for a period of time in excess of 270 days), and (2) the purchaser at
the Foreclosure fully cures any Event of Default reasonably susceptible of being
cured by the purchaser at the Foreclosure within sixty (60) days after such
Foreclosure, then Sublessor will not terminate this Sublease (or Subtenant’s
rights hereunder) because of the occurrence of such Event of Default provided
that Foreclosure is diligently prosecuted.  Sublessor shall accept amounts paid
or actions taken by or on behalf of any Permitted Mortgagee to cure any Event of
Default.  Nothing under this Section 8.03(a) shall be construed to obligate a
Permitted Mortgagee to either cure any Event of Default or Foreclose the liens
and security interests under its Permitted Mortgage as a consequence of an Event
of Default, regardless of whether such Event of Default or Incipient Default, is
subsequently cured.  If the Permitted Mortgagee or the purchaser at Foreclosure
cures all defaults reasonably susceptible of being cured by such Permitted
Mortgagee or purchaser, then all other defaults shall no longer be deemed to be
Events of Default hereunder.

(c)           Those Events of Default, which by their very nature, may not be
cured by the Permitted Mortgagee shall not constitute grounds of enforcement of
rights, recourse, or remedies hereunder by Sublessor including termination of
this Sublease, if a Permitted Mortgagee either before or after a Foreclosure of
its Permitted Mortgagee (1) makes all payments and performs all obligations
hereunder capable of being performed by the Permitted Mortgagee and (2)
thereafter continues to comply with those provisions of this Sublease with
which, by their very nature, the Permitted Mortgagee may comply. Notwithstanding
anything to the contrary contained in this Sublease, the Permitted Mortgagee
shall not be responsible for or obligated to cure any Event of Default or
Incipient Default of Subtenant for which the Permitted Mortgagee was not
provided Notice within thirty (30) days after the occurrence of such Event of
Default or Incipient Default.

(d)           If a Permitted Mortgagee enforces the rights and remedies pursuant
to the terms of its Permitted Mortgage (including Foreclosure of any liens or
security interests encumbering the estates and rights of Subtenant under this
Sublease) such enforcement shall not constitute an Event of Default or an
Incipient Default by Subtenant hereunder.

(e)           In the event a Permitted Mortgagee should foreclose the liens and
security interests of its Permitted Mortgage and should, as a result of such
foreclosure, succeed to the rights of Subtenant hereunder, then such Permitted
Mortgage shall be subject to all the terms and conditions of this Sublease and
shall be entitled to all rights and benefits of this Sublease; provided,
however, that (1) such Permitted Mortgagee shall not be liable for any act or
omission of Subtenant; (2) such Permitted Mortgagee shall not be subject to any
offsets or defenses which Sublessor has or might have against Subtenant; (3)
such Permitted Mortgagee shall not be bound

77


--------------------------------------------------------------------------------


by any amendment, modification, alteration, approval, consent, surrender, or
waiver under the terms of this Sublease made without the prior written consent
of such Permitted Mortgagee; (4) provided that nothing in the foregoing
provisions of this subsection shall be deemed in any way to relieve any other
Owner or Responsible Person of any such obligation, or of any liability to such
Mortgagee in Possession; and (5) upon the written request of such Permitted
Mortgagee, Sublessor shall reaffirm, in writing, the validity of this Sublease,
and that this Sublease is in full force and effect.  Sublessor acknowledges and
agrees for itself and its successors and assigns that this Sublease does not
constitute a waiver by any such Permitted Mortgage of any of its rights under
any Permitted Mortgage or in any way release Subtenant from its obligations to
comply with the terms, provisions, conditions, representations, warranties,
agreements or clauses of such Permitted Mortgage or any other such security
interest.

(f)            Sublessor will not agree to a material modification, alteration,
amendment or the release or surrender of this Sublease without the prior written
consent of any Permitted Mortgagee.

(g)           In the event of the termination of this Sublease prior to the
Expiration Date, except by a Taking pursuant to Article XVIII hereof, Sublessor
will serve upon any Permitted Mortgagees Notice that this Sublease has been
terminated together with a statement of any and all sums which would have at
that time been due under this Sublease but for such termination and of all other
Events of Default or Incipient Defaults, if any, under this Sublease then known
to Sublessor, whereupon the Permitted Mortgagee holding the most senior
Permitted Mortgage shall have the option to obtain a new Sublease of the
Premises by giving Notice to Sublessor to such effect within sixty (60) days
after receipt by such Permitted Mortgagee of Notice of such termination, which
new Sublease shall be (1) effective as of the date of termination of this
Sublease, (2) for the remainder of the Term, and (3) at the same Rent and upon
all of the agreements, terms, covenants and conditions hereof.  Upon the
execution of such new Sublease, the Subtenant named therein shall pay any and
all sums which at the time of the execution thereof would be due under this
Sublease but for such termination and shall pay all unpaid expenses, including
reasonable attorneys’ fees, court costs and disbursements incurred by Sublessor
in connection with the Event of Default and such termination, the recovery of
possession of the Premises and the preparation, execution and delivery of such
new Sublease.

(h)           All Notices required to be given hereunder by Sublessor to
Subtenant shall also be given concurrently to each Permitted Mortgagee, at the
address designated in writing to Sublessor.

(i)            The liability of the Permitted Mortgagee under this Sublease
shall be limited to the period during which the Permitted Mortgagee may own the
interest of the Subtenant hereunder.  Upon the Permitted Mortgagee’s assignment
or transfer of its rights and interests in and to this Sublease to a third
party, the Permitted Mortgagee shall have no further liability for any
obligations arising after such transfer date, which liability shall be borne by
the assignee or transferee.

SECTION 10.4.      Estoppel Certificates.  Both parties recognized they may find
it necessary to establish to third parties, such as accountants, banks,
mortgagees, purchasers or the like the then current status of performance
hereunder. Either party, shall execute, acknowledge and deliver to the other or
to a designated third party a certificate evidencing, among other reasonably
requested items, whether or not:

(a)           This Sublease is in full force and effect.

78


--------------------------------------------------------------------------------


(b)           This Sublease has been amended in any way, and if amended, the
date and nature of any such amendment.

(c)           The date to which rent, including Percentage Rental, if any, has
been paid.

The Sublessor shall use its best efforts to furnish such certificate within ten
(10) days after the requesting party makes such a request.

ARTICLE XI.  MAINTENANCE, REPAIR AND UTILITIES

SECTION 11.01.    Condition of Premises.  Throughout the Term, Subtenant shall
maintain the Premises in a safe, clean and sanitary condition, attractive in
appearance and in reasonable repair, with normal wear and tear, damage caused by
casualty, condemnation, renovation and Force Majeure excepted, and Subtenant
shall conform to and comply in all material respects with all applicable
ordinances, regulations and codes of the City as the same may be enforced. 
Sublessor shall have the right, but not the obligation, at reasonable times to
make inspections of the Premises.  Landlord shall have no obligation or
responsibility for such maintenance.

SECTION 11.02.    Inspection.  Upon five (5) days written notice to Subtenant
and accompanied by the Manger, Sublessor, at Sublessor’s option, shall cause to
be made an annual inspection of the Premises to ascertain the quality of
maintenance being observed by Subtenant.

SECTION 11.03.    Alterations.  Subject to the terms of Section 7.01 of this
Sublease and further subject to the terms and conditions of the Master Ground
Lease and the University and the Board’s approval, which approval will not be
unreasonably withheld, subtenant shall have the right, from time to time, to
make exterior additions, alterations and changes (sometimes referred to
collectively as “Alterations”) in or to the Facilities (which term shall, when
used in this Section 11.03, include any replacement or substitution thereof),
provided that no Event of Default shall exist by Subtenant in the performance of
any of Subtenant’s covenants or agreements in this Sublease, subject however, to
the following:

(a)           No Alterations shall be made which would impair the structural
soundness of the Facilities.

(b)           No Alterations shall be undertaken until Subtenant shall have
procured and paid for, so far as the same may be required from time to time, all
applicable permits, licenses and authorizations of the City and all required
consents of Permitted Mortgages having a first priority interest in or lien upon
the Premises.  Sublessor shall join, but without expense to Sublessor, in the
application for such applicable permits, licenses or authorizations as the City
may require.

(c)           Any alterations shall be commenced and completed within a
reasonable time (subject to Force Majeure) and in a good and workmanlike manner
and in substantial compliance with the Design Guidelines, all applicable
permits, licenses and authorizations and building codes or laws issued or
promulgated by the City, as the same may be enforced.

(d)           If any involuntary liens for labor and materials supplied or
claimed to have been supplied to the Premises shall be filed, Subtenant shall
pay or bond around such liens to Sublessor’s reasonable satisfaction or
otherwise obtain the release or discharge thereof at least sixty (60) days prior
to the time that any interest in the Premises Facilities may become subject to
forced sale with respect to such involuntary liens.

79


--------------------------------------------------------------------------------


(e)           Worker’s compensation insurance or employer’s excess indemnity and
occupational accident medical expense coverage shall be maintained in force
covering all persons employed in connection with the development and
construction of the Premises with respect to whom death or bodily injury claims
could be asserted against Sublessor, Subtenant or the Premises.

SECTION 11.04.    Damage to Improvements.

(a)           Subject to the terms and conditions of Master Ground Lease and
subject to the other terms of this Sublease, in the event any portions of the
Facilities is damaged by fire or otherwise, regardless of the extent of such
damage or destruction, within ninety (90) days following the date of such damage
or destruction, Subtenant shall commence the work of repair, reconstruction or
replacement of the damaged or destroyed building or improvement and prosecute
the same with reasonable diligence to completion, so that the Facilities shall,
at the sole expense of Subtenant, be restored to substantially the same size,
function and value as the Facilities existing prior to the damage; provided,
however, that if any available insurance proceeds (after payment of all or any
portion of such insurance proceeds towards amounts owed under any Permitted
Mortgage) are insufficient, in the reasonable judgment of Subtenant, to permit
restoration in accordance with the terms of this Sublease, or if payment of the
insurance proceeds is contested or not settled promptly for any reason, then
Sublessor shall grant an appropriate extension of the time for commencing
repairs to allow Subtenant to obtain reasonable replacement financing or to
obtain the insurance proceeds.  If Subtenant shall in good faith be unable to
(i) obtain reasonable replacement financing to restore the Facilities to
substantially the same size, function, and value as the Facilities existing
prior to the damage or (ii) obtain the insurance proceeds, then Subtenant may
terminate this Sublease by Notice to Sublessor.  In the event of termination
under this Section 9.05, this Sublease shall terminate ten (10) days after the
date of such Notice with the same force and effect as is such date were the date
herein fixed for the expiration of the Term, and the Rent shall be apportioned
and paid to the time of such termination.  Sublessor shall have no claim to any
portion of the insurance proceeds paid as a consequence of casualty affecting
the Facilities.

(b)           Anything in this Sublease to the contrary notwithstanding, in the
event of a fire or other casualty to the Improvements during the last five (5)
years of the Term hereof, resulting in damage or destruction, the cost for
repair of which exceeds fifty percent (50%) of the appraised value of the Base
Building Improvements (which cost of repair and appraised value shall be
determined by an M.A.I. Appraiser in accordance with the procedure set forth in
Article XVIII), Sublessor and Subtenant each shall have the right to terminate
this Sublease. In order to exercise this option to terminate, the electing party
shall deliver a written notice to the other party within twenty (20) days of the
damage or destruction.  Such notice shall specify the electing party’s intent to
terminate the Sublease and appoint an M.A.I. Appraiser in accordance with
Article XVIII.  The provisions of Article XVIII shall then govern, and if the
Appraiser(s) determines that the cost of repair exceeds fifty percent (50%) of
the appraised value of the Base Building Improvements, then (a) the Term hereof
shall cease and expire as of the one hundred twentieth (120th) day following the
occurrence of the damage or destruction with the same force and effect as if
such date were the original expiration date hereof, (b) the Rent shall cease and
terminate as of such one hundred twentieth (120th) day, and (c) Subtenant shall
forthwith (i) assign to Sublessor, in form satisfactory to Sublessor, all of
Subtenant’s right, title and interest in and to any insurance proceeds for the
Improvements not yet received, and (ii) have the option to either deliver all
insurance proceeds for the Base Building Improvements theretofore received to
Sublessor as Sublessor’s sole and exclusive property or return the property to
the original conditions of the Site prior to construction of the Project
excluding original Forestation.

80


--------------------------------------------------------------------------------


SECTION 11.05.    Utilities.

(a)           Subtenant shall pay or cause to be paid any and all charges,
including any connection fees, for water, heat, gas, electricity, sewers and any
and all other utilities used on the Premises throughout the Term.

(b)           Sublessor shall be obligated to ensure that the water pressure
available to the perimeter of the Land meets all applicable laws and
regulations, including without limitations, fire safety codes.

ARTICLE XII.  CERTAIN LIENS PROHIBITED

SECTION 12.01.    No Mechanics’ Liens.  Except as permitted in Section 12.02
hereof, Subtenant shall not suffer or permit any mechanics’ liens or
materialmen’s liens to be enforced against Sublessor’s Interest nor against
Subtenant’s leasehold interest in the Premises by reason of a failure to pay for
any work, labor, services, or materials supplied or claimed to have been
supplied to Subtenant or to anyone holding the Premises or any part thereof
through or under Subtenant.

SECTION 12.02.    Release of Recorded Liens.  If any such mechanics’ liens or
materialmen’s liens shall be recorded against the Premises, Subtenant shall
cause the same to be released of record or, in the alternative, if Subtenant in
good faith desires to contest the same, Subtenant shall be privileged to do so,
but in such case Subtenant hereby agrees to indemnify and save Sublessor
harmless from all liability for damages occasioned thereby and shall, in the
event of a judgment of foreclosure on said mechanics’ or materialmen’s lien,
cause the same to be discharged and released prior to the execution of such
judgment.  In the event Sublessor reasonably should consider Sublessor’s
Interest endangered by any such liens and should so notify Subtenant and each
Permitted Mortgagee and Subtenant or any Permitted Mortgagee should fail to
provide adequate security for the payment of such liens, in the form of a surety
bond, cash deposit or cash equivalent, or indemnity agreement reasonably
satisfactory to Sublessor within thirty (30) days after such Notice, then
Sublessor, at Sublessor’s sole discretion, may discharge such liens and recover
from Subtenant immediately as additional rent under this Sublease the amounts to
be paid.

SECTION 12.03.    Inspection.  The University has the right to inspect the
Ground Sublease Premises subject to the terms of the Master Ground Lease the
terms of which are hereby incorporated by reference.

ARTICLE XIII.  OPERATION AND MANAGEMENT OF FACILITIES

SECTION 13.01.    Management Agreements.  Subtenant shall be responsible for the
operation of the Premises.  Subtenant shall be permitted to manage the
operations of the Premises itself or, upon prior agreement with the University,
to enter into a Management Agreement, satisfactory to Sublessor, with a manager
(“Manager”) approved by the Sublessor, such approval not to be unreasonably
withheld or delayed.  The term “Manager” as used herein shall refer to Subtenant
if Subtenant elects to manage the operations or to the manager hired by
Subtenant and approved by the Sublessor, as appropriate.  Subject to the
approval of the University, Sublessor hereby approves Academic Privatization of
Maryland, LLC (“Academic Privatization”), its affiliate or such comparable
management company doing business in Maryland, as the initial Manager of the
Premises.  Sublessor hereby approves the University or its affiliate or any
combination of Academic Privatization and the University as the initial

81


--------------------------------------------------------------------------------


Managers of the Premises.  Each Management Agreement shall provide for the
operation of the Premises without cost or expense to Sublessor.

SECTION 13.02.    Books and Records.  Subtenant shall keep, or cause to be kept,
accurate, full and complete books and accounts showing exclusively the assets
and liabilities, operations, transactions and the financial condition of the
Facilities.  All financial statements shall be accurate in all material
respects, shall present fairly the financial position and results of the
Facilities’ operations and shall be prepared in accordance with generally
accepted accounting principles consistently applied.  The books, accounts and
records of the Facilities shall be maintained at the principal office of
Subtenant.

ARTICLE XIV.  INSURANCE AND INDEMNIFICATION

SECTION 14.01.    Indemnity.  Subject to the terms of Section 14.09, Subtenant
shall indemnify and hold harmless Sublessor and its successors (“Indemnified
Parties”), from all claims, suits, actions and proceedings (“Claims”) whatsoever
which may be brought or instituted on account of or growing out of any and all
injuries or damages, including death, to persons or property relating to the use
or occupancy of the Premises (including without limitation the construction,
maintenance or operation of the Facilities from and after the date hereof), and
all losses, costs, penalties, damages and expenses, including but not limited to
attorneys’ fees and other costs of defending against, investigating and settling
the Claims, provided, however, that the indemnity shall not apply with respect
to claims arising from injuries or damages caused by the negligence or willful
misconduct of Sublessor, its agents or employees.  Subtenant shall assume on
behalf of the Indemnified Parties and conduct with reasonable diligence and in
good faith the defense of all Claims against the Indemnified Parties, whether or
not Subtenant is joined therein; provided, however, without otherwise relieving
Subtenant of its obligations under this Sublease, the Indemnified Parties, at
their election and upon Notice to Subtenant, may, at the Indemnified Parties’
sole cost and expense, defend or participate in the defense of any or all of the
Claims with attorneys and representatives of their own choosing.  Except as
otherwise stated herein, maintenance of the insurance referred to in this
Sublease shall not affect Subtenant’s obligations under this Section 14.01 and
the limits of such insurance shall not constitute a limit on Subtenant’s
liability under this Section 14.01; provide, however, that Subtenant shall be
relieved of its aforesaid obligation of indemnity to the extent and only to the
extent of the amount actually recovered from one or more of the insurance
carriers of Subtenant (or recovered in respect of any insurance carried by
Sublessor) and either (i) paid to Sublessor or (ii) paid for Sublessor’s benefit
in reduction of any liability, penalty, damage, expense or charge imposed upon
Sublessor in connection with the Claims.  Sublessor covenants and agrees that
Subtenant shall have the right to contest the validity of any and all such
Claims of any kind or character and by whomsoever claimed, in the name of
Subtenant or Sublessor, as Subtenant may deem appropriate, provided that the
expenses thereof shall be paid by Subtenant, or Subtenant shall cause the same
to be paid by its insurer.

SECTION 14.02.    Sublessor not Liable.  Sublessor shall not be liable for any
damage to either Persons or property sustained by Subtenant or other Persons and
caused by any act or omission of any occupant of the Facility, except to the
extent provided by the applicable provisions, if any, of the Annotated Code of
Maryland.

SECTION 14.03.    Insurance.  Subtenant shall at all appropriate times maintain,
with respect to the Premises, for the Term, insurance issued by a company or
companies qualified, permitted or admitted to do business in the State of
Maryland, in such amounts as may be required by the provisions of Article XVIII
of the Master Ground Lease or the following, whichever shall provide the
greatest coverage:

82


--------------------------------------------------------------------------------


 

 

TYPE

 

 

 

AMOUNT

(1)

 

Comprehensive General (Public) liability - to include coverage for the following
where the exposure exists:

 

Combined Single limit for Bodily injury and Property Damage in an amount
acceptable to the Sublessor’s Representative, not to exceed $5,000,000.

 

 

(A)

 

Premises/Operations  

 

 

 

 

(B)

 

Independent Contractors

 

 

 

 

(C)

 

Products/Completed Operations

 

 

 

 

(D)

 

Personal Injury

 

 

 

 

(E)

 

Contractual Liability (F)Explosion, collapse and underground property damage

 

 

 

 

 

 

 

 

 

(2)

 

Property Insurance - for physical damage to the property of Subtenant including
improvements and betterments to the Land.

 

Coverage being for 100% of the replacement cost of the Facilities.

 

 

 

 

 

(3)

 

Builder’s Risk Insurance - all risk of physical loss during the term of the
construction contract and until the Facilities are substantially completed.

 

Coverage being 100% of the replacement cost of the Facilities.

 

 

 

 

 

(4)

 

Workman’s Compensation Insurance.

 

Insuring against and satisfying Subtenant’s obligations and liabilities under
the Workman’s Compensation laws of Maryland, as amended from time to time.

 

SECTION 14.04.    Sublessor Additional Insured.  Subtenant agrees that with
respect to the above required insurance, Sublessor, the University, the
University System of Maryland, the Board of Regents of the USM, and the State of
Maryland shall:

(a)           Be named on the property insurance policy and comprehensive
general liability policy as additional insured or an insured, as its interest
may appear.

(b)           Be provided with sixty (60) days advance Notice, in writing, of
cancellation or material change in coverage.  If any insurance policy provides
that the insurer will give such Notice, then Subtenant shall not be obligated to
do so with respect to such policy.

(c)           Be provided with Certificates of Insurance evidencing the
above-required insurance at the time the policies are required to be obtained
and thereafter with certificates evidencing renewals or replacements of said
policies of insurance at least thirty (30) days prior to the expiration or
cancellation of any such policies.

(d)           Subtenant agrees to promptly endorse insurance checks or otherwise
release insurance proceeds, provided no Event of Default is continuing
hereunder. Sublessor, shall regardless of the existence of an Event of Default,
promptly endorse insurance checks or otherwise release insurance proceeds
payable to (or to be held by) a Permitted Mortgagee in accordance with its
Permitted Mortgage.

SECTION 14.05.    Type of Policies.  All policies of insurance which Subtenant
is obligated to maintain hereunder shall be purchased only from insurers who are
licensed to do business in the

83


--------------------------------------------------------------------------------


State of Maryland, comply with the requirements thereof, and who carry A.M. Best
Company rating of “A” or “A+”.  No insurance required to be maintained by
Subtenant by this Article shall be subject to more than One Thousand Dollars
($1,000.00) deductible limit without Sublessor’s prior written consent.

SECTION 14.06.    Additional Insurance.  Sublessor shall review Subtenant’s
required insurance as stated herein at the time of renewal of the said policies
or at the time of a material change, and Sublessor reserves the right to require
reasonable additional limits or coverage.  Subtenant agrees to comply with any
such reasonable request by Sublessor.

SECTION 14.07.    Blanket Policies.  If any blanket general insurance policy of
Subtenant complies with the requirements of this Article XII, such insurance
shall fulfill the requirements set forth herein.  Any Permitted Mortgagee may be
named as an insured or an additional insured on any policies as its interest may
appear.

SECTION 14.08.    Adequacy of Coverage.  Sublessor, its agents and employees
make no representation that the limits of liability specified to be carried by
Subtenant pursuant to this Article XII are adequate to protect Subtenant.  If
Subtenant believes that any of such insurance Coverage is inadequate, Subtenant
will obtain, at Subtenant’s sole expense, such additional insurance coverage as
Subtenant deems adequate.

SECTION 14.09.    Waiver of Subrogation.  Notwithstanding anything to the
contrary, each of Sublessor and Subtenant hereby releases the other from any
loss or damage to property caused by fire or any other perils insured through or
under either by way of subrogation or otherwise for any loss or damage to
property caused by fire or any other perils insured in policies of insurance
covering such property, even if such loss or damage shall have been caused by
the fault or negligence of the other party, or anyone for whom such party may be
responsible; provided, however, that this release shall be applicable and in
force and effect only with respect to the loss or damage occurring during such
times as the releasor’s policies shall contain a clause of endorsement to the
effect that any such release shall not adversely affect or impair said policies
or prejudice the right of the releasor to recover thereunder and then only to
the extent of the insurance proceeds payable under such policies.  Each
Sublessor and Subtenant agrees that it will request its insurance carriers to
include in its policies such a clause or endorsement.  If extra cost shall be
charged therefor, each party shall advise the other thereof and of the amount of
the extra cost, and the other party, at its election, may pay the same, but
shall not be obligated to do so.

84


--------------------------------------------------------------------------------


ARTICLE XV.  TERMINATION, DEFAULT AND REMEDIES

SECTION 15.01.    Events of Default.  Any one of the following events shall be
an “Event of Default” by Subtenant under this Sublease:

(a)           Subtenant shall fail to pay any sum required to be paid under the
terms and provisions of this Sublease and such failure shall not be cured within
thirty (30) days after receipt of Notice from Sublessor of such failure.

(b)           Subtenant shall fail to perform any other covenant or agreement,
other than the payment of money, to be performed by Subtenant under the terms
and provisions of this Sublease and such failure shall not be cured within sixty
(60) days after receipt of Notice from Sublessor of such failure; provided that
if, during such sixty (60) day period, Subtenant takes action to cure such
failure but is unable, by reason of the nature of the work involved, to cure
such failure within such period and continues such work thereafter diligently
and without unnecessary delays, such failure shall not constitute an Event of
Default hereunder until the expiration of such additional time following such
sixty (60) day period as may be reasonably necessary to complete the cure of
such failure.

SECTION 15.02.    Right to Expel.  The Permitted Mortgagee shall have the right
to expel Subtenant upon the occurrence of an Event of Default and passing of any
applicable cure periods, and assume the position of Subtenant with all rights
and duties under this Sublease.

SECTION 15.03.    Sublessor’s Rights Upon Default.  Subject to the rights of the
Permitted Mortgagees under Article X upon the occurrence and during the
continuance of an Event of Default past any applicable cure period, Sublessor
may at its option declare this Sublease and all rights and interests created by
it to be terminated, may seek any and all damages occasioned by the Event of
Default, or may seek any other remedies available at law or in equity.

SECTION 15.04.    Right to Relet Premises.  Upon Sublessor’s exercise of the
election to terminate this Sublease, Sublessor may take possession of the
Premises and relet the same for the remainder of the Term upon such terms as
Sublessor is able to obtain (for the account of Subtenant, who shall make good
any deficiency as such occurs.  Any termination of this Sublease as herein
provided shall not relieve Subtenant from the payment of any sum or sums that
shall then be due and payable to Sublessor hereunder, or any claim for damages
then or theretofore accruing against Subtenant hereunder, and any such
termination shall not prevent Sublessor from enforcing the payment of any such
sum or sums or from claiming damages by any remedy provided for by law, or form
recovering damages from Subtenant for any Event of Default.)

SECTION 15.05.    Cure.  Notwithstanding anything in this Sublease to the
contrary, upon the occurrence of an Event of Default, the Sublessor shall not
exercise any right or remedy which it holds under any provision of this Sublease
or under applicable law unless or until:

(a)           The Sublessor has given Subtenant notice of the Event of Default.

(b)           If the Event of Default consists of the failure to pay money,
Subtenant has failed to pay the same as of the end of the 20th calendar day
following the date notice was received by the Subtenant.

(c)           In connection with any other Event  of Default, Subtenant has
failed to proceed to cure the same within thirty (30) days (unless otherwise
stated in this Sublease) after notice was

85


--------------------------------------------------------------------------------


received by Subtenant and to continue in good faith to prosecute cure diligently
and continuously thereafter; provided that no notices shall be required and
Subtenant shall not be entitled to any grace period in the event of Subtenant’s
Bankruptcy.

ARTICLE XVI.  IMPROVEMENTS

SECTION 16.01.    Title to Improvements.

(a)           Subject to the rights of the University as set forth in the Master
Ground Lease, during the Term, ownership of the Facilities and related
improvements constructed by the Subtenant shall be in Subtenant. Upon the
termination of the Sublease, ownership of the Facilities and related
improvements constructed by or on behalf of Subtenant shall be in Sublessor. 
Throughout the Term of this Sublease, any liens, encumbrances, mortgages or
claims of third parties including construction lenders and permanent lenders
with respect to any property which may be deemed owned by the Subtenant,
including the Facilities and any part thereof, shall be expressly subordinate
and subject to the rights of Sublessor in the reversionary fee and the
ownerships rights of the Sublessor in the Facilities and related improvements as
stated under this Section 16.01.

(b)           Upon the termination of this Sublease or Sublease Term, Subtenant
will promptly quit and surrender the Premises including the Facilities and
related improvements constructed by Subtenant in good order, condition and
repair, ordinary wear and tear commensurate with the then age of the Facilities
and damage by condemnation and casualty excepted.

SECTION 16.02.    Personal Property.  All personalty and equipment used in
connection with the operation of the Project but which does not constitute a
Project fixture (the “Facility Equipment”) shall be and remain the property of
Subtenant, but shall remain subject to the terms of this Sublease. 
Notwithstanding anything contained herein to the contrary, Sublessor shall not
have and does hereby expressly waive and relinquish any lien or claim for lien,
whether granted by constitution statute, rule of law, or contract relating to
the Facility Equipment, whether located in or about the Premises, or otherwise,
for any purpose whatsoever, including securing the payment of Rent.

ARTICLE XVII.  FACILITIES PROMOTION

SECTION 17.01.    Sublessor.  Sublessor and the University shall each use its
best efforts to actively promote and market the Facilities as an integral part
of the Allegany Business Center and University community.

Sublessor and the University on a continuing basis shall:

(a)           Forward all eligible on-campus research inquiries to Subtenant.

(b)           Allow Subtenant to use a reasonable number of signs, flags and
banners on the Campus and University grounds to market the Facilities,
consistent with University posting policy.

(c)           Provide tours of the Facilities, in conjunction with Subtenant,
for prospective new occupants.

(d)           Actively promote the Facilities in conjunction with the
Sublessor’s and University’s promotional and recruiting efforts.

86


--------------------------------------------------------------------------------


(e)           Incorporate information about the Facilities in appropriate
Sublessor and University publications.

(f)            As appropriate permit all Allegany Research Properties occupants
to participate in University-sponsored orientation programs and other similar
programs and facilities of the University generally made available to employees
of other University research facilities.

(g)           Permit the management staff for the Facilities to participate in
all appropriate training programs and other similar programs made available to
the staff of other University research facilities.

SECTION 17.02.    Subtenant.  Subtenant shall cooperate in promoting and
marketing the Facilities by causing the following actions to be taken, all at
Subtenant’s cost:

(a)           Prepare a research brochure which reflects the floor plans,
amenities and benefits of the Facilities.

(b)           Maintain an appropriate on-site leasing office at the Premises,
which initially shall be operated by the University or its affiliate.

(c)           Prepare four (4) 20” by 30” color, mounted renderings of the
Facilities for use by the University in its promotion and marketing of the
Facilities.

(d)           Provide additional materials which the Sublessor or University
might reasonably determine to be appropriate to market the Facilities.

ARTICLE XVIII.  CONDEMNATION

SECTION 18.01.    Condemnation of Entire Premises.  Subject to the terms,
provisions, and conditions of the Master Ground Lease, upon the permanent Taking
of the entire Premises, the Term of this Sublease shall terminate and expire as
of the date of such Taking, and both Subtenant and Sublessor shall thereupon be
released from any liability thereafter accruing hereunder.  Subtenant and the
Permitted Mortgagee shall each receive Notice of any proceedings relating to a
Taking and shall even have the right to participate therein.

SECTION 18.02.    Partial Condemnation.

(a)           Subject to the other terms of this Sublease, if there is a partial
condemnation of the Premises, Subtenant shall commence the work of repair,
reconstruction or replacement of the damaged or destroyed building or
improvement and prosecute the same with reasonable diligence to completion, so
that the Facilities shall, at the sole expense of Subtenant, be restored to
substantially the same function and value as the Facilities existing prior to
the damage; provided, however, that if any available condemnation award
(“Award”) (after payment of all or any portion of such Award towards amounts
owed under any Permitted Mortgage) are insufficient, in the reasonable judgment
of Subtenant or its Permitted Mortgagee, to permit restoration in accordance
with the terms of this Sublease, or if payment of the Award is contested or not
settled promptly for any reason, then Sublessor shall grant an appropriate
extension of the time for commencing repairs to allow Subtenant to obtain
reasonable replacement financing or to obtain the Award.

87


--------------------------------------------------------------------------------


(b)           All or any portion of the Award payable to Subtenant as a
consequence of a Taking affecting the Premises shall, if a Permitted Mortgagee
then exists, be deposited with and disbursed by the Permitted Mortgagee (holding
the Permitted Mortgage with the most senior lien priority) pending completion of
the restoration of the Premises.

(c)           Notwithstanding the foregoing provisions of this Section 18.02, if
the Award payable as a consequence of a Taking (after payment of all or any
portion of such Award towards amounts owned under any Permitted Mortgage) is
insufficient, in the reasonable judgment of Subtenant or its Permitted
Mortgagee, to permit such restoration Subtenant, with the prior written approval
of the Permitted Mortgagee (a copy of which approval must be delivered to
Sublessor), may terminate this Sublease by Notice to Sublessor.

(d)           In the event of termination under this Section 18.04, the Term of
this Sublease shall terminate ten (10) days after the date of such Notice with
the same force and effect as if such date were the date herein fixed for the
expiration of the Term, and the Rent shall be apportioned and paid at the time
of such termination.

SECTION 18.03.    Payment of Awards.  Upon the Taking of all or any portion of
the Premises (a) Subtenant shall be entitled (free of any claim by Sublessor) to
the Award for the value of its interests in the Premises and its rights under
this Sublease and damages to any of its other property together with any other
compensation or benefits specifically awarded to Subtenant’s business, and (b)
Sublessor shall be entitled (free of any claim by Subtenant) to the Award for
the value of Sublessor’s interest (such value to be determined as if this
Sublease were in effect and continuing to encumber Sublessor’s interest such
that calculation of  Sublessor’s allocable share of the Award shall be based on
the value of the Premises as if it were unimproved).

ARTICLE XIX.  ASSIGNMENT, SUBLETTING AND
TRANSFERS OF SUBTENANT’S INTEREST

SECTION 19.01.    Assignment by Subtenant.

(a)           Subject to the terms and conditions of the Master Ground Lease,
Subtenant is not authorized to sell or assign Subtenant’s leasehold estate in
its entirety or for any portion of the unexpired Term (other than a sale or
assignment to a Permitted Assignee) without first obtaining the consent of
Sublessor and the University, which consent will not be unreasonably withheld or
delayed, and any such assignment made or given without first obtaining
Sublessor’s consent shall be null and void.  Sublessor hereby agrees that its
decision to approve or disapprove a proposed assignee or purchaser of the
Subtenant’s interest in the Premises and leasehold estate created hereby shall
be based solely upon the financial and property management capabilities of such
proposed assignee or purchaser.

(b)           It is specifically provided however that the foregoing paragraph
19.01 shall not apply to any assignment by Subtenant to Subtenant’s Mortgagee or
to a purchaser at the any foreclosure sale other than Subtenant.

SECTION 19.02.    Subletting.  Except for subleases to Space Tenants and
Permitted Assignees, and except as otherwise set forth in this Sublease,
Subtenant is not authorized to sublet the leasehold estate without the
Sublessor’s prior written consent.  A sublease to any Person for the purpose of
providing services, including without limitation laundry and janitorial, to the
Facilities shall be deemed approved by Sublessor.

88


--------------------------------------------------------------------------------


SECTION 19.03.    Application to Permitted Mortgagees.  Nothing contained in
this Article XIX shall be construed to apply to or otherwise limit the rights of
Subtenant to mortgage (or assign for collateral) its leasehold estate and other
right under this Sublease to a Permitted Mortgagee, as to which Article VIII
shall govern.

SECTION 19.04.    Transfers of Mortgage of Sublessor’s Interest.  Sublessor
shall not subject its interest in the Premises to any mortgage, deeds of trust,
or lien.

SECTION 19.05.    Nondisturbance of Space Tenants.  Sublessor, by execution of
this Sublease, agrees that if Sublessor or any other party on Sublessor’s behalf
takes possession of the Premises, neither Sublessor nor such other party shall
affect or disturb any Space Tenant’s right to possession of the Premises in the
exercise of Sublessor’s rights so long as the Space Tenant is not then in
default (beyond the applicable notice and cure period) under the Space
Sublease.  Upon receipt of request by Subtenant, Sublessor will execute such
documentation, in form and content reasonably acceptable to Sublessor, necessary
to evidence same.  If Sublessor or any other party succeeds to the interest of
Subtenant under this Sublease, or if Sublessor exercises the other rights
granted to it herein, each Space Tenant shall be bound to Sublessor or such
other party under all of the terms, covenants and conditions of its Space
Sublease, and each Space Tenant agrees that it shall attorn to, and be liable to
and recognize Sublessor or such other party as the Space Tenant’s new landlord
for the balance of the term of its Space Sublease, upon and subject to all the
terms and conditions thereof, and the Space Sublease and the rights of the Space
Tenant thereunder shall continue in full force and effect as a direct Sublease
between the Space Tenant and Sublessor or such other party upon all the terms,
covenants, conditions and agreements set out in the Space Sublease, and the
rights of the Space Tenant thereunder shall not be terminated or disturbed
except in accordance with the terms and provisions of the Space Sublease,
provided, however, that if Landlord becomes a landlord under a Space Sublease or
the Sublessor under this Sublease, Landlord shall not be bound by any
arbitration provision of such Space Sublease or this Sublease, other than with
respect to failure to deliver approvals relating to design or construction or to
Space Tenants, in which event Subtenant shall not be bound by such arbitration
provisions, except to the extent Landlord is bound as set forth in this
sentence.  The Space Tenant shall thereafter make the rental and other payments
set out in the Space Sublease as instructed by Sublessor or such other party. 
Such attornment shall be effective and self-operative without the execution of
any further instrument by Sublessor and the Space Tenant immediately upon the
succession by Sublessor or such other party to the interest of Subtenant under
the Space Sublease.  The provisions of this Section 11.3 shall not apply to any
Subtenant of all or substantially all of the Premises or the Improvements.

ARTICLE XX.  COMPLIANCE CERTIFICATES

SECTION 20.01.    Sublessor’s Compliance.  Subtenant agrees, at any time and
from time to time upon not less than thirty (30) days prior Notice by Sublessor,
to execute, acknowledge and deliver to Sublessor or to such other party as
Sublessor shall request, a statement in writing certifying (a) that this
Sublease is unmodified and in full force and effect (or if there has been any
modification, that the same is in full force and effect as modified and stating
each modification); (b) to the best of its knowledge, whether or not there are
then existing any offsets or defenses against the enforcement of any of the
terms, covenants or conditions hereof upon the past of Subtenant to be performed
(and if so specifying the same; (c) the dates to which the Rent and other
charges have been paid; and (d) the dates of commencement and expiration of the
Term, it being intended that any such statement delivered pursuant to this
Section 20.01 may be relied upon by any prospective purchaser of Sublessor’s
interest.

89


--------------------------------------------------------------------------------


SECTION 20.02.    Subtenant’s Compliance.  Sublessor agrees, at any time and
from time to time, upon not less than thirty (30) days prior Notice by
Subtenant, to execute, acknowledge and deliver to Subtenant a statement in
writing addressed to Subtenant or to such other party as Subtenant shall
request, certifying that, to the best of its knowledge, information, and
belief:  (a) this Sublease is unmodified and in full force and effect (or if
there has been any modification that the same is in full force and effect as
modified and stating each modification); (b) the dates to which the Rent and
other charges have been paid; (c) whether an Event of Default (or, to the best
of its knowledge, an Incipient Default) has occurred and is continuing hereunder
(and stating the nature of any such Event of default or Incipient Default); and
(d) the dates of commencement and expiration of the Term, it being intended that
any such statement delivered pursuant to this Section 20.02 may be relied upon
by any prospective assignee, or SubSublease of this Sublease, any Permitted
Mortgagee or by any assignee or prospective assignee of any Permitted Mortgage
or by any undertenant or prospective  undertenant of the whole or any part of
the Premises.

ARTICLE XXI.  TAXES AND FEES

SECTION 21.01.    Payment of Taxes.  Subtenant shall pay as a portion of Annual
Expenses, and, upon request by Sublessor, shall provide evidence of payment to
the appropriate collecting authorities, all federal, state and local taxes and
fees levied upon the Improvements, upon the business conducted on the Premises,
or upon any of Subtenant’s property used in connection therewith; and shall
maintain in current status all federal, state and local licenses and permits
required for the operation of the business conducted by Subtenant.  Sublessor
shall pay, and upon request by Subtenant or Permitted Mortgagee, shall provide
evidence of payment to the appropriate collecting authorities, all federal,
state and local taxes and fees associated with the Land.  Subtenant may pay any
of the above items in installments if payments may be so made without penalty
other than the payment of interest.  The obligations of Sublessor and Subtenant
to pay taxes and fees under this Section 21.01 shall apply only to the extent
that Sublessor or Subtenant are not exempt form paying such taxes and fees and
to the extent that such taxes and fees are not otherwise abated.

SECTION 21.02.    Contested Tax Payments.  Subtenant shall not be required to
pay, discharge or remove any such taxes or assessments so long as Subtenant is
contesting the amount or validity thereof by appropriate proceeding which shall
operate to prevent or stay the collection of the amount so contested.  Subtenant
hereby agrees to indemnify and save Sublessor harmless from all liability for
damages occasioned thereby and shall, in the event of judgment of foreclosure on
any lien arising in respect to such contested amounts, cause the same to be
discharged and removed prior to the execution of such judgment.  Sublessor shall
cooperate with Subtenant in completing such contest and Sublessor shall have no
right to pay the amount contested during the contest.  Upon the termination of
such proceeding, Subtenant shall deliver to Sublessor proof of the amount due as
finally determined and proof of payment thereof.  Sublessor, at Subtenant’s
expense, shall join in any such proceeding if any law shall so require.

SECTION 21.03.    Expenses of Contest.  All costs and expenses of any contest of
any tax or fee pursuant to this Article XXI by Subtenant shall be paid by
Subtenant.

ARTICLE XXII.  FORCE MAJEURE

SECTION 22.01.    Discontinuance During Force Majeure.  Whenever a period of
time is herein prescribed for action to be taken by Subtenant or a Permitted
Mortgagee, Subtenant shall not be liable or responsible for, and there shall be
excluded from the computation for any such period of time, any delays due to
Force Majeure, Sublessor shall not be obligated to recognize any delay caused by
Force Majeure unless Subtenant shall, within twenty (20) days after

90


--------------------------------------------------------------------------------


Subtenant is aware of the existence of an event of Force Majeure, notify
Sublessor thereof in writing, certified mail, return receipt requested.  One
Notice shall be sufficient per occurrence.  The foregoing notwithstanding, if
any such delay is caused by or attributable to Sublessor, there shall be no more
time limit on the period of enforced delay and Subtenant shall not be required
to give Notice to Sublessor hereunder.

ARTICLE XXIII.  HAZARDOUS MATERIALS

SECTION 23.01.    Hazardous Material.

(a)           Subject to the express terms and conditions of the Master Ground
Lease, notwithstanding anything contained in this Sublease to the contrary, if
Subtenant discovers any Hazardous Materials on the Land prior to the date
hereof, then Subtenant shall have the right to terminate this Sublease be
delivering Notice thereof to the Sublessor no later that twenty-five (25) days
after discovery.  If Subtenant terminates this Sublease as a result of finding
Hazardous Materials on the Land, then neither party hereto shall have any
further rights, duties, or obligations hereunder.

(b)           As used in this Sublease, the term “Hazardous Materials” means (a)
any soil, flammable substance, explosive, radioactive material, hazardous waste
or substance, toxic waste or substance or any other waste, material or pollutant
which (i) pose a hazard to the Premises or to Persons on or about the Premises
or (ii) cause the asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment which contains
dielectric fluid containing levels of polychlorinated biphenyls, or radon gas;
(b) any chemical, material or substance defined as or included in the definition
of “hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous waste,” “restricted hazardous waste,” or “toxic substances” or words
of similar import under any Applicable Law or under the regulations adopted or
publications promulgated pursuant thereto, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 USC 9601 et seq.; the Resource Conversation and Recovery Act (“RCRA”), 42 USC
6901 et seq.; the Hazardous Materials Transportation Act, 49 USC 1801, et seq.,
the Federal Water Pollution Control Act, 33 USC 1251 et seq.; (c) oil or other
petroleum products; (d) chlorofluorocarbons; (e) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority or may or could pose a hazard to the health and safety of
the occupants of property adjacent to or surrounding the Premises or adjacent
property; and (f) any other chemical, material or substance which may or could
pose a hazard to the environment.  The term “Hazardous Materials” shall include
without limitation raw materials, building components, the products of any
manufacturing or other activities on the Premises and wastes.

(c)           Subtenant shall not use, occupy, or knowingly permit the Premises
to be used or occupied, or do or knowingly permit anything to be done in or on
the Premises in any manner which would in any way make void or voidable any
insurance then in force with respect thereto, which would make it impossible to
obtain the insurance required to be furnished by Subtenant hereunder, which
would constitute a public or private nuisance, or which would violate any
present or future, ordinary or extraordinary laws, regulations, ordinances, or
requirements of any Governmental Authority having jurisdiction.

(d)           Subtenant shall not use the Premises or knowingly permit the
Premises to be used so as to cause, suffer or allow any contamination of soils,
ground water, surface water or natural resources on or adjacent to the Premises
resulting from any cause, including but not limited to spills or leaks of oil,
gasoline, hazardous materials, hazardous wastes or other chemical

91


--------------------------------------------------------------------------------


compounds.  Subtenant shall at times during the Term comply with applicable
state, federal and local laws, regulations and guidelines for the use, handling
storage and disposal of hazardous materials.  Subtenant shall be solely
responsible for cleanup of any contamination and for any fines or penalties
resulting from violation of the provisions of this Article XXIII.

ARTICLE XXIV.  CONDITIONS TO EFFECTIVENESS OF SUBLEASE

SECTION 24.01.    Condition Precedent.  Anything to the contrary set forth
herein notwithstanding the parties’ obligations to perform in accordance with
the terms hereof are subject to fulfillment of the following conditions
(collectively the “Conditions”):

(a)           On or before July 1, 2007, Subtenant must be able to obtain a
binding commitment(s) for mortgage financing and equity placement sufficient to
develop and construct the Facilities.

(b)           Sublessor must approve Subtenant’s Project Design Documents in
accordance with Article VII hereof.

(c)           Subtenant must demonstrate and document to Sublessor’s reasonable
satisfaction Subtenant’s financial solvency and ability to complete the Project.

(d)           On or before April 1, 2007 Subtenant and the State must be able to
conclude a mutually acceptable and binding commitment(s) for the State
Contributions defined in Section 8.01.

SECTION 24.02.    Implementation Period. In the event the Conditions are not
satisfied on or before December 31, 2007, this Sublease shall become null and
void and of no further effect between the parties hereto.  As evidence of the
full and complete satisfaction of the Conditions the Sublessor and Subtenant
shall execute a Memorandum of Ground Sublease for recordation in the office of
the Allegany County Register of Deeds pursuant to Section 27.07 hereof.

ARTICLE XXV.  PHASE II

SECTION 25.01.    Subtenant’s Right to Sublease Phase II Tract.  Subject to the
conditions set forth below, Sublessor agrees to Sublease the Phase II Tract to
Subtenant for the development of a second Project of like size, type,
architectural style and kind under the same terms and conditions as set forth
herein for Phase I (the “Right to Sublease”).

SECTION 25.02.    Conditions.  The Right to Sublease is subject, however, to the
following conditions:   (i) that this Sublease becomes effective pursuant to
Article XXIV; (ii) that Subtenant is not in default hereunder, (iii) and that
Subtenant obtains financing for the Project.

SECTION 25.03.    Termination of Right.  The Right to Sublease is effective for
five (5) years from the Effective Date.

ARTICLE XXVI.  REPRESENTATIONS AND WARRANTIES

SECTION 26.01.    Representations and Warranties of Sublessor.  Sublessor
represents and warrants to Subtenant that, as of the date of this Sublease:

(a)           Sublessor has received no written notice and has no actual
knowledge that the contemplated use of the Premises will violate (i) any
statutes, laws, regulations, rules,

92


--------------------------------------------------------------------------------


ordinances, permits, requirements or orders or decrees of any kind whatsoever
now in effect (including zoning, use or building statutes, laws and ordinances
and environmental protection laws, rules or regulations), or (ii) any building
permits or any conditions, easements, rights-of-way, agreements of record, urban
renewal plans, Subleases, covenants, restrictions of record or any other
agreement affecting the Premises.

(b)           To Sublessor’s actual knowledge, no assessments for public
improvements have been made against the Premises which remain unpaid and there
are no pending or proposed public improvements for which an assessment could be
made against the Premises.

(c)           Any permission, approval, joinder or consent by third parties
required in order for Sublessor to enter into this Sublease has been received.

(d)           Sublessor has received no written notice of any existing or
threatened condemnation or eminent domain proceedings (or proceedings in lieu
thereof) affecting the Premises or any portion thereof.

SECTION 26.02.   Representations and Warranties of Subtenant.  Subtenant
represents and warrants to Sublessor as follows:

(a)           The execution and delivery of this Sublease does not violate any
agreement to which Subtenant is a party or to which it is subject.

(b)           Subtenant is a limited liability company duly organized and
existing and in good standing under the laws of the State of Maryland.

(c)           The execution and delivery of this Sublease by the persons
executing same has been approved in accordance with Subtenant’s operating
agreement.  Subtenant has full power and authority to enter into and perform
this Sublease in accordance with its terms, and this Sublease constitutes a
valid and binding obligation of Subtenant, enforceable against Subtenant in
accordance with its terms.

(d)           Any permission, approval, joinder or consent by third parties
required in order for Subtenant to enter into this Sublease has been received.

(e)           Subtenant has received no actual notice of any actions, suits or
proceedings (including bankruptcy, receivership or assignment for the benefit of
creditors) pending or threatened against Subtenant at law or in equity or before
or by any governmental authority.

ARTICLE XXVII.  MISCELLANEOUS

SECTION 27.01.    Relationship of Parties.  Nothing contained herein shall be
deemed or construed by the parties hereto, or by any third party, as creating
the relationship of principal and agent, partners, joint ventures, or any
similar such relationship between the parties hereto.  It is understood and
agreed that no provision contained herein nor any acts of the parties hereto,
creates a relationship other than the relationship of Sublessor and Subtenant.

SECTION 27.02.    Nondiscrimination.  Any impermissible discrimination by
Subtenant or its agents or employees on the basis of race, color, sex, age,
religion, national origin, veteran’s status, or disability in employment
practices or in the performance of the terms, conditions, covenants and
obligations of this Sublease is prohibited.

93


--------------------------------------------------------------------------------


SECTION 27.03.    Brokerage Commissions.  Subtenant warrants and represents to
Sublessor that it has had no dealings with any real estate broker or agent in
connection with this Sublease other than Glenn O. Weaver, who is not acting as a
Real Estate Broker and shall not be paid a brokerage fee for securing the
Sublease Agreement.  Sublessor warrants and represents to Subtenant that it has
had no dealings with any real estate broker or agent in connection with this
Sublease.  Sublessor and Lessee each agree to indemnify the other as to any
brokerage claims which either party may have created that adversely affect the
other.

SECTION 27.04.    Construction of Sublease; Negotiation by the Parties. 
Sublessor and Subtenant have each had an opportunity through their appointed
representatives or otherwise to discuss and negotiate the terms of this Sublease
and are informed and capable of evaluating the contents thereof.  Accordingly,
this Sublease shall not be construed either for or against Sublessor or
Subtenant whether or not a specific provision thereof was drafted by or on
behalf of the Sublessor or Subtenant, as the case may be.

SECTION 27.05.    No Offer.  This Sublease is submitted to Sublessor on the
understanding that it will not be considered an offer and will not bind
Subtenant in any way until (a) Subtenant has duly executed and delivered
duplicate originals to Sublessor and (b) this Sublease has been approved by
Sublessor’s Board of Trustees and/or other required governing bodies and
Sublessor has executed and delivered one of such originals to Subtenant.

SECTION 27.06.    Nonmerger of Fee and Leasehold Estate.  If both the Estate of
Sublessor and the Estate of Subtenant in the Premises or improvements located
thereon or both become vested in the same owner, this Sublease shall not be
terminated by application of the doctrine of merger, except at the express
written election of the Landlord and the consent of any mortgagee(s) under any
mortgages and deeds of trust on the Premises.

SECTION 27.07.    Memorandum of Lease.  Neither Sublessor nor Subtenant shall
file this Sublease for record in the Office of the Allegany County Register of
Deeds, or in any public place without the written consent of the other.  In lieu
thereof, Sublessor and Subtenant agree to execute in recordable form a
Memorandum of Ground Sublease, whether in a legal description of the Land, the
Term and certain other provisions hereof, shall be set forth.  Such memorandum
shall be filed for record in the Office of the Allegany County Register of
Deeds.  Recordation shall be the cost of the Subtenant.

SECTION 27.08.    Approvals.  Whenever approvals are required of either party
hereunder, such approvals shall not be unreasonably withheld or delayed.  If no
time period is specified for a response to a proposal or request for approval, a
reasonable time not to exceed ten Business Days from the date of such proposal
or request shall apply unless the parties otherwise agree in writing.

SECTION 27.09.    Maryland Law to Apply.  This Sublease shall be construed under
and accordance with the laws of the State of Maryland, and all obligations of
the parties created hereunder are performable in Maryland.

SECTION 27.10.    Approval of Ancillary Agreements.  Sublessor agrees that in
the event it becomes necessary or desirable for Sublessor to approve in writing
any ancillary agreements or documents concerning the Premises or concerning the
construction, operation or maintenance of the Facilities or to alter or amend
any such ancillary agreements between Sublessor and Subtenant or to give any
approval or consent of Sublessor required under the terms of this Sublease,
Sublessor hereby authorizes, designates and empowers the following officers, any
one of them acting alone and without joinder of any other, except as may be
required by the

94


--------------------------------------------------------------------------------


University to execute any such agreement, approval or consent necessary or
desirable:  Chancellor of Business and Finance of the University or his
successors in function.

SECTION 27.11.    Rights Cumulative.  All rights, options, and remedies of
Sublessor and Subtenant contained in this Sublease shall be constructed and held
to be cumulative and no one of them shall be exclusive of the other.  Sublessor
or Subtenant shall each have the right to pursue any one or all of such remedies
or any other remedy or relief which may be provided by law or in equity whether
or not stated in this Sublease.

SECTION 27.12.    Nonwaiver.  No waiver by either party of a breach of any of
the covenants, conditions, or restrictions of this Sublease shall constitute a
waiver by such party of any subsequent breach of any of the covenants,
conditions or restrictions of this Sublease.  The failure of either party to
insist in any one or more cases upon the strict performance of any of the
covenants of the Sublease, or to exercise any option herein contained, shall not
be construed as a waiver or relinquishment for the future of such covenant or
option.  A receipt of Sublessor or acceptance of payment by Sublessor of Rent
with knowledge of the breach of any covenant hereof shall not be deemed a waiver
of such breach, (unless such breach is the failure to pay the payment then
received or accepted) and no waiver, change, modification or discharge by either
party of any provision of this Sublease shall be deemed to have been made or
shall be effective unless expressed in writing and signed by the party to be
charged.

SECTION 27.13.    Terminology.  Unless the context of this Sublease clearly
requires otherwise, (a) pronouns, wherever used herein, and of whatever gender,
shall include natural persons and corporations and associations of every kind
and character; (b) the singular shall include the plural wherever and as often
as may appropriate; (c) the word “includes” or “including” shall mean “including
without limitation”; and (d) the words “hereof,” “herein,” “hereunder,” and
similar terms in this Sublease shall refer to this Sublease as a whole and not
to any particular section or article in which such words appear.  The section,
article and other headings in this Sublease and the Table of Contents to this
Sublease are for reference purposes and shall not control or affect the
construction of this Sublease or the interpretation hereof in any respect. 
Article, section and subsection and exhibit references are to this Sublease
unless otherwise specified.  All exhibits attached to this Sublease constitute a
part of this Sublease and are incorporated herein.

SECTION 27.14.    Counterparts.  This Sublease may be executed in multiple
counterparts, each of which shall be an original.

SECTION 27.15.    Severability.  If any clause or provision of this Sublease is
illegal, invalid or unenforceable under present or future laws effective during
the term of this Sublease, then and in that event, it is the intention of the
parties hereto that the remainder of this Sublease shall not be affected
thereby.

SECTION 27.16.    Entire Agreement.  This Sublease contains the final and entire
agreement between the parties hereto and contains all of the terms and
conditions agreed upon, and no other agreements, oral or otherwise, regarding
the subject matter of this Sublease shall be deemed to exist or to bind the
parties hereto; it being the intent of the parties that neither shall be bound
by any term, condition, or representation not herein written.

SECTION 27.17.    Amendment.  No amendment, modification, or alteration on the
terms of this Sublease shall be binding unless the same be in writing, dated on
or subsequent to the date hereof and duly executed by the parties hereto.

95


--------------------------------------------------------------------------------


SECTION 27.18.    Successors and Assigns.  All of the covenants, agreements,
terms and conditions to be observed and performed by the parties hereto shall be
applicable to and binding upon their respective successors, heirs, executors and
assigns.

SECTION 27.19.    Authority.  Each party hereto represents and warrants that all
necessary approvals for this Sublease have been obtained, and the person whose
signature appears below has the necessary authority to execute this Sublease on
behalf of the party indicated.

SECTION 27.20.    Independent Contractor.  It is expressly understood and agreed
that Subtenant is and shall be deemed to be an independent contractor and
operator responsible to all parties for its respective acts or omissions and
that Sublessor shall in no way be responsible therefor.

SECTION 27.21.    Notices.  All notices, requests, demands, and other
communications required or permitted to be given under this Sublease shall be in
writing and sent to the address(es) or telecopy number(s) set forth below.  All
rent payments shall be sent to Landlord at the address below.  Each
communication shall be deemed duly given and received: (1) as of the date and
time the same is personally delivered with a receipted copy; (2) if given by
telecopy, when the telecopy is transmitted to the recipient’s telecopy number(s)
and confirmation of complete receipt is received by the transmitting party
during normal business hours for the recipient, or the day after confirmation is
received by the transmitting party if not during normal business hours for the
recipient; (3) if delivered by U.S. Mail, three (3) days after depositing with
the United States Postal Service, postage prepaid by certified mail, return
receipt requested, or (4) if given by nationally recognized or reputable
overnight delivery service, on the next day after receipted deposit with same. 
If any notice is sent by telecopy, the transmitting party may as a courtesy send
a duplicate copy of the notice to the other party by regular mail.  In all
events, however, any notice sent by telecopy transmission shall govern all
matters dealing with the delivery of the notice, including the date on which the
notice is deemed to have been received by the other party.

Sublessor:

 

Allegany County Administrator

 

 

701 Kelly Road, Suite 407

 

 

Cumberland, MD 21502

 

 

Telephone:

 

(301)777-2428

 

 

Fax:

 

(301)777-5819

 

 

 

 

 

 

 

Director of Economic Development

 

 

701 Kelly Road

 

 

Cumberland, MD 21502

 

 

Telephone:

 

(301) 777-5911

 

 

Fax:

 

(301) 777-

 

 

 

 

 

Subtenant:

 

Carl Belt, Jr.

 

 

Allegany Research Properties, LLC

 

 

11521 Milnor Avenue

 

 

P. O. Box 1210 Cumberland, MD 21502

 

 

Telephone:

 

(301) 729-8900

 

 

Fax:

 

(301) 729-0921

 

 

Email:

 

cbeltjr@thebeltgroup.com

96


--------------------------------------------------------------------------------


 

 

 

 

 

Developer:

 

Academic Privatization of Maryland, LLC

 

 

6300 Castlebrook Drive

 

 

Raleigh, NC 27604

 

 

Telephone:

 

919-414-0739

 

 

Fax:

 

800-859-7444

 

 

Email:

 

glenn.weaver@gte.net

 

 

 

 

 

 

 

with copies to:

 

 

 

 

 

 

 

Ragsdale Liggett PLLC

 

 

2840 Plaza Place, Suite 400

 

 

Raleigh, North Carolina 27612

 

 

Attn: William A. Mann

 

 

Telephone:

 

919-787-5200

 

 

Fax:

 

919-783-8991

 

 

Email:

 

Bmann@rl-law.com

 

SECTION 27.22.    Coordinated Development.  Sublessor and Sublessee desire that
(a) the Land and (b) the parcels of land owned by the Sublessor which are
adjacent to the Land, both be developed and improved in a coordinated manner to
support and foster the efficient improvement and use of both.  To that end, the
Sublessor and the Sublessee agree to enter into and to record a writing (an
“Easement Agreement”) establishing easements and covenants governing the
obligations and rights of each respectively to locate utility systems and access
ways on the Land and that adjacent parcel owned by the Sublessor to support the
development use of the Property and the current and future use of any adjacent
parcel owned by the Sublessor and future development thereof.  The Easement
Agreement shall be on such terms and conditions as agreed to by the Sublessor
and Sublessee and the University.  The Sublessor and Sublessee and the
University agree to discuss the Easement Agreement and its proposed content and
form in good faith.

SECTION 27.23.    Applicable Law.  This Ground Lease shall be given effect and
construed by application of the laws of the State of Maryland, and any action or
proceeding thereunder shall be brought in any appropriate Federal or State Court
in the State of Maryland.

IN WITNESS WHEREOF, this Sublease is executed by Sublessor and Subtenant as of
the day and year first above written.

 

SUBLESSOR:

 

 

 

 

 

BOARD OF COUNTY COMMISSIONERS OF ALLEGANY COUNTY, MARYLAND (SEAL)

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

Chairman

 

 

 

 

 

 

 

SUBTENANT:

 

 

 

 

 

ALLEGANY RESEARCH PROPERTIES, LLC, a Maryland limited liability company (SEAL)

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

Managing Member

 

97


--------------------------------------------------------------------------------


 

STATE OF MARYLAND,

COUNTY OF ALLEGANY, TO-WIT:

I, the undersigned Notary Public of the aforesaid County and State, certify that
                                              , Chairman of the BOARD OF COUNTY
COMMISSIONERS OF ALLEGANY COUNTY, MARYLAND, personally came before me this day
and signed the foregoing instrument for and on behalf of the County.

Witness my hand and official stamp or seal, this the          day of
                                   , 2007.

 

 

 

 

 

Notary Public

(official seal)

 

 

 

 

 

 

 

 

My Commission Expires:                                             

 

 

 

STATE OF MARYLAND,

COUNTY OF ALLEGANY, TO-WIT:

I, the undersigned Notary Public of the aforesaid County and State, certify that
                                            , Managing Member of ALLEGANY
RESEARCH PROPERTIES, LLC, a Maryland limited liability company (the “Company”)
personally came before me this day and signed the foregoing instrument for and
on behalf of the Company.

Witness my hand and official stamp or seal, this the          day of
                          , 2007.

 

 

 

 

 

Notary Public

(official seal)

 

 

 

 

 

 

 

 

My Commission Expires:                                             

 

 

 

98


--------------------------------------------------------------------------------


MARYLAND
ALLEGANY COUNTY

MEMORANDUM OF GROUND SUBLEASE

THIS MEMORANDUM OF GROUND SUBLEASE is made by and between the BOARD OF COUNTY
COMMISSIONERS OF ALLEGANY COUNTY, MARYLAND, a body politic and corporate and a
political subdivision of the State of Maryland, (“Sublessor”) and ALLEGANY
RESEARCH PROPERTIES, LLC, a Maryland limited liability company, having its
principal place of business at 11521 Milnor Avenue, Cumberland, Allegany County,
Maryland (“Subtenant”), for a term beginning on the           day of
                       , 200  , and continuing for a maximum period until July
1, 2076, including extensions and renewals, if any, the property described in
Exhibit A attached hereto.

The provisions set forth in a written Sublease Agreement (the “Sublease”)
between the parties dated as of the              day of
                        , 2007, are hereby incorporated in this memorandum.

IN WITNESS WHEREOF, the parties hereto have duly executed this Memorandum of
Sublease and have hereunto set their seals of the           day of
                                       , 2007.

 

SUBLESSOR:

 

 

 

 

 

BOARD OF COUNTY COMMISSIONERS OF ALLEGANY COUNTY, MARYLAND (SEAL)

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

Chairman

 

 

 

 

 

 

 

SUBTENANT:

 

 

 

 

 

ALLEGANY RESEARCH PROPERTIES, LLC, a Maryland limited liability company (SEAL)

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

Managing Member

 

99


--------------------------------------------------------------------------------


STATE OF MARYLAND,

COUNTY OF ALLEGANY, TO-WIT:

I, the undersigned Notary Public of the aforesaid County and State, certify that
                                                   , Chairman of the BOARD OF
COUNTY COMMISSIONERS OF ALLEGANY COUNTY, MARYLAND, personally came before me
this day and signed the foregoing instrument for and on behalf of the County.

Witness my hand and official stamp or seal, this the                day of
                      , 2007.

 

 

 

 

 

Notary Public

(official seal)

 

 

 

 

 

 

 

 

My Commission Expires:                                             

 

 

 

STATE OF MARYLAND,

COUNTY OF ALLEGANY, TO-WIT:

I, the undersigned Notary Public of the aforesaid County and State, certify that
                                                  , Managing Member of ALLEGANY
RESEARCH PROPERTIES, LLC, a Maryland limited liability company (the “Company”)
personally came before me this day and signed the foregoing instrument for and
on behalf of the Company.

Witness my hand and official stamp or seal, this the          day of
                          , 2007.

 

 

 

 

 

Notary Public

(official seal)

 

 

 

 

 

 

 

 

My Commission Expires:                                             

 

 

 

 

100


--------------------------------------------------------------------------------